Exhibit 10.1

 

 

 

[gxkixprwylmf000001.jpg]

 

Amended and Restated CREDIT AGREEMENT

dated as of

June 29, 2018

among

URBAN OUTFITTERS, INC.,
and the other U.S. Borrowers from time to time party hereto,


URBN CANADA RETAIL, INC.,
and the other Canadian Borrowers from time to time party hereto,

The other LOAN PARTIES party hereto,

The LENDERS party hereto,

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Joint Bookrunners and Joint Lead Arrangers,

BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Documentation Agent



 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

 

 

Article I Definitions

1

 

 

 

 

 

Section 1.01

Defined Terms

1

 

 

 

 

 

Section 1.02

Classification of Loans and Borrowings

54

 

 

 

 

 

Section 1.03

Terms Generally

54

 

 

 

 

 

Section 1.04

Accounting Terms; GAAP

55

 

 

 

 

 

Section 1.05

Pro Forma Adjustments for Acquisitions and Dispositions

56

 

 

 

 

 

Section 1.06

Status of Obligations

56

 

 

 

 

 

Section 1.07

Exchange Rates; Currency Equivalents

57

 

 

Article II The Credits

57

 

 

 

 

 

Section 2.01

Commitments

57

 

 

 

 

 

Section 2.02

Loans and Borrowings

57

 

 

 

 

 

Section 2.03

Requests for Borrowings

58

 

 

 

 

 

Section 2.04

Protective Advances

59

 

 

 

 

 

Section 2.05

Swingline Loans and Overadvances

60

 

 

 

 

 

Section 2.06

Letters of Credit

61

 

 

 

 

 

Section 2.07

Funding of Borrowings

67

 

 

 

 

 

Section 2.08

Interest Elections

68

 

 

 

 

 

Section 2.09

Termination and Reduction of Commitments; Increase in Commitments

69

 

 

 

 

 

Section 2.10

Repayment and Amortization of Loans; Evidence of Debt

71

 

 

 

 

 

Section 2.11

Prepayment of Loans

72

 

 

 

 

 

Section 2.12

Fees

73

 

 

 

 

 

Section 2.13

Interest

74

 

 

 

 

 

Section 2.14

Alternate Rate of Interest; Illegality

76

 

 

 

 

 

Section 2.15

Increased Costs

77

 

 

 

 

 

Section 2.16

Break Funding Payments

78

 

 

 

 

 

Section 2.17

Withholding of Taxes; Gross-Up

79

 

 

 

 

 

Section 2.18

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

82

 

 

 

 

 

Section 2.19

Mitigation Obligations; Replacement of Lenders

85

 

 

 

 

 

Section 2.20

Defaulting Lenders

86

 

 

 

 

 

Section 2.21

Returned Payments

87

 

 

 

 

i

--------------------------------------------------------------------------------

 

 

Section 2.22

Banking Services and Swap Agreements

88

 

 

 

 

 

Section 2.23

Access Rights

88

 

 

Article III Representations and Warranties

89

 

 

 

 

 

Section 3.01

Organization; Powers

89

 

 

 

 

 

Section 3.02

Authorization; Enforceability

89

 

 

 

 

 

Section 3.03

Governmental Approvals; No Conflicts

89

 

 

 

 

 

Section 3.04

Financial Condition; No Material Adverse Change

89

 

 

 

 

 

Section 3.05

Properties

89

 

 

 

 

 

Section 3.06

Litigation and Environmental Matters

90

 

 

 

 

 

Section 3.07

Compliance with Laws and Agreements; No Default

90

 

 

 

 

 

Section 3.08

Investment Company Status

90

 

 

 

 

 

Section 3.09

Taxes

90

 

 

 

 

 

Section 3.10

ERISA; Canadian Pension Plans

91

 

 

 

 

 

Section 3.11

Disclosure

92

 

 

 

 

 

Section 3.12

Reserved

92

 

 

 

 

 

Section 3.13

Solvency

92

 

 

 

 

 

Section 3.14

Insurance

92

 

 

 

 

 

Section 3.15

Capitalization and Subsidiaries

93

 

 

 

 

 

Section 3.16

Security Interest in Collateral

93

 

 

 

 

 

Section 3.17

Employment Matters

93

 

 

 

 

 

Section 3.18

Federal Reserve Regulations

93

 

 

 

 

 

Section 3.19

Reserved

93

 

 

 

 

 

Section 3.20

No Burdensome Restrictions

93

 

 

 

 

 

Section 3.21

Anti-Corruption Laws; Sanctions; Etc.

93

 

 

 

 

 

Section 3.22

Common Enterprise

94

 

 

 

 

 

Section 3.23

Credit Card Agreements

94

 

 

 

 

 

Section 3.24

EEA Financial Institutions

94

 

 

Article IV Conditions

94

 

 

 

 

 

Section 4.01

Effective Date

94

 

 

 

 

 

Section 4.02

Each Credit Event

97

 

 

Article V Affirmative Covenants

99

 

 

 

 

 

Section 5.01

Financial Statements; Borrowing Bases and Other Information

99

 

 

 

 

 

Section 5.02

Notices of Material Events

102

 

 

 

 

ii

--------------------------------------------------------------------------------

 

 

Section 5.03

Existence; Conduct of Business

104

 

 

 

 

 

Section 5.04

Payment of Obligations

104

 

 

 

 

 

Section 5.05

Maintenance of Properties

104

 

 

 

 

 

Section 5.06

Books and Records; Inspection Rights

104

 

 

 

 

 

Section 5.07

Compliance with Laws and Material Contractual Obligations

105

 

 

 

 

 

Section 5.08

Use of Proceeds

105

 

 

 

 

 

Section 5.09

Accuracy of Information

105

 

 

 

 

 

Section 5.10

Insurance

106

 

 

 

 

 

Section 5.11

Casualty and Condemnation

106

 

 

 

 

 

Section 5.12

Appraisals

106

 

 

 

 

 

Section 5.13

Depository Banks

107

 

 

 

 

 

Section 5.14

Additional Collateral; Further Assurances

107

 

 

 

 

 

Section 5.15

Designation of Subsidiaries

108

 

 

 

 

 

Section 5.16

Environmental Laws

108

 

 

 

 

 

Section 5.17

Credit Card Agreements and Notifications

108

 

 

 

 

 

Section 5.18

Post-Closing Obligations

108

 

 

 

 

 

Section 5.19

Canadian Pension Plans and Canadian Benefit Plans

108

 

 

Article VI Negative Covenants

109

 

 

 

 

 

Section 6.01

Indebtedness

109

 

 

 

 

 

Section 6.02

Liens

111

 

 

 

 

 

Section 6.03

Fundamental Changes; Changes in Name, Location

113

 

 

 

 

 

Section 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

114

 

 

 

 

 

Section 6.05

Asset Sales

116

 

 

 

 

 

Section 6.06

Sale and Leaseback Transactions

118

 

 

 

 

 

Section 6.07

Swap Agreements

118

 

 

 

 

 

Section 6.08

Restricted Payments; Certain Payments of Indebtedness

118

 

 

 

 

 

Section 6.09

Transactions with Affiliates

119

 

 

 

 

 

Section 6.10

Restrictive Agreements

120

 

 

 

 

 

Section 6.11

Amendment of Material Documents

120

 

 

 

 

 

Section 6.12

Fixed Charge Coverage Ratio

121

 

 

 

 

 

Section 6.13

Disqualified Stock

121

 

 

 

 

 

Section 6.14

Canadian Pension Plans

121

 

 

Article VII Events of Default

121

 

 

iii

--------------------------------------------------------------------------------

 

Article VIII The Administrative Agent

124

 

 

 

 

 

Section 8.01

Appointment

124

 

 

 

 

 

Section 8.02

Rights as a Lender

125

 

 

 

 

 

Section 8.03

Duties and Obligations

125

 

 

 

 

 

Section 8.04

Reliance

126

 

 

 

 

 

Section 8.05

Actions through Sub-Agents

126

 

 

 

 

 

Section 8.06

Resignation

126

 

 

 

 

 

Section 8.07

Non-Reliance

127

 

 

 

 

 

Section 8.08

Other Agency Titles

128

 

 

 

 

 

Section 8.09

Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties

128

 

 

 

 

 

Section 8.10

Flood Laws

128

 

 

 

 

 

Section 8.11

Additional Secured Parties

128

 

 

 

 

 

Section 8.12

Certain ERISA Matters

129

 

 

Article IX Miscellaneous

131

 

 

 

 

 

Section 9.01

Notices

131

 

 

 

 

 

Section 9.02

Waivers; Amendments

133

 

 

 

 

 

Section 9.03

Expenses; Indemnity; Damage Waiver

135

 

 

 

 

 

Section 9.04

Successors and Assigns

138

 

 

 

 

 

Section 9.05

Survival

141

 

 

 

 

 

Section 9.06

Counterparts; Integration; Effectiveness; Electronic Execution

142

 

 

 

 

 

Section 9.07

Severability

142

 

 

 

 

 

Section 9.08

Right of Setoff

142

 

 

 

 

 

Section 9.09

Governing Law; Jurisdiction; Consent to Service of Process

143

 

 

 

 

 

Section 9.10

WAIVER OF JURY TRIAL

143

 

 

 

 

 

Section 9.11

Headings

143

 

 

 

 

 

Section 9.12

Confidentiality

143

 

 

 

 

 

Section 9.13

Several Obligations; Nonreliance; Violation of Law

145

 

 

 

 

 

Section 9.14

USA PATRIOT Act

145

 

 

 

 

 

Section 9.15

Disclosure

145

 

 

 

 

 

Section 9.16

Appointment for Perfection

145

 

 

 

 

 

Section 9.17

Interest Rate Limitation

145

 

 

 

 

 

Section 9.18

No Advisory or Fiduciary Responsibility

146

 

 

 

 

iv

--------------------------------------------------------------------------------

 

 

Section 9.19

Marketing Consent

146

 

 

 

 

 

Section 9.20

Authorization to Distribute Certain Materials to Public-Siders

147

 

 

 

 

 

Section 9.21

Judgment Currency

147

 

 

 

 

 

Section 9.22

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

147

 

 

 

 

 

Section 9.23

Canadian Anti-Money Laundering Legislation

148

 

 

 

 

 

Section 9.24

Amendment and Restatement

148

 

 

Article X Loan Guaranty of U.S. Loan Parties

149

 

 

 

 

 

Section 10.01

Guaranty

149

 

 

 

 

 

Section 10.02

Guaranty of Payment

149

 

 

 

 

 

Section 10.03

No Discharge or Diminishment of Loan Guaranty

149

 

 

 

 

 

Section 10.04

Defenses Waived

150

 

 

 

 

 

Section 10.05

Rights of Subrogation

150

 

 

 

 

 

Section 10.06

Reinstatement; Stay of Acceleration

150

 

 

 

 

 

Section 10.07

Information

151

 

 

 

 

 

Section 10.08

Termination

151

 

 

 

 

 

Section 10.09

Taxes

151

 

 

 

 

 

Section 10.10

Maximum Liability

151

 

 

 

 

 

Section 10.11

Contribution

151

 

 

 

 

 

Section 10.12

Liability Cumulative

152

 

 

 

 

 

Section 10.13

Keepwell

152

 

 

 

 

 

Section 10.14

Limitation on Canadian Loan Party Obligations

153

 

 

Article XI LOAN GUARANTY OF CANADIAN LOAN PARTIES

153

 

 

 

 

 

Section 11.01

Guaranty

153

 

 

 

 

 

Section 11.02

Guaranty of Payment

153

 

 

 

 

 

Section 11.03

No Discharge or Diminishment of Loan Guaranty

153

 

 

 

 

 

Section 11.04

Defenses Waived

154

 

 

 

 

 

Section 11.05

Rights of Subrogation

155

 

 

 

 

 

Section 11.06

Reinstatement; Stay of Acceleration

155

 

 

 

 

 

Section 11.07

Information

155

 

 

 

 

 

Section 11.08

Termination

155

 

 

 

 

 

Section 11.09

Taxes

155

 

 

 

 

 

Section 11.10

Maximum Liability

156

 

 

 

 

v

--------------------------------------------------------------------------------

 

 

Section 11.11

Liability Cumulative

156

 

 

 

 

 

Section 11.12

Keepwell

156

 

 

Article XII The Borrower Representative

156

 

 

 

 

 

Section 12.01

Appointment; Nature of Relationship

156

 

 

 

 

 

Section 12.02

Powers

157

 

 

 

 

 

Section 12.03

Employment of Agents

157

 

 

 

 

 

Section 12.04

Notices

157

 

 

 

 

 

Section 12.05

Successor Borrower Representative

157

 

 

 

 

 

Section 12.06

Execution of Loan Documents; Borrowing Base Certificate

157

 

 

 

 

 

Section 12.07

Reporting

157




vi

--------------------------------------------------------------------------------

 

SCHEDULES:

 

Commitment Schedule

Schedule 3.06

 

–

 

Disclosed Matters

Schedule 3.10

 

–

 

Canadian Pension Plans and Canadian Benefit Plans

Schedule 3.15

 

–

 

Capitalization and Subsidiaries

Schedule 3.23

 

–

 

Credit Card Agreements

Schedule 5.18

 

–

 

Post-Closing Matters

Schedule 6.01

 

–

 

Existing Indebtedness

Schedule 6.02

 

–

 

Existing Liens

Schedule 6.04

 

–

 

Existing Investments

Schedule 6.10

 

–

 

Existing Restrictions

Schedule 9.01

 

–

 

Foreign Currency Notice Address

 

 

EXHIBITS:

 

Exhibit A

 

–

 

Form of Assignment and Assumption

Exhibit B

 

–

 

Form of Borrowing Base Certificate

Exhibit C

 

–

 

Reserved

Exhibit D

 

–

 

Form of Compliance Certificate

Exhibit E

 

–

 

Reserved

Exhibit F

 

–

 

Joinder Agreement

Exhibit G-1

 

–

 

U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit G-2

 

–

 

U.S. Tax Certificate (For Foreign Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit G-3

 

–

 

U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit G-4

 

–

 

U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S. Federal
Income Tax Purposes)

 

 

 

vii

--------------------------------------------------------------------------------

 

Amended and Restated CREDIT AGREEMENT dated as of June 29, 2018, among URBAN
OUTFITTERS, INC., a Pennsylvania corporation (the “Company”), URBN Canada
Retail, Inc., a British Columbia company (“URBN Canada”), each of the Subsidiary
Borrowers from time to time party hereto, the other Loan Parties party hereto,
the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.

RECITALS:

WHEREAS, the Existing Borrowers (as hereinafter defined), the Existing Lenders
(as hereinafter defined) and Administrative Agent are parties to that certain
Credit Agreement, dated as of July 1, 2015 (as amended, supplemented and
otherwise modified from time to time prior to the Effective Date, the “Existing
Credit Agreement”), under which Administrative Agent and such Existing Lenders
agreed to provide, and did provide, certain secured loans, letters of credit and
other extensions of credit to such Existing Borrowers on a joint and several
basis; and

WHEREAS, the Company, URBN Canada and each of the Subsidiary Borrowers party
hereto have requested that the Existing Credit Agreement be amended and
restated, and Administrative Agent and the Lenders agree to amend and restate
the Existing Credit Agreement upon the terms and conditions set forth herein on
the Effective Date.

Now, therefore, the parties hereto agree as follows:

Article I

DEFINITIONS

Section 1.01Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the U.S. Security Agreement
and/or the Canadian Security Agreements, as the context requires.

“Account Debtor” means any Person obligated to any Borrower under, with respect
to or on account of an Account or Credit Card Account.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party or
Restricted Subsidiary (a) acquires any going business or all or substantially
all of the assets of any Person, whether through purchase of assets, merger,
amalgamation or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the Equity Interests of a Person which
has ordinary voting power for the election of directors or other similar
management personnel of a Person (other than Equity Interests having such power
only by reason of the happening of a contingency) or a majority of the
outstanding Equity Interests of a Person.

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period or for any ABR Borrowing, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

 

--------------------------------------------------------------------------------

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent
hereunder and under the other Loan Documents, and including any of its
Affiliates (including, without limitation, J.P. Morgan Europe Limited and
JPMorgan Chase Bank, N.A., Toronto Branch) performing any of the functions of
the Administrative Agent at any time, and their successors in such capacity as
provided in Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

“Aggregate Availability” means, at any time, an amount equal to the lesser of
(a) the Aggregate Commitments minus the Aggregate Credit Exposure, and (b) the
Aggregate Borrowing Base minus the Aggregate Credit Exposure.

“Aggregate Borrowing Base” means, at any time, the sum of (a) the U.S. Borrowing
Base at such time and (b) the lesser of (i) the Canadian Borrowing Base at such
time and (ii) the Canadian Sublimit.

“Aggregate Commitments” means, at any time, the aggregate Commitments of all
Lenders, as increased or reduced from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the Aggregate Commitment is
$350,000,000.

“Aggregate Canadian Credit Exposure” means, with respect to any Lender at any
time, the sum of (a) the outstanding principal amount of such Lender’s Revolving
Loans and its Swingline Exposure to the Canadian Borrowers at such time, plus
(b) an amount equal to its Applicable Percentage of the aggregate principal
amount of Overadvances and Protective Advances outstanding to the Canadian
Borrowers at such time.

“Aggregate Credit Exposure” means, at any time, the aggregate Revolving Exposure
of all the Lenders at such time.

“Aggregate U.S. Credit Exposure” means, with respect to any Lender at any time,
the sum of (a) the outstanding principal amount of such Lender’s Revolving
Loans, its LC Exposure and its Swingline Exposure to the U.S. Borrowers at such
time, plus (b) an amount equal to its Applicable Percentage of the aggregate
principal amount of Overadvances and Protective Advances outstanding to U.S.
Borrowers at such time.

“Agreement” means this Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate

2

--------------------------------------------------------------------------------

 

Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above.  For the avoidance of doubt,
if the Alternate Base Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

“Alternative Currency” means any currency other than U.S. Dollars, Sterling,
Euros or Canadian Dollars.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the Aggregate Commitments provided that, if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the Aggregate Credit Exposure at
that time; provided that, in accordance with Section 2.20, so long as any Lender
shall be a Defaulting Lender, such Defaulting Lender’s Commitment shall be
disregarded in the calculations in this definition.

“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, the applicable rate per annum set
forth below under the caption “ABR/Canadian Prime Rate Margin,”
“LIBOR/CDOR/EURIBOR Margin” or “Commitment Fee”, as the case may be, based upon
the daily average Aggregate Availability (the “Average Quarterly Availability”)
during the most recently ended fiscal quarter of the Company, provided that the
“Applicable Rate” shall be the applicable rates per annum set forth below in
Level I during the period from the Effective Date to, and including, the last
day of the fiscal quarter of the Company; ending on or about October 31, 2018:

 

Level

 

Average Quarterly
Availability

 

LIBOR / CDOR / EURIBOR
Margin

 

 

ABR / Canadian Prime Rate Margin

 

 

Commitment Fee

 

I

 

≥ 66% of the Aggregate Commitments

 

1.125

%

 

0.125

%

 

0.20

%

II

 

< 66% of the Aggregate Commitments but ≥ 33% of the Aggregate Commitments

 

1.25

%

 

0.25

%

 

0.20

%

III

 

< 33% of the Aggregate Commitments

 

1.375

%

 

0.375

%

 

0.20

%

 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in Average Quarterly Availability shall be effective during the period
commencing on and including the first day of each fiscal quarter of the Company
and ending on the last day of such fiscal quarter, it being understood and
agreed that, for purposes of determining the Applicable Rate on the first day of
any fiscal quarter of the Company, the Average Quarterly Availability during the
most recently ended fiscal quarter of the Company shall be used; provided that
if the Borrowers shall fail to deliver any Borrowing Base Certificate as and
when due, at the option of the Administrative Agent or at the request of the
Required Lenders, Average Quarterly Availability shall be deemed to be in Level
III during the period from the expiration of the time for delivery thereof until
such Borrowing Base Certificate is delivered.

If any Borrowing Base Certificate shall prove to have been inaccurate
(regardless of whether any Commitments are in effect or any amounts are
outstanding hereunder when such inaccuracy is discovered), and such inaccuracy
shall have resulted in the payment or accrual of any interest or fees at rates
lower than those that would have been paid or accrued for any period, then the
Borrowers shall be required to pay within three (3) Business Days after notice
any additional amount that Borrowers would have been required to pay if such
financial statements had been accurate at the time they were delivered.

3

--------------------------------------------------------------------------------

 

“Applicable Trigger Amount” means, with respect to any test of Aggregate
Availability hereunder by reference to the Applicable Trigger Amount at a
specified Level, the following:

 

Level

 

 

 

Maximum Credit Amount

 

Floor

I

 

Greatest of:

 

10.0% of the Maximum Credit Amount

 

$28,000,000

II

 

Greatest of:

 

12.5% of the Maximum Credit Amount

 

$35,000,000

III

 

Greatest of:

 

15.0% of the Maximum Credit Amount

 

$42,000,000

IV

 

Greatest of:

 

17.5% of the Maximum Credit Amount

 

$49,000,000

V

 

Greatest of:

 

20.0% of the Maximum Credit Amount

 

$56,000,000

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Commitment” means, at any time, the Aggregate Commitments minus the
Aggregate Credit Exposure (calculated, with respect to any Defaulting Lender, as
if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).

“Average Quarterly Availability” has the meaning assigned to such term in the
definition of “Applicable Rate”.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means (a) each and any of the following bank services
provided to any Loan Party or its Subsidiaries by any Lender or any of its
Affiliates: (i) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (ii) stored value
cards, (iii) merchant processing services, (iv) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit arrangement, overdrafts, cash
pooling services, and interstate depository network services), and (v) foreign
exchange and currency management services, and (b) letters of credit issued
under any Specified L/C Facility so long as the issuer thereof is a Qualified
Counterparty.

“Banking Services Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Banking Services/Swap Reserves” means, in respect of a specified Banking
Service Obligation or Swap Agreement Obligation, all reserves, if any, that the
Borrower Representative and the applicable provider of such Banking Service
Obligation or Swap Agreement Obligation agree shall be established

4

--------------------------------------------------------------------------------

 

with respect thereto, to the extent the Administrative Agent receives a written
notice of such Banking Service Obligations or Swap Agreement Obligations in
accordance with Section 2.22 specifying the amount of such agreed reserves.

“Bankruptcy Code” means title 11 of the United States Code, as amended.

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
interim receiver, monitor, conservator, trustee, administrator, custodian,
assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business, appointed for it, or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event  shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, unless such  ownership interest results in or provides
such Person with immunity from the jurisdiction of courts within the U.S. or
from the enforcement of judgments or writs of attachment on its assets or
permits such Person (or such Governmental Authority or instrumentality), to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“BIA” means the Bankruptcy and Insolvency Act (Canada), as amended.

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Borrower Representative” means the Company; provided that, for the purposes of
requesting Borrowings on behalf of the Canadian Borrowers pursuant to Section
2.03, “Borrower Representative” means URBN Canada.

“Borrowers” means, collectively, the U.S. Borrowers and the Canadian Borrowers,
and “Borrower” means any of them.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of LIBOR Loans, CDOR Loans and
EURIBOR Loans, as to which a single Interest Period is in effect, (b) a
Swingline Loan, (c) a Protective Advance and (d) an Overadvance.

5

--------------------------------------------------------------------------------

 

“Borrowing Base” means the U.S. Borrowing Base, the Canadian Borrowing Base,
and/or the Aggregate Borrowing Base, as the context requires.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B (with such changes thereto as may be
required by the Administrative Agent in its Permitted Discretion from time to
time to reflect the components of each Borrowing Base and Reserve as provided
for hereunder) or another form that is acceptable to the Administrative Agent in
its Permitted Discretion.

“Borrowing Base Reporting Date” means (a) during any period other than a period
set forth in clause (b) below, on the twentieth day (or the next Business Day if
the twentieth day is not a Business Day) after each of (i) the end of each
fiscal quarter of the Company and (ii) the end of each fiscal month in which any
Revolving Loans were outstanding or the LC Exposure was at any time $35,000,000
or more, and (b) during any period (i) commencing on the date when Aggregate
Availability is less than the Applicable Trigger Amount (Level II) and (ii)
ending on the date when Aggregate Availability shall have been equal to or
greater than the Applicable Trigger Amount (Level II) for a period of 60
consecutive days, four (4) Business Days after the end of each week.

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03, which shall be in a form approved by
the Administrative Agent.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Loan in
any currency, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in deposits in such currency in the London interbank
market, (b) when used in connection with a EURIBOR Loan, the term “Business Day”
shall also exclude any day on which the TARGET payment system is not open for
the settlement of payments in Euros, and (c) when used in connection with a CDOR
Loan to a Canadian Borrower, an Alternate Base Rate Loan to a Canadian Borrower
or a Canadian Prime Rate Loan, the term “Business Day” shall also exclude any
day on which banks are not open for business in Toronto, Ontario, and (d) when
used in connection with a CDOR Loan to a U.S. Borrower, the term “Business Day”
shall also exclude any day on which banks are not open for business in London,
England.

“Canadian Availability” means, at any time, an amount equal to the least of (a)
(i) the sum of (A) the Canadian Borrowing Base and (B) the positive amount, if
any, by which (1) the U.S. Borrowing Base exceeds (2) the Aggregate U.S. Credit
Exposure minus (ii) the Aggregate Canadian Credit Exposure; (b) (i) the Canadian
Sublimit minus (ii) the Aggregate Canadian Credit Exposure (calculated, with
respect to any Defaulting Lender, as if such Defaulting Lender had funded its
Applicable Percentage of all outstanding Borrowings); and (c) (i) the Aggregate
Commitments minus (ii) the Aggregate Credit Exposure (calculated, with respect
to any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings), all as determined by the
Administrative Agent in its Permitted Discretion.

“Canadian Benefit Plan” means any material plan, fund, program, or policy,
whether funded or unfunded, insured or uninsured, providing employee benefits,
including such medical, hospital care, dental, sickness, accident, disability,
life insurance, retirement or savings benefits, under which any Loan Party or
any Subsidiary of any Loan Party has any liability with respect to any employee
or former

6

--------------------------------------------------------------------------------

 

employee, but excluding any Canadian Pension Plans and any program such as
employment insurance or provincial health plans that are administered by a
Governmental Authority, which is, or has been, maintained or contributed to by,
or to which there is or may be an obligation to contribute by, a Loan Party or
Subsidiary operating in Canada in respect of any Person’s employment in Canada
with such Loan Party or Subsidiary.

“Canadian Blocked Person” means any Person that is a “politically exposed
foreign person” or “terrorist group” or similar person whose property or
interests in property are blocked or subject to blocking pursuant to, or as
described in, any Canadian Economic Sanctions and Export Control Laws.

“Canadian Borrowers” means, collectively, URBN Canada and each Canadian
Subsidiary Borrower, and “Canadian Borrower” means any of them.

“Canadian Borrowing Base” means, at any time, the sum of:

(a)the product of (i) 85% multiplied by (ii) the Eligible Trade Accounts of the
Canadian Borrowers at such time, plus

(b)the product of (i) 90% multiplied by (ii) the Eligible Credit Card Accounts
of the Canadian Borrowers at such time, plus

(c)the product of the Inventory Advance Percentage multiplied by the Net Orderly
Liquidation Value percentage identified in the most recent inventory appraisal
ordered and received by the Administrative Agent multiplied by the Canadian
Borrowers’ Eligible Inventory at such time, valued at the lower of cost or
market value, determined utilizing the retail method or such other method
approved in writing by the Administrative Agent (the amount resulting from the
foregoing calculation, the “Canadian Inventory Availability”), plus

(d)the product of the Inventory Advance Percentage multiplied by the Net Orderly
Liquidation Value percentage identified in the most recent inventory appraisal
ordered and received by the Administrative Agent multiplied by the Canadian
Borrowers’ Eligible In-Transit Inventory at such time, valued at the lower of
cost or market value, determined utilizing the retail method or such other
method approved in writing by the Administrative Agent; provided that the dollar
amount included under this clause (d) shall not at any time exceed an amount
equal to ten percent (10%) of Canadian Inventory Availability, minus

(e)Reserves.

Subject to the provisions set forth in this Agreement expressly permitting the
Administrative Agent to adjust Reserves, the Canadian Borrowing Base at any time
shall be determined by reference to the most recent Borrowing Base Certificate
delivered to the Administrative Agent pursuant to Section 5.01(g) (or, prior to
the first such delivery, delivered to the Administrative Agent pursuant to
Section 4.01(o)).  After an Event of Default, the Administrative Agent may, in
its Permitted Discretion, reduce the advance rates set forth above or reduce one
or more of the other elements used in computing the Canadian Borrowing Base.

“Canadian Collateral Documents” means, collectively, the Canadian Security
Agreements and any other documents pursuant to which a Canadian Loan Party
grants a Lien upon any real or personal property as security for payment of the
Canadian Secured Obligations, including, without limitation, all other security
agreements, pledge agreements, mortgages, deeds of hypothec, deeds of trust,
loan

7

--------------------------------------------------------------------------------

 

agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether theretofore, now or
hereafter executed by any Canadian Loan Party and delivered to the
Administrative Agent.

“Canadian Defined Benefit Plan” means a Canadian Pension Plan, which contains a
“defined benefit provision,” as defined in subsection 147.1(1) of the ITA.

“Canadian Dollars” and “Cdn$” means dollars in the lawful currency of Canada.

“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures, including the Special Economic Measures
Act (Canada), the United Nations Act, (Canada), the Freezing Assets of Corrupt
Foreign Officials Act (Canada), Part II.1 of the Criminal Code, (Canada) and the
Export and Import Permits Act (Canada), and any related regulations.

“Canadian Guaranteed Obligations” has the meaning assigned to such term in
Section 11.01.

“Canadian Guarantor” means each Canadian Subsidiary of a Borrower that is listed
on the signature pages hereto as a Guarantor or that becomes a party hereto as a
Canadian Guarantor pursuant to Section 5.14, in each case, until such
Subsidiary’s Loan Guaranty is released in accordance herewith.

“Canadian Lender” means a Lender with a Revolving Commitment to the Canadian
Borrowers pursuant to the Canadian Sublimit.

“Canadian Loan Parties” means, collectively, the Canadian Borrowers and the
Canadian Guarantors and any other Canadian Subsidiary who becomes a party to
this Agreement pursuant to a Joinder Agreement and their respective successors
and assigns, and the term “Canadian Loan Party” shall mean any one of them or
all of them individually, as the context may require.

“Canadian Obligated Party” has the meaning assigned to such term in Section
11.02.

“Canadian Pension Plans” means any plan, program or arrangement that is a
pension plan that is required to be registered under any applicable Canadian
federal or provincial pension legislation, whether or not registered under any
such laws, which is, or has been, maintained or contributed to by, or to which
there is or may be an obligation to contribute by, a Loan Party or Subsidiary
operating in Canada in respect of any Person’s employment in Canada with such
Loan Party or Subsidiary, other than plans established by statute, which shall
include the Canada Pension Plan maintained by the government of Canada and the
Quebec Pension Plan maintained by the Province of Quebec.

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
CDOR Rate for a 30 day Interest Period on such day, plus 1% per annum; provided,
that if any the above rates shall be less than zero, such rate shall

8

--------------------------------------------------------------------------------

 

be deemed to be zero for purposes of this Agreement. Any change in the Canadian
Prime Rate due to a change in the PRIMCAN Index or the CDOR Rate shall be
effective from and including the effective date of such change in the PRIMCAN
Index or the CDOR Rate, respectively.

“Canadian Prime Rate Loan” or “Canadian Prime Rate Borrowing” means a Loan or
Borrowing, respectively, denominated in Canadian Dollars the rate of interest
applicable to which is based upon the Canadian Prime Rate.

“Canadian Revolving Exposure” means, with respect to any Lender at any time, the
Dollar Amount sum of (a) the outstanding principal amount of such Lender’s
Revolving Loans, LC Exposure and Swingline Exposure to the Canadian Borrowers,
plus (b) an amount equal to its Applicable Percentage of the aggregate principal
amount of Overadvances outstanding of the Canadian Borrowers.

“Canadian Revolving Exposure Limitations” shall have the meaning assigned to
such term in Section 2.01.

“Canadian Secured Obligations” means all Obligations of the Canadian Loan
Parties, together with all (a) Banking Services Obligations of the Canadian
Borrowers or any Canadian Subsidiary of a Borrower; and (b) Swap Agreement
Obligations of a Canadian Borrower or any Canadian Subsidiary of a Borrower;
provided that Excluded Swap Obligations with respect to any Canadian Loan Party
shall not be Canadian Secured Obligations of such Canadian Loan Party; provided
further that, notwithstanding anything to the contrary in this Agreement or any
other Loan Document, Specified L/C Obligations constituting Banking Services
Obligations shall not constitute Canadian Secured Obligations following such
time as the Commitments shall have expired or been terminated and the principal
of and interest on each Loan and all fees, expenses and other amounts payable
under any Loan Document (other than contingent or indemnity obligations for
which no claim has been made) shall have been paid in full and all Letters of
Credit shall have expired or have been Cash Collateralized pursuant to the terms
hereof or terminated, in each case without any pending draw, and all LC
Disbursements shall have been reimbursed.

“Canadian Security Agreements” means each of (a) that certain Canadian Pledge
and Security Agreement dated as of the Effective Date, entered into by URBN
Canada in favor of the Administrative Agent, (b) that certain deed of hypothec
entered into by URBN Canada in favor of the Administrative Agent dated as of on
or about the Effective Date, and (c) as the context requires, any other pledge
or security agreement or deed of hypothec after the Effective Date by any
Canadian Loan Party (as required by this Agreement or any other Loan Document),
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

“Canadian Sublimit” means $35,000,000.

“Canadian Subsidiary” means any Subsidiary of the Company that has been formed
or is organized under the laws of Canada or any province or territory thereof.

“Canadian Subsidiary Borrowers” means, collectively (i) each Canadian Subsidiary
of the Company that is a party to this Agreement as a “Canadian Borrower” on the
Effective Date and (ii) each Canadian Subsidiary of the Company that becomes a
party to this Agreement as a “Canadian Borrower”

9

--------------------------------------------------------------------------------

 

following the Effective Date pursuant to Section 5.14, in each case, until such
time as such Canadian Subsidiary is released from its obligations under the Loan
Documents in accordance with this Agreement.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralize” has the meaning assigned to such term in Section
2.06(j).  Derivatives of such term have corresponding meanings.

“Cash Equivalents” means:

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the U.S. or the Government of Canada (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the U.S. or the Government of Canada), in each case maturing
within two years from the date of acquisition thereof;

(b)investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 or P-2 from S&P or Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, then the highest rating from such other
nationally recognized rating services acceptable to the Administrative Agent);

(c)investments in certificates of deposit, guaranteed investment certificates,
bankers’ acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the U.S. or any State thereof or the federal
laws of Canada which has a combined capital and surplus and undivided profits of
not less than $500,000,000;

(d)in the case of any Foreign Subsidiary, obligations and securities of any
foreign Governmental Authority or financial institution meeting substantially
similar criteria as set forth above;

(e)repurchase agreements maturing within 365 days from the date of acquisition
thereof for securities described in clause (a) above and entered into with any
Lender or any commercial bank satisfying the criteria described in clause (c)
above;

(f)money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000;

(g)marketable direct obligations issued by any state of the U.S., or by the
Canadian federal government, or any province or territory of Canada, or any
political subdivision of any such state, province or territory or any public
instrumentality thereof, in each case maturing within two years after the date
of acquisition thereof and, at the time of acquisition, in each case having the
highest rate

10

--------------------------------------------------------------------------------

 

obtainable from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, then the highest rating from such
other nationally recognized rating services acceptable to the Administrative
Agent), and in the case of any Foreign Subsidiary, other short-term investments
that are (i) analogous to the foregoing, (ii) comparable credit quality and
(iii) customarily used by companies in the jurisdiction of such Foreign
Subsidiary for cash management purposes;

(h)overnight investments with any Lender or any commercial bank satisfying the
criteria described in clause (c) above; and

(i)other instruments as readily marketable as the investments (and as limited in
duration if time instruments) as described in clause (c) above issued or sold by
any Lender or any commercial bank satisfying the criteria described in clause
(c) above.

“CDOR Loan” or “CDOR Borrowing” when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the CDOR Rate.

“CDOR Rate” means, with respect to any CDOR Borrowing for any Interest Period,
the Canadian deposit offered rate which, in turn means on any day the annual
rate of interest determined with reference to the arithmetic average of the
discount rate quotations of all institutions listed in respect of the relevant
Interest Period for Canadian Dollar-denominated bankers’ acceptances displayed
and identified as such on the “Thomson Reuters Screen CDOR Page” as defined in
the International Swap Dealer Association, Inc. definitions, as modified and
amended from time to time, as of 10:00 a.m.  Toronto local time on such day and,
if such day is not a Business Day, then on the immediately preceding Business
Day (as adjusted by the Administrative Agent after 10:00 a.m. Toronto local time
to reflect any error in the posted rate of interest or in the posted average
annual rate of interest); provided that if such rates are not available on the
Thomson Reuters Screen CDOR Page on any particular day, then the Canadian
deposit offered rate component of such rate on that day shall be calculated as
the cost of funds quoted by the Administrative Agent to raise Canadian Dollars
for the applicable Interest Period as of 10:00 a.m. Toronto local time on such
day for commercial loans or other extensions of credit to businesses of
comparable credit risk; or if such day is not a Business Day, then as quoted by
the Administrative Agent on the immediately preceding Business Day.  If the CDOR
Rates shall be less than zero, the CDOR Rate shall be deemed to be zero for
purposes of this Agreement.

“CFC” means each Person that is a “controlled foreign corporation” within the
meaning of Section 957(a) of the Code.

“CFC Holdco” means a Domestic Subsidiary with no material assets other than
equity interests of one or more Foreign Subsidiaries that are CFCs.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) but excluding the Control Group, of
Equity Interests representing more than 50% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Company;
(b) the Company shall cease to own, directly or indirectly, at least 100% of the
outstanding voting Equity Interests of the other Loan Parties on a fully diluted
basis, or (c) any “change of control” or similar concept occurs under any
agreement governing Material Indebtedness.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following:

11

--------------------------------------------------------------------------------

 

(a) the adoption or taking effect of any law, rule, regulation or treaty; (b)
any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority; or (c) compliance by any Lender or the Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by such Lender’s or
the Issuing Bank’s holding company, if any) with any request, guideline,
requirement or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 9.17.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or be
intended (pursuant to and in accordance with the terms of any Collateral
Document) to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Lenders and other Secured
Parties, to secure the Secured Obligations.

“Collateral Access Agreement” has the meaning assigned to such term in the U.S.
Security Agreement and/or the Canadian Security Agreement, as the context
requires.

“Collateral and Guaranty Requirement” means, at any time, the requirement that:

(a)the Administrative Agent shall have received from the Company and each
Designated Subsidiary (i) in the case of the Company and each Designated
Subsidiary that is a Domestic Subsidiary, a counterpart of this Agreement and
the Security Agreements, as applicable, duly executed and delivered on behalf of
such Person causing such Domestic Subsidiary to become a U.S. Loan Party, (ii)
in the case of URBN Canada and each Designated Subsidiary that is a Canadian
Subsidiary, a counterpart of this Agreement and the Security Agreements, as
applicable, duly executed and delivered on behalf of such Person causing such
Canadian Subsidiary to become a Canadian Loan Party or (iii) in the case of any
Person that becomes a Designated Subsidiary after the Effective Date, (A) a
Joinder Agreement, duly executed and delivered on behalf of such Person, causing
such Designated Subsidiary to become a U.S. Loan Party or a Canadian Loan Party,
as appropriate, and (B) instruments in the form or forms specified in the
Security Agreement under which such Person becomes a party to the Security
Agreement, duly executed and delivered on behalf of such Person, together with
such certificates, documents and opinions with respect to such Designated
Subsidiary as may reasonably be requested by the Administrative Agent;

(b)the Administrative Agent shall have received all Collateral Access
Agreements, Control Agreements and other Collateral Documents required to be
provided to it hereunder or under the applicable Security Agreement;

(c)(i) all Equity Interests owned by or on behalf of any U.S. Loan Party shall
have been pledged to support the Secured Obligations pursuant to, and to the
extent required by, the Security Agreements; provided that, in the case of
Equity Interests entitled to vote in any CFC or CFC Holdco owned by a Loan
Party, the U.S. Loan Party shall not be required to pledge in support of the
U.S. Secured

12

--------------------------------------------------------------------------------

 

Obligations more than 65% of such Equity Interests entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) of any such CFC or CFC Holdco to
the extent a pledge of a greater percentage could reasonably be expected to
result in adverse tax consequences to the Company, (ii) all Equity Interests
owned by or on behalf of any Canadian Loan Party shall have been pledged to
support the Canadian Secured Obligations pursuant to, and to the extent required
by, the Canadian Security Agreements, and (iii) the Administrative Agent shall,
to the extent required by the Security Agreements, have received certificates or
other instruments representing all such certificated Equity Interests, together
with undated stock powers or other instruments of transfer with respect thereto
endorsed in blank;

(d)all documents and instruments, including UCC and PPSA financing statements
required by the Collateral Documents or this Agreement with the priority
required by the Collateral Documents shall have been filed, registered or
recorded or delivered to the Administrative Agent for filing, registration or
recording; and

(e)each Loan Party shall have obtained all material consents and approvals
required in connection with the execution and delivery of all Collateral
Documents to which it is a party and the performance of its obligations
thereunder.

Notwithstanding the foregoing, any Designated Subsidiary formed or acquired
after the Effective Date shall not be required to comply with the foregoing
requirements prior to the time specified in Section 5.14.  The foregoing
definition shall not require the creation or perfection of pledges of or
security interests in, or legal opinions or other deliverables with respect to,
particular assets of the Loan Parties, or the provision of Guarantees by any
Subsidiary, if and for so long as the Administrative Agent, in consultation with
the Borrower Representative, determines that the cost of creating or perfecting
such pledges or security interests in such assets, or obtaining legal opinions
or other deliverables in respect of such assets, or providing such Guarantees,
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom. The Administrative Agent may in its sole discretion grant extensions
of time for the creation and perfection of security interests in, or the
delivery of legal opinions or other deliverables with respect to, particular
assets or the provision of any Guarantee by any Subsidiary (including extensions
beyond the Effective Date or in connection with assets acquired, or Subsidiaries
formed or acquired, after the Effective Date) where it determines that such
action cannot be accomplished without unreasonable effort or expense by the time
or times at which it would otherwise be required to be accomplished by this
Agreement or the Collateral Documents.  Notwithstanding the foregoing, no action
required to be taken by any Person to effect compliance by the Administrative
Agent and the Lenders with any applicable Requirement of Law shall be deemed to
cause unreasonable effort or expense hereunder.

“Collateral Documents” means, collectively, the U.S. Collateral Documents and
the Canadian Collateral Documents.

“Collateral-Related Property” has the meaning assigned to such term in Section
2.23.

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Amount of all outstanding commercial Letters of Credit plus (b)
the aggregate Dollar Amount of all LC Disbursements relating to commercial
Letters of Credit that have not yet been reimbursed by or on behalf of the U.S.
Borrowers.  The Commercial LC Exposure of an Issuing Bank (in its capacity as
such) shall be the Commercial LC Exposure in respect of commercial Letters of
Credit issued by such Issuing Bank.  The Commercial LC Exposure of any Lender at
any time shall be its Applicable Percentage of the aggregate Commercial LC
Exposure at such time.  Commercial letters of credit issued under a Specified
L/C Facility shall not constitute Letters of Credit, and amounts thereunder
(whether undrawn or drawn but unreimbursed) shall not constitute Commercial LC
Exposure.

13

--------------------------------------------------------------------------------

 

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Overadvances, Protective Advances and Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate permitted amount of
such Lender’s Revolving Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Company” means Urban Outfitters, Inc., a Pennsylvania corporation.

“Compliance Certificate” means a certificate executed by a Financial Officer of
the Borrower Representative in substantially the form of Exhibit D.

“Concentration Account” has the meaning assigned to such term in the U.S.
Security Agreement and/or the Canadian Security Agreement, as the context
requires.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to Administrative
Agent, among Administrative Agent, the financial institution or other Person at
which such account is maintained or with which such entitlement or contract is
carried and the applicable Loan Party (by virtue of such Loan Party maintaining
such account or owning such entitlement or contract), effective to grant
“control” (within the meanings of Articles 8 and 9 under the applicable UCC)
over such account to Administrative Agent.

“Control Group” means Richard A. Hayne and Margaret A. Hayne and any lineal
descendant thereof and any trust created for the benefit of Mr. Hayne, Mrs.
Hayne or any lineal descendant.

“Controlled Disbursement Account” means any account of any Borrower maintained
with the Lender as a zero balance, cash management account pursuant to and under
any agreement between a Borrower and the Lender, as modified and amended from
time to time, and through which all disbursements of a Borrower, any Loan Party
and any Designated Subsidiary of a Borrower are made and settled on a daily
basis with no uninvested balance remaining overnight.

“Credit Card Accounts” means any “payment intangibles”, as defined in the UCC
(or “intangibles” as defined in the PPSA, if applicable) or receivables due to
any Borrower from a credit card issuer or a credit card processor in connection
with purchases of Inventory of such Borrower in the

14

--------------------------------------------------------------------------------

 

ordinary course of business on (a) credit cards issued by Visa, MasterCard,
American Express, Discover, PayPal, each of their respective Affiliates, and any
other credit card issuers that are reasonably acceptable to the Administrative
Agent, (b) private label credit cards of any Borrower issued under non-recourse
arrangements substantially similar to those in effect on the Effective Date or
(c) debit cards and mall cards issued by issuers or providers that are
reasonably acceptable to the Administrative Agent, in each case under this
definition, which have been earned by performance by such Borrower but not yet
paid to such Borrower by such credit card issuer or credit card processor.

“Credit Card Agreement” means any agreement between a Borrower, on the one hand,
and a credit card issuer or a credit card processor (including any credit card
processor that processes purchases of Inventory from a Borrower through debit
cards or mall cards), on the other hand relating to any Credit Card Account
included or intended to be included in any Borrowing Base.

“Credit Card Notifications” means each credit card notification, in form and
substance reasonably satisfactory to the Administrative Agent, executed by one
or more Borrowers and delivered by such Borrowers to credit card issuers or
credit card processors that are party to any Credit Card Agreement.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent  to funding
(specifically identified and including the particular Default, if any) has not
been satisfied; (b) has notified any Borrower or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification, or (d) has become the subject of (i) a Bankruptcy
Event or (ii) Bail-In Action.

“Deposit Account” has the meaning assigned to such term in the U.S. Security
Agreement and/or the Canadian Security Agreements, as the context requires.

“Designated Currency” means, in relation to any Loan or Borrowing, any currency
(a) that is freely transferable and convertible into U.S. Dollars in the London
interbank market, (b) for which LIBO Rates can be determined by reference to the
applicable Reuters screen as provided in the definition of “LIBO Rate” and (c)
that has been designated by the Administrative Agent as a Designated Currency at
the request of the Borrower Representative and with the consent of each Lender.

15

--------------------------------------------------------------------------------

 

“Designated Subsidiary” means each Subsidiary other than any Excluded
Subsidiary.

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

“Disqualified Stock” means any Equity Interests which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) cash,
(ii) debt securities or (iii) any Equity Interests referred to in (a) above, in
each case at any time prior to the first anniversary of the Maturity
Date.  Notwithstanding the foregoing, any Equity Interests that would constitute
Disqualified Stock solely because holders of the Equity Interests have the right
to require the issuer of such Equity Interests to repurchase such Equity
Interests upon the occurrence of a change of control or an asset sale will not
constitute Disqualified Stock if the terms of such Equity Interests provide that
the issuer may not repurchase or redeem any such Equity Interests pursuant to
such provisions unless such repurchase or redemption is permitted under the
terms of this Agreement.

“Document” has the meaning assigned to such term in the U.S. Security Agreement
and/or the Canadian Security Agreement, as the context requires, and includes a
“document of title” as defined in the PPSA, if applicable.

“Dollar Amount” means (a) with regard to any Obligation or calculation
denominated in U.S. Dollars, the amount thereof, and (b) with regard to any
Obligation or calculation denominated in any other currency, the amount of U.S.
Dollars which is equivalent to the amount so expressed in such currency at the
Spot Rate on the relevant date of determination.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S. (which, subject to the other provisions of this
Agreement, shall be deemed to include URBN Puerto Rico Retail LLC).

“Dominion Period” means (a) any period during which any Event of Default has
occurred and is continuing or (b) any period (i) commencing at any time when
Aggregate Availability shall be less than the Applicable Trigger Amount (Level
I), and (ii) ending when Aggregate Availability shall have been greater than the
Applicable Trigger Amount (Level I) for a period of 30 consecutive days;
provided that no more than two (2) Dominion Periods may end in any consecutive
twelve (12) month period.

“EBITDA” means, for any period, for the Company and its Subsidiaries on a
consolidated basis, an amount equal to Net Income for such period, plus

(a)the following without duplication and to the extent deducted in calculating
such Net Income:

(i)Interest Expense for such period;

(ii)the provision for federal, state, provincial, local and foreign income taxes
(excluding Federal, state, local and foreign income tax credits of the Company)
payable by the Company and its Subsidiaries for such period;

16

--------------------------------------------------------------------------------

 

(iii)depreciation and amortization expense;

(iv)non-cash compensation expenses;

(v)non-recurring non-cash charges (including asset impairment charges,
unrealized foreign currency losses or other unrealized hedge agreement losses,
but for avoidance of doubt, excluding recurring non-cash charges, such as
non-cash charges that relate to the write-down or write-off of inventory) for
such period;

(vi)other non-recurring losses, costs, charges, or cash expenses (including
without limitation restructuring, business optimization costs, charges or
reserves (including any unusual or non-recurring operating expenses directly
attributable to the implementation of cost savings initiatives), and
non-recurring severance, relocation, consolidation, transition, integration or
other similar charges and expenses in an amount not to exceed $25,000,000 in the
aggregate for such period;

(vii)costs, fees, expenses, premiums or penalties incurred during such period in
connection with Acquisitions (whether or not consummated) and permitted asset
sales (whether or not consummated) in an amount not to exceed $5,000,000 in the
aggregate for such period, other than asset sales effected in the ordinary
course of business;

(viii)costs, fees, and expenses incurred in connection with the Transactions;
and minus

(b)the following without duplication and to the extent included in calculating
such Net Income:

(i)federal, state, provincial, local and foreign income tax credits of the
Company and its Subsidiaries for such period;

(ii)all non-recurring non-cash items increasing Net Income for such period
(including, without limitation, foreign currency gains, but excluding normal
accruals in the ordinary course of business);

(iii)all non-recurring cash gains of the Company and its Subsidiaries increasing
Net Income for such period;

(iv)interest income for such period; and

(v)any cash payments for such period that were deducted in determining Net
Income and added back in determining EBITDA in such testing period or a previous
testing period under clause (a)(v) above.

For purposes of calculating EBITDA (except for purposes of determining
compliance with Section 6.12) for any period in connection with the
determination of whether the Payment Conditions have been satisfied, if during
any period the Company or any Subsidiary shall have consummated a Pro Forma
Event since the first day of such period, EBITDA for such period shall be
calculated on a Pro Forma Basis after giving effect thereto.

“EBITDAR” means, for any period, for the Company and its Subsidiaries on a
consolidated basis, the sum of EBITDA plus Rentals.

17

--------------------------------------------------------------------------------

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for such Borrowers, Intralinks®, ClearPar®, Debt Domain, Syndtrak
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent or any Issuing Bank and
any of its respective Related Parties or any other Person, providing for access
to data protected by passcodes or other security system.

“Eligible Credit Card Accounts” means at the time of any determination thereof,
each Credit Card Account of a Borrower that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Account (i) has been earned by performance and
represents the bona fide amounts due to a Borrower from a credit card issuer or
credit card processor, and in each case is originated in the ordinary course of
business of such Borrower, and (ii) in each case is not ineligible for inclusion
in the calculation of any Borrowing Base pursuant to any of clauses (a) through
(p) below.  Without limiting the foregoing, to qualify as an Eligible Credit
Card Account, such Credit Card Account shall indicate no Person other than a
Borrower as payee or remittance party.  Any Credit Card Account included within
any of the following categories shall not constitute an Eligible Credit Card
Account:

(a)which is not earned or does not represent the bona fide amount due to a
Borrower from a credit card processor or a credit card issuer that originated in
the ordinary course of business of the applicable Borrower;

(b)which is not owned by a Borrower or to which a Borrower does not have good or
marketable title;

(c)in which the payee of such Credit Card Account is a Person other than a
Borrower;

18

--------------------------------------------------------------------------------

 

(d)which does not constitute an “Account” (as defined in the UCC or, if
applicable, the PPSA) or a “Payment Intangible” (as defined in the UCC) or an
“intangible” (as defined in the PPSA, if applicable);

(e)which has been outstanding for more than five (5) Business Days (or, in the
case of American Express, ten (10) calendar days) from the date of sale;

(f)with respect to which the applicable credit card issuer, credit card
processor or debit card or mall card issuer or provider has (i) applied for,
suffered, or consented to the appointment of any receiver, interim receiver,
custodian, trustee, monitor, administrator, sequestrator or liquidator of its
assets, (ii) has had possession of all or a material part of its property taken
by any receiver, interim receiver, custodian, trustee, monitor, administrator,
sequestrator or liquidator, (iii) filed, or had filed against it (but only so
long as any such involuntary filing has not been stayed or vacated), any request
or petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as bankrupt, winding-up, or voluntary or involuntary case under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (iv) has admitted in writing its inability, or is
generally unable to, pay its debts as they become due, (v) become insolvent or
(vi) ceased operation of its business;

(g)which is not a valid, legally enforceable obligation of the applicable credit
card issuer or credit card processor with respect thereto;

(h)which is not subject to a duly perfected first priority security interest in
favor of the Administrative Agent (for the benefit of the Secured Parties);

(i)which is subject to any Lien, other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties), (ii) any
Permitted Encumbrances contemplated by the applicable processor agreements and
for which appropriate Reserves (as determined by the Administrative Agent in its
Permitted Discretion) have been established and (iii) Liens securing Permitted
Term Loan Indebtedness that are subject to an Intercreditor Agreement and which
do not have priority over the Lien in favor of the Administrative Agent;

(j)with respect to which (i) (x) any covenant has been breached or (y) any other
representation or warranty is not true in all material respects to the extent
contained in this Agreement or the Security Agreement, it being acknowledged
that any representation or warranty as to eligibility under this definition
shall not be deemed qualified by materiality except as and to the extent
expressly so stated in another provision of this definition, or (ii) (x) any
covenant has been breached or (y) any representation or warranty is not true in
all material respects to the extent contained in the Credit Card Agreements
relating to such Credit Card Account, provided that each such representation and
warranty shall be true and correct in all respects to the extent already
qualified by a materiality standard;

(k)which is subject to risk of set-off, recoupment, non-collection or not being
processed due to unpaid and/or accrued credit card processor fee balances, to
the extent of the lesser of the balance of the applicable Credit Card Account or
the unpaid credit card processor fees;

(l)which is evidenced by “chattel paper” or an “instrument” of any kind unless
such “chattel paper” or “instrument” is in the possession of the Administrative
Agent, and to the extent necessary or appropriate, endorsed to the
Administrative Agent;

19

--------------------------------------------------------------------------------

 

(m)which the Administrative Agent in its Permitted Discretion determines may not
be paid by reason of the applicable credit card processor’s, credit card
issuer’s or debit card or mall card issuer’s or provider’s inability to pay;

(n)which represents a deposit or partial payment in connection with the purchase
of Inventory of such Borrower;

(o)which is not subject to a Credit Card Notification; or

(p)which does not meet such other eligibility criteria for Credit Card Accounts
as the Administrative Agent in its Permitted Discretion may determine from time
to time; provided, however, that the Administrative Agent shall not add any
additional eligibility criteria (or amend any then-existing eligibility criteria
to make the same more restrictive) without giving at least four (4) Business
Days’ prior notice to the Borrower Representative; provided further that, if
after the delivery of such notice the Borrower Representative notifies the
Administrative Agent that it desires to discuss the changes described therein,
then the Administrative Agent will discuss such changes with the Borrower
Representative, provided that nothing in this proviso shall obligate the
Administrative Agent to eliminate, reduce, or delay any such changes.

In determining the amount of an Eligible Credit Card Account of a Borrower, the
face amount of a Credit Card Account may, in the Administrative Agent’s
Permitted Discretion, be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual fees,
expenses and charges due to the credit card issuer or credit card processor by
any Borrower, discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Borrower may be obligated to rebate to a customer, a credit
card issuer or credit card processor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Credit Card Account but not yet applied by the
Borrowers to reduce the amount of such Credit Card Account.

“Eligible In-Transit Inventory” means, as of the date of determination thereof,
without duplication, Inventory of a Borrower that, except as otherwise agreed by
the Administrative Agent in its Permitted Discretion, meets each of the
following criteria:

(a)the Administrative Agent shall have received, if requested, (1) a true and
correct copy of the bill of lading and other shipping documents for such
Inventory unless the Administrative Agent has entered into a duly executed
Collateral Access Agreement, in form and substance satisfactory to the
Administrative Agent, from the applicable freight forwarder for such Inventory
and (2) evidence of satisfactory casualty insurance naming the Administrative
Agent as lender loss payee and otherwise covering such risks as the
Administrative Agent may reasonably request;

(b)if the bill of lading is non-negotiable, the Inventory must be in transit
within the U.S. or Canada (or in transit from outside the U.S. or Canada, if
approved by the Administrative Agent in writing) and the Administrative Agent
shall have entered into or delivered, if requested, a duly executed Collateral
Access Agreement, in form and substance satisfactory to the Administrative
Agent, with or to the applicable customs broker, freight forwarder or carrier
for such Inventory;

(c)except as otherwise approved in writing by the Administrative Agent, (i) if
the bill of lading is negotiable, the inventory must be in transit from outside
the U.S. or Canada, and (ii) whether the bill of lading is negotiable or
non-negotiable, the Administrative Agent shall have received (1) confirmation
that the bill is issued in the name of such Borrower and consigned to the order
of the Administrative Agent (or any other agent designated by the Administrative
Agent), (2) an acceptable

20

--------------------------------------------------------------------------------

 

agreement that has been executed with such Borrower’s customs broker, in which
the customs broker agrees that it holds any negotiable bill as agent for the
Administrative Agent and has granted the Administrative Agent access to the
Inventory, (3) an estimate from such Borrower of the customs duties and customs
fees associated with the Inventory in order to establish an appropriate Reserve,
and (4) the Administrative Agent shall have received confirmation that title to
such Inventory shall have passed to such Borrower and the Borrower shall be the
sole owner of such Inventory, and if the goods were covered by a commercial
letter of credit that such Borrower has paid for the goods;

(d)the common carrier is not an Affiliate of the applicable vendor or supplier;

(e)the customs broker is not an Affiliate of any Borrower;

(f)such Inventory has not been in-transit for more than 45 days from the date
such Inventory first became Eligible Inventory; and

(g)such Inventory satisfies all of the criteria for Eligible Inventory (except
the criteria in clauses (g) and (i)(ii) of the definition of “Eligible
Inventory”).

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of a Borrower that are finished goods,
merchantable and readily saleable in the ordinary course of such Borrower’s
business, in each case in this definition that is not excluded as ineligible by
virtue of one or more of the criteria set forth below.  Eligible Inventory shall
not include any Inventory:

(a)which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties);

(b)which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties), (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties) and (iii) Liens
securing Permitted Term Loan Indebtedness that are subject to an Intercreditor
Agreement and which do not have priority over the Lien in favor of the
Administrative Agent;

(c)which is slow moving (unless otherwise covered by a current appraisal
acceptable to the Administrative Agent), obsolete, unmerchantable, defective,
used, unfit for sale, unacceptable due to age, type, category and/or quantity or
which was not able to be valued under any appraisal conducted from time to time;

(d)(i) with respect to which any covenant, other representation or warranty
contained in this Agreement or in any Security Agreement has been breached or is
not true in any material respect (or with respect to any representation or
warranty that is already qualified by materiality, such representation and
warranty is untrue), it being acknowledged that any representation or warranty
as to eligibility under this definition shall not be deemed qualified by
materiality except as and to the extent expressly so stated in another provision
of this definition, or (ii) which does not conform in all material respects to
all standards imposed by any applicable Governmental Authority;

(e)in which any Person other than such Borrower shall (i) have any direct or
indirect ownership, interest or title or (ii) be indicated on any purchase order
or invoice with respect to such Inventory as having or purporting to have an
interest therein;

(f)which is not finished goods or which constitutes work-in-progress, raw
materials, spare or replacement parts, packaging and shipping material,
manufacturing supplies, samples, prototypes,

21

--------------------------------------------------------------------------------

 

displays or display items, bill-and-hold or ship-in-place goods, goods that are
returned or marked for return, repossessed goods, defective or damaged goods,
goods held on consignment, or goods which are not of a type held for sale in the
ordinary course of business (for the avoidance of doubt, sales in the ordinary
course of business includes clearance sales);

(g)which (i) is not located in the U.S., Puerto Rico or Canada, or (ii) is
In-Transit Inventory;

(h)which is located in any location leased by such Borrower (other than any
retail store of such Borrower located in a jurisdiction that does not provide
for a common law or statutory landlord’s lien on the personal property of
tenants, unless a landlord’s lien or hypothec has been granted by a Borrower in
such a jurisdiction, that would be prior or superior to the Liens of the
Administrative Agent) unless (i) the lessor has delivered to the Administrative
Agent a Collateral Access Agreement or (ii) a Reserve has been established by
the Administrative Agent in its Permitted Discretion;

(i)which is (i) located in any third party warehouse or is in the possession of
a bailee (other than a third party processor) unless (A) such warehouseman or
bailee has delivered to the Administrative Agent a Collateral Access Agreement
and such other documentation as the Administrative Agent may require or (B) an
appropriate Reserve has been established by the Administrative Agent in its
Permitted Discretion, or (ii) evidenced by a negotiable Document;

(j)which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor;

(k)which is the subject of a consignment by such Borrower as consignor;

(l)which contains or bears any intellectual property rights licensed to such
Borrower unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;

(m)which is not reflected in a current perpetual inventory report of such
Borrower (unless such Inventory is reflected in a report to the Administrative
Agent as "in transit" Inventory);

(n)for which reclamation rights have been asserted by the seller;

(o)which has been acquired from a Sanctioned Person;

(p)which has been designated or demanded to be returned to or retained by the
applicable vendor or which has been recognized as damaged or off quality by the
applicable Borrower; or

(q)which does not meet such other eligibility criteria for Inventory as the
Administrative Agent in its Permitted Discretion may determine from time to
time; provided, however, that the Administrative Agent shall not add any
additional eligibility criteria (or amend any then-existing eligibility criteria
to make the same more restrictive) without giving at least four (4) Business
Days' prior notice to the Borrower Representative; provided further that, if
after the delivery of such notice the Borrower Representative notifies the
Administrative Agent that it desires to discuss the changes described therein,
then the Administrative Agent will discuss such changes with the Borrower
Representative, provided that nothing in this proviso shall obligate the
Administrative Agent to eliminate, reduce, or delay any such changes;

22

--------------------------------------------------------------------------------

 

provided further that in determining the value of the Eligible Inventory, such
value shall be reduced by, without duplication of amounts already accounted for
in determining such value, any amounts representing (i) vendor rebates; (ii)
costs included in Inventory relating to advertising; (iii) a shrink reserve; and
(iv) the unreconciled discrepancy between the general inventory ledger and the
perpetual inventory ledger, to the extent the general inventory ledger reflects
less Inventory than the perpetual inventory ledger.  In the event that Inventory
of a Borrower which was previously Eligible Inventory ceases to be Eligible
Inventory hereunder, such cessation shall be reflected in the next Borrowing
Base Certificate.

“Eligible Trade Accounts” means, at any time, each Account (other than a Credit
Card Account) of a Borrower that satisfies the following criteria at the time of
creation and continues to meet the same at the time of such determination: such
Account (i) has been earned by performance and represents the bona fide amounts
due to a Borrower and in each case is originated in the ordinary course of
business of such Borrower, and (ii) in each case is not ineligible for inclusion
in the calculation of any Borrowing Base pursuant to any of clauses (a) through
(y) below.  Without limiting the foregoing, to qualify as an Eligible Trade
Account, such Account shall indicate no Person other than a Borrower as payee or
remittance party.  Any Account included within any of the following categories
shall not constitute an Eligible Trade Account:

(a)which is not subject to a first priority perfected security interest in favor
of the Administrative Agent (for the benefit of the Secured Parties);

(b)which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the Administrative Agent and (iii) Liens securing
Permitted Term Loan Indebtedness that are subject to an Intercreditor Agreement
and which do not have priority over the Lien in favor of the Administrative
Agent;

(c)(i) with respect to which the scheduled due date is more than 90 days after
the  date of the original invoice therefor, (ii) which is unpaid more than 90
days after the date of the original invoice therefor or more than 60 days after
the original due date therefor (in determining the aggregate amount from the
same Account Debtor that is unpaid hereunder there shall be excluded the amount
of any net credit balances relating to Accounts due from such Account Debtor
which are unpaid more than 90 days after the date of the original invoice
therefor or more than 60 days after the original due date therefor) or (iii)
which has been written off the books of such Borrower or otherwise designated as
uncollectible;

(d)which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e)which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Borrowers
exceeds 20% of the aggregate amount of Eligible Trade Accounts of all Borrowers;
provided that with respect to an Account which is owing by (i) Nordstrom, Inc.
or its Affiliates (a “Nordstrom Account”) to the extent the aggregate amount of
Nordstrom Accounts owing to all Borrowers exceeds 35% of the aggregate amount of
Eligible Trade Accounts of all Borrowers and (ii) Macy’s, Inc. or its Affiliates
(a “Macy’s Account”) to the extent the aggregate amount of Macy’s Accounts owing
to all Borrowers exceeds 35% of the aggregate amount of Eligible Trade Accounts
of all Borrowers; provided further that, should (i) Nordstrom, Inc. fail to
maintain a corporate credit rating from S&P of BBB- or higher, then the 35%
concentration limit set forth above for Nordstrom Accounts shall be reduced to
20% and (ii) Macy’s, Inc. fail to maintain a corporate credit rating from S&P of
BBB- or higher, then the 35% concentration limit set forth above for Macy’s
Accounts shall be reduced to 20%;

23

--------------------------------------------------------------------------------

 

(f)with respect to which any covenant, other representation or warranty
contained in this Agreement or in any Security Agreement has been breached or is
not true in all material respects (or, to the extent qualified by materiality,
in all respects), it being acknowledged that any representation or warranty as
to eligibility under this definition shall not be deemed qualified by
materiality except as and to the extent expressly so stated in another provision
of this definition;

(g)which (i) does not arise from the sale of Inventory or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon such Borrower's completion of any further performance, (v)
represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment, cash-on-delivery or any other repurchase or return basis
or (vi) relates to payments of interest;

(h)for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Borrower or if such Account was invoiced more than once;

(i)with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j)which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, interim receiver, custodian,
trustee, liquidator or similar official of its assets, (ii) had possession of
all or a material part of its property taken by any receiver, interim receiver,
custodian, trustee, liquidator or similar official, (iii) filed, or had filed
against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case or proceeding under any federal, state, provincial
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect (other than post-petition accounts payable of an Account Debtor that
is a debtor-in-possession under the Bankruptcy Code or other applicable law and
reasonably acceptable to the Administrative Agent), (iv) admitted in writing its
inability, or is generally unable to, pay its debts as they become due, (v)
become insolvent, or (vi) ceased operation of its business;

(k)which is owed by any Account Debtor which has sold all or substantially all
of its assets;

(l)which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. (including any territory thereof) or Canada, or the
European Union or (ii) is not organized under applicable law of the U.S., any
state or territory of the U.S. or the District of Columbia, Canada, or any
province or territory of Canada, or the European Union, or any country, province
or territory of the European Union unless, in any such case, such Account is
backed by a Letter of Credit acceptable to the Administrative Agent which is in
the possession of, and is directly drawable by, the Administrative Agent;
provided that in the case of Account Debtors that maintain their chief executive
office in the European Union or are organized in the European Union, or any
country, province or territory of the European Union, the aggregate amount of
such Accounts shall not exceed $2,500,000 at any time;

(m)which is owed in any currency other than U.S. Dollars, Canadian Dollars,
Euros or Sterling;

(n)which is owed by any Governmental Authority of any country other than the
U.S. or Canada unless (i) such Account is backed by a Letter of Credit
acceptable to the Administrative Agent which is in the possession of, and is
directly drawable by, the Administrative Agent, or (ii) such Account

24

--------------------------------------------------------------------------------

 

is owed by any Governmental Authority of the U.S., or any department, agency,
public corporation, or instrumentality thereof, unless the Federal Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et
seq.) and any other steps necessary to perfect the Lien of the Administrative
Agent in such Account have been complied with to the Administrative Agent's
satisfaction, or (iii) such Account is owed by any Governmental Authority of
Canada, or any province, territory, department, agency, public corporation, or
instrumentality thereof, unless the Financial Administration Act (Canada) or any
other legislation of similar purpose and effect restricting the assignment of
such Account and any other steps necessary to perfect the Lien of the
Administrative Agent in such Account have been complied with to the
Administrative Agent's satisfaction;

(o)which is owed by any Affiliate of any Loan Party or any employee, officer,
director, agent or stockholder of any Loan Party or any of its Affiliates;

(p)which is owed by an Account Debtor or any Affiliate of such Account Debtor to
which any Loan Party or Subsidiary is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(q)which is subject to any claim, counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;

(r)which is evidenced by any promissory note, chattel paper or instrument or
judgment;

(s)which is owed by an Account Debtor (i) located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction or (ii) that is a
Sanctioned Person;

(t)with respect to which such Borrower has made any agreement with the Account
Debtor for any reduction thereof, for an extension of time for the payment
thereof, any compromise or settlement for less than the full amount thereof, any
release from liability therefor, or any deduction therefrom, other than
discounts and adjustments given in the ordinary course of business but only to
the extent of any such discount or adjustment, or any Account which was
partially paid and such Borrower created a new receivable for the unpaid portion
of such Account;

(u)which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal (U.S. or Canadian), state,
provincial or local, including without limitation the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Board;

(v)which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower has or has
had an ownership interest in such goods, or which indicates any party other than
such Borrower as payee or remittance party;

(w)which was created on cash on delivery terms;

(x)which the Administrative Agent determines in its Permitted Discretion may not
be paid by reason of the Account Debtor's inability to pay; or

25

--------------------------------------------------------------------------------

 

(y)which does not meet such other eligibility criteria for Accounts as the
Administrative Agent in its Permitted Discretion may determine from time to
time; provided, however, that the Administrative Agent shall not add any
additional eligibility criteria (or amend any then-existing eligibility criteria
to make the same more restrictive) without giving at least four (4) Business
Days' prior notice to the Borrower Representative; provided further that, if
after the delivery of such notice the Borrower Representative notifies the
Administrative Agent that it desires to discuss the changes described therein,
then the Administrative Agent will discuss such changes with the Borrower
Representative, provided that nothing in this proviso shall obligate the
Administrative Agent to eliminate, reduce, or delay any such changes.

In determining the amount of an Eligible Trade Account of a Borrower, the face
amount of an Account may, in the Administrative Agent’s Permitted Discretion, be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments or finance
charges (including any amount that such Borrower may be obligated to rebate to
an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by such Borrower to reduce the amount of
such Account.  In the event that an Account of a Borrower which was previously
an Eligible Trade Account ceases, to the actual knowledge of a Financial Officer
of a Borrower, to be an Eligible Trade Account hereunder, such cessation shall
be reflected in the next Borrowing Base Certificate.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances and
all binding orders, decrees, judgments, injunctions, notices or agreements
passed, adopted, issued, promulgated or entered into by any Governmental
Authority, relating to protection of the environment, preservation or
reclamation of natural resources, the management, Release or threatened Release
of any Hazardous Material or to health and safety matters to the extent related
to exposure to Hazardous Materials.

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of any Borrower or Subsidiary directly or indirectly resulting from or based
upon (a) any violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) any exposure to any Hazardous Materials resulting in physical
injury or property damage or a claim of such injury or property damage, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed by or imposed upon any Borrower or Subsidiary with respect
to any of the foregoing.

“Equipment” has the meaning assigned to such term in the applicable UCC or, if
applicable, the PPSA.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

26

--------------------------------------------------------------------------------

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30‑day notice period is waived); (b) the failure to
timely make any required contribution to any Plan or Multiemployer Plan or to
satisfy the “minimum funding standard” (as defined in Sections 412, 430 or 431
of the Code or Sections 302, 303 or 304 of ERISA), whether or not waived;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by any Borrower or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan or
a cessation of operations under Section 4062(e) of ERISA; (e) the filing of a
notice of intent to terminate a Plan or receipt by any Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by any Borrower or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal of any Borrower
or any ERISA Affiliate from any Plan or Multiemployer Plan; (g) the receipt by
any Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon any Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, in critical status or in reorganization, within the meaning of
Title IV of ERISA; or (h) the imposition of a Lien under Sections 412, 430(k) or
6321 of the Code or Sections 303 or 4068 of ERISA on any property of a Borrower
or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation
Day.

“EURIBOR Loan” or “EURIBOR Borrowing”, when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
is bearing interest at a rate determined by reference to the EURIBO Rate.

“Euro” or “€” means the single currency of the Participating Member States.

“European Union” means the region comprised of member states of the European
Union pursuant to the Treaty on the European Union.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Account” has the meaning assigned to such term in the U.S. Security
Agreement and/or the Canadian Security Agreements, as the context requires.

“Excluded Asset” has the meaning assigned to such term in the U.S. Security
Agreement and/or the Canadian Security Agreements, as the context requires.

“Excluded Subsidiary” means each (a) Unrestricted Subsidiary, (b) Immaterial
Subsidiary, (c) CFC or CFC Holdco, and (d) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Company), the cost or other consequences of becoming a
Guarantor shall be excessive in view of the benefits to be obtained by the
Lenders therefrom; provided that (i) any Canadian Subsidiary shall not be an
Excluded Subsidiary with respect to the Canadian Secured Obligations and (ii)
any Domestic Subsidiary of the Company that is a guarantor under any Permitted
Term Loan Indebtedness shall not constitute an Excluded Subsidiary.

27

--------------------------------------------------------------------------------

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case in this clause (a), (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes; (b) in the case of
a Lender, U.S.  Federal and Canadian federal and provincial withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan, Letter of Credit or Commitment pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Loan, Letter of Credit or Commitment (other than pursuant to an assignment
request by the Borrowers under Section 2.19(b) or Section 9.02(d)) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office; (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f); (d) any U.S.  Federal withholding Taxes
imposed under FATCA; and (e) any Taxes that are required to be deducted or
withheld under the ITA on or in respect of any payment (or deemed payment under
the ITA), to or for the benefit of any recipient (A) with which the payor does
not deal at arm’s length for purposes of the ITA at the time of making the
payment or deemed payment or (B) that is a “specified shareholder” (as such term
is defined in subsection 18(5) of the ITA) of the applicable Loan Party at any
relevant time or does not deal at arm’s length for purposes of the ITA with a
“specified shareholder” (as such term is defined in subsection 18(5) of the ITA)
of the applicable Loan Party at any relevant time (other than where the
non-arm’s length relationship arises, or where the Lender is a “specified
shareholder”, or does not deal at arm’s length with a “specified shareholder”,
in connection with or as a result of the Lender having become a party to,
performed its obligations under, received or perfected a security interest under
or received or enforced any rights under, a Loan Document).

“Existing Borrowers” means the “Borrowers” as defined in the Existing Credit
Agreement.

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

“Existing Lenders” means the “Lenders” as defined in the Existing Credit
Agreement.

“Existing Letters of Credit” means the letters of credit, if any, issued under
the Existing Credit Agreement with stated expiration dates beyond the Effective
Date, and a list of such letters of credit has been provided to the
Administrative Agent and the Lenders as of the Effective Date.

“Existing Loans” means the loans and advances made by the Existing Lenders
pursuant to the Existing Credit Agreement.

28

--------------------------------------------------------------------------------

 

“Existing Security Agreement” means that certain Pledge and Security Agreement,
dated as of July 1, 2015 (as amended, supplemented and otherwise modified from
time to time prior to the Effective Date), between the Existing Borrowers and
the Administrative Agent, for the benefit of the Administrative Agent and the
Lenders and the other holders of the Secured Obligations, and any other pledge
or security agreement entered into, after the date thereof and prior to the
Effective Date.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.  

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower.

“Fixed Charge Coverage Ratio” means, at any date, the ratio of (a) the sum of
(i) EBITDAR minus (ii) Unfinanced Capital Expenditures to (b) Fixed Charges, all
calculated for the period of four (4) consecutive fiscal quarters ended on such
date (or, if such date is not the last day of a fiscal quarter, ended on the
last day of the fiscal quarter most recently ended prior to such date).  

“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus Rentals, plus scheduled principal payments on Indebtedness
actually made, plus expenses for taxes paid in cash, plus Restricted Payments
paid in cash (other than Restricted Payments permitted to be made under Section
6.08(a)(ii)), plus Capital Lease Obligations paid in cash, all calculated on a
consolidated basis for the Company and its Subsidiaries for such period in
accordance with GAAP.

“Flood Laws” has the meaning assigned to such term in Section 8.10.

“Foreign Currency Sublimit” means an amount equal to $25,000,000.

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

“Foreign Plan” means any employee benefit plan or arrangement (a) maintained or
contributed to by any Loan Party or Subsidiary that is not subject to the laws
of the United States or Canada; or (b) mandated by a government other than the
United States or a Canadian Governmental Authority for employees of any Loan
Party or Subsidiary.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funding Accounts” means the deposit account(s) of the Borrowers to which the
Administrative Agent or the Swingline Lender is authorized by the Borrowers (or
by the Borrower Representative on

29

--------------------------------------------------------------------------------

 

their behalf) to transfer the proceeds of any Borrowings requested or authorized
pursuant to this Agreement.

“GAAP” means generally accepted accounting principles in the U.S.

“Governmental Authority” means the government of the United States of America,
Canada or any other nation or any political subdivision thereof, whether
provincial, territorial, state, municipal or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national body
exercising such powers or functions, such as the European Union or the European
Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include (i) customary
warranties or indemnities made in trade contracts, asset sale agreements,
acquisition agreements, commitment letters, engagement letters and brokerage and
deposit agreements in the ordinary course of business, and customary warranties
and indemnities to lenders in any documents evidencing Indebtedness permitted
pursuant to Section 6.01 with respect to the guarantor, (ii) any indemnities
made in connection with liability of a Person’s directors, officers and
employees in their capacities as such as permitted by applicable law, and (iii)
any contingent liability arising from the endorsement of negotiable or other
instruments for deposit or collection in the ordinary course of business, and
(iv) any continuing liability of the Company or its Subsidiaries as a lessee
under a lease after such lease has been assigned or subleased by such Person.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guarantor” means each U.S. Guarantor and Canadian Guarantor.

“Guarantor Payment” has the meaning assigned to such term in Section 10.11.

“Hazardous Materials” means:  (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto) or by similar applicable Environmental
Law in Canada or by a Canadian Governmental Authority; and (c) any substance,
material, or waste that is petroleum, petroleum-related, or a petroleum
by-product, asbestos or asbestos-containing material, polychlorinated biphenyls,
flammable, explosive, radioactive, freon gas, radon, or a pesticide, herbicide,
or other substance regulated under the Federal Insecticide, Fungicide and
Rodentide Act (“FIFRA”), 7 U.S.C. § 136 et seq. or similar applicable
Environmental Law in Canada.

30

--------------------------------------------------------------------------------

 

“Immaterial Subsidiary” shall mean any Subsidiary (other than a Borrower)
designated by the Borrower Representative to the Administrative Agent as an
“Immaterial Subsidiary” and that meets each of the following criteria as of the
last day of the most recent fiscal quarter for which financial statements have
been delivered to the Administrative Agent pursuant to Section 5.01(a) or
Section 5.01(b): (a) such Subsidiary and its Subsidiaries accounted for less
than (x) 2.5% of Total Assets at such date and (y) 2.5% of the consolidated
revenues of the Company and its Restricted Subsidiaries for the most recent four
fiscal quarter period ending on such date, and (b) all Immaterial Subsidiaries
and their respective Subsidiaries accounted for less than (x) 5.0% of Total
Assets at such date and (y) 5.0% of the consolidated revenues of the Company and
its Restricted Subsidiaries for the most recent four fiscal quarter period
ending on such date; provided, that no Subsidiary shall be or be designated as
an “Immaterial Subsidiary” if such Subsidiary has provided a Loan Guaranty of,
or pledged any Collateral as security for, any Permitted Term Loan Indebtedness.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services, (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed (but only to the extent of the lesser of such
Indebtedness and the fair market value of such secured property if such
Indebtedness has not been assumed by such Person), (g) all Guarantees by such
Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) obligations under any liquidated earn-out, (l) any other
Off-Balance Sheet Liability, (m) obligations, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor),
under (i) any and all Swap Agreements, and (ii) any and all cancellations, buy
backs, reversals, terminations or assignments of any Swap Agreement transaction
and (n) obligations, contingent or otherwise, with respect to Disqualified
Stock; provided, however, the term “Indebtedness” shall not include (1) current
trade accounts or current accounts payable (which references to “current”
include payment with trade payment terms as offered by the trade creditor (not
in any event to exceed 180 days) and include disputed accounts), accrued
expenses and liabilities incurred and customer deposits received, in each
instance, in the ordinary course of business and not constituting indebtedness
for borrowed money or evidenced by notes or other instruments, (2) capital stock
(other than Disqualified Stock) and surplus earned, (3) deferred compensation
payable to directors, officers or employees of the Company or any Subsidiary,
and (4) any earn-out or any customary purchase price adjustment incurred in
connection with an Acquisition, except to the extent that the amount payable
pursuant to such purchase price adjustment or earn-out is, or becomes,
reasonably determinable.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

31

--------------------------------------------------------------------------------

 

“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Intercreditor Agreement” means any Permitted Term Loan Intercreditor Agreement
or any Secured Inventory Intercreditor Agreement.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.08, which shall be
in a form approved by the Administrative Agent.

“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) for such period with respect to all
outstanding Indebtedness (including all commissions, discounts and other fees
and charges owed by the Company or any Subsidiary with respect to letters of
credit and bankers’ acceptances and net costs under Swap Agreements in respect
of interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), calculated on a consolidated basis for the Company and
its Subsidiaries for such period in accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan or Canadian Prime
Rate Loan (other than a Swingline Loan), the first Business Day of each calendar
month and the Maturity Date, (b) with respect to any LIBOR Loan, CDOR Loan or
EURIBOR Loan, the last day of the Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a LIBOR Borrowing, CDOR Borrowing
or EURIBOR Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Swingline Loan, the day that such Swingline Loan is
required to be repaid and (d) the Maturity Date.

“Interest Period” means, with respect to any LIBOR Borrowing, CDOR Borrowing or
EURIBOR Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, as the Borrower Representative may elect;
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Screen Rate” means, with respect to any LIBOR Borrowing
denominated in any currency (other than U.S. Dollars) or any EURIBOR Borrowing,
in each case for any Interest Period, a rate per annum which results from
interpolating on a linear basis between (a) the applicable Screen Rate for the
longest maturity for which a Screen Rate is available that is shorter than such
Interest Period and (b) the applicable Screen Rate for the shortest maturity for
which a Screen Rate is available that is longer than such Interest Period, in
each case as of the Specified Time on the Quotation Day; provided, that if any
Interpolated rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“In-Transit Inventory” means Inventory of a Borrower which is in transit with a
common carrier from vendors or suppliers of such Borrower.

32

--------------------------------------------------------------------------------

 

“Inventory” has the meaning assigned to such term in the U.S. Security Agreement
and/or the Canadian Security Agreements, as context requires, and includes
“inventory” as defined in the PPSA, if applicable.

“Inventory Advance Percentage” shall mean, (i) during all times other than the
period from February 20 through June 20 of each year, 90%, and (ii) during the
period from February 20 through June 20 of each year, 92.5%.

“Investment” has the meaning assigned to such term in Section 6.04.

“Investment Policy” means the investment policies of the Company as approved by
the Company’s board of directors and in effect from time to time.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (a) JPMCB, in its capacity as an issuer of Letters of
Credit hereunder, (b) Wells Fargo, in its capacity as an issuer of Letters of
Credit hereunder, (c) Bank of America, N.A., in its capacity as an issuer of
Letters of Credit hereunder and (d) any other Lender from time to time
designated by the Borrower Representative as an Issuing Bank, with the consent
of such Lender and upon notice to the Administrative Agent, in which case the
term “Issuing Bank” shall mean JPMCB, Wells Fargo and each such Lender,
individually or collectively as the context shall require and their respective
successors in such capacity as provided in Section 2.06(i).  Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by its Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.06 with respect to such Letters of
Credit).  At any time there is more than one Issuing Bank, all singular
references to the Issuing Bank shall mean any Issuing Bank, either Issuing Bank,
each Issuing Bank, the Issuing Bank that has issued the applicable Letter of
Credit, or both (or all) Issuing Banks, as the context may require.

“ITA” means the Income Tax Act (Canada), as amended.

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit F.

“Joint Lead Arrangers” means JPMCB and Wells Fargo, in their capacity as joint
lead arrangers hereunder and under the other Loan Documents.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and shall include its branches, as applicable, and its
successors.

“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

“LC Designated Currency” means (a) Canadian Dollars, (b) Sterling, (c) Euros or
(d) any other lawful currency (other than U.S. Dollars) acceptable to the
Administrative Agent and the applicable Issuing Bank which are, in the case of
this clause (d), freely transferable and convertible into U.S. Dollars and
freely available to the applicable Issuing Bank.

“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

33

--------------------------------------------------------------------------------

 

“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the aggregate LC Exposure at such time.

“LC Individual Sublimit” means, with respect to any Issuing Bank, an amount
equal to (a) with respect to Commercial Letters of Credit and Standby Letters of
Credit issued by the Issuing Banks designated as such on the Effective Date, the
amount set forth on the Commitment Schedule, and (b) with respect to Commercial
Letters of Credit and Standby Letters of Credit issued by any other Issuing Bank
designated as such by the Borrower Representative following the Effective Date,
the amount agreed to by the Issuing Bank and the Borrower Representative with
the approval of the Administrative Agent, in each case under this definition, as
such amount may be increased for an Issuing Bank as agreed to by such Issuing
Bank and the Borrower Representative with notice to the Administrative  Agent.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Bank.

“Letters of Credit” means the letters of credit and guarantees issued pursuant
to this Agreement, and the term “Letter of Credit” means any one of them or each
of them singularly, as the context may require; for the avoidance of doubt, the
Urban UK L/C shall constitute a Letter of Credit hereunder; further, for the
avoidance of doubt, letters of credit issued under a Specified L/C Facility
shall not constitute Letters of Credit.

“LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any
currency for any Interest Period, the applicable Screen Rate as of the Specified
Time on the Quotation Day.

“LIBOR Loan” or “LIBOR Borrowing”, when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Adjusted LIBO Rate
or the LIBO Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letter of Credit applications, the
Collateral Documents, the Loan Guaranty, each Compliance Certificate, each fee
letter and all other agreements, instruments, documents and certificates
identified in Section 4.01 and each certificate delivered from time to time in
connection with the foregoing and all other documents identified therein as a
Loan Document, in each case executed and delivered to, or in favor of, the
Administrative Agent or any Lender and including all other pledges, powers of
attorney, consents, assignments and letter of credit agreements, letter of
credit applications and any agreements between the Borrower Representative and
the Issuing Bank regarding the Issuing Bank’s LC Individual Sublimit or the
respective rights and obligations between such Borrower and the Issuing Bank in
connection with the issuance of any Letter of Credit, in each case whether
heretofore, now or hereafter executed by or on behalf of any Loan Party and
delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby (excluding any agreement
entered into or in connection with any transaction arising out of any Specified
L/C Facility,

34

--------------------------------------------------------------------------------

 

any other Banking Services or any Swap Obligations).  Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Guarantor” means each U.S. Loan Party in the case of Article X and the
related obligations and rights thereunder and each Loan Party in the case of
Article XI and the related obligations and rights thereunder.

“Loan Guaranty” means, collectively, Article X and Article XI of this Agreement
and any separate Guarantee, if applicable, in form and substance satisfactory to
the Administrative Agent in its Permitted Discretion, delivered by each Loan
Guarantor that is not a U.S. Person (which Guarantee shall be governed by the
laws of the country in which such Foreign Subsidiary is located), as it may be
amended or modified and in effect from time to time.

“Loan Parties” means, collectively, the U.S. Loan Parties and the Canadian Loan
Parties.

“Loans” means the loans and advances made by the Lenders or the Administrative
Agent pursuant to this Agreement, including Swingline Loans, Overadvances and
Protective Advances.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in U.S.
Dollars or Canadian Dollars (other than a CDOR Loan or CDOR Borrowing to a U.S.
Borrower) or any Letter of Credit, New York City time and (b) with respect to a
Loan or Borrowing denominated in Canadian Dollars (that is a CDOR Loan or CDOR
Borrowing to a U.S. Borrower), Sterling, Euros or an Alternative Currency,
London time.

“Macy’s Account” has the meaning assigned to such term in the definition of
“Eligible Trade Accounts”.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and its Restricted
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform any of their obligations under the Loan Documents, (c) the
Collateral, or the Administrative Agent’s Liens (on behalf of itself and other
Secured Parties) on the Collateral or the priority of such Liens, or (d) the
rights or remedies available to the Administrative Agent, the Issuing Banks or
the Lenders under any of the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means June 29, 2023, or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

“Maximum Credit Amount” means the lesser of (a) the Aggregate Commitments and
(b) the Aggregate Borrowing Base.

35

--------------------------------------------------------------------------------

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) extraordinary gains and
extraordinary losses, (b) the income (or deficit) of any Person accrued prior to
the date it becomes a Subsidiary or is merged into or consolidated or
amalgamated with the Company or any of its Subsidiaries, (c) the income (or
deficit) of any Person (other than a Subsidiary) in which the Company or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the form of
dividends or similar distributions, (d) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary and (e) any cancellation of Indebtedness
income.

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent by an appraiser reasonably acceptable to the
Administrative Agent, net of all costs of liquidation thereof.

“Net Proceeds” means, with respect to any casualty, condemnation, sale,
transfer, disposition or similar event in respect of Collateral, (a) the cash
proceeds received in respect of such event including (i) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, (ii) in the case of a casualty,
insurance proceeds and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, minus (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than Loans) that is secured by a Lien on such asset that is
not Collateral or is senior to the Liens securing the Secured Obligations or,
other than with respect to assets that are Collateral in which the
Administrative Agent has a first priority Lien, otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer of the Borrower Representative).

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).

“Nordstrom Account” has the meaning assigned to such term in the definition of
“Eligible Trade Accounts”.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are

36

--------------------------------------------------------------------------------

 

published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
to the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements (including pursuant to Section 2.06(a)), indemnities and other
obligations and indebtedness (including interest and fees accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of any of the Loan Parties to any of the Lenders,
the Administrative Agent, each Issuing Bank or any indemnified party,
individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any transaction
which is the functional equivalent of or takes the place of borrowing but which
does not constitute a liability on the balance sheet of such Person (other than
operating leases).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overadvance” has the meaning assigned to such term in Section 2.05(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

37

--------------------------------------------------------------------------------

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Communities
that adopts or has adopted (and has not ceased to adopt) the euro as its lawful
currency in accordance with legislation of the European Community relating to
Economic and Monetary Union.

“Payment Conditions” means, at any applicable time of determination with respect
to a specified transaction, event, or payment, that (a) no Default or Event
Default then exists or would immediately arise as a result of the entering into
of such transaction, the occurrence of such event, or the making of such
payment, and (b) (i) immediately prior to such transaction, the occurrence of
such event, or such payment and (ii) on a Pro Forma Basis and, with respect to
the calculation of Aggregate Availability, at all times during the Pro Forma
Period (Payment Conditions), after giving effect to such transaction, the
occurrence of such event, or payment and any incurrence or repayment of
Indebtedness in connection therewith, either clause (A) or (B) below is
satisfied:

(A)Aggregate Availability is greater than the Applicable Trigger Amount (Level
V); provided that, with respect to any Permitted Acquisition, Aggregate
Availability is greater than the Applicable Trigger Amount (Level IV), or

(B)(I) Aggregate Availability is greater than the Applicable Trigger Amount
(Level III) (provided that, with respect to any Permitted Acquisition, Aggregate
Availability is greater than the Applicable Trigger Amount (Level II)), and (II)
the Fixed Charge Coverage Ratio for the most recently ended four fiscal quarter
period for which financial statements have been (or were required to be)
delivered to the Administrative Agent pursuant to Section 5.01(a) or (b) is at
least 1.1 to 1.0;

provided that, in each case, the Borrower Representative shall have delivered to
the Administrative Agent an updated Borrowing Base Certificate, a reasonably
detailed calculation of such Aggregate Availability and projections for the Pro
Forma Period (Payment Conditions) with respect thereto, and, if applicable, the
Fixed Charge Coverage Ratio.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition by the Company or any Restricted
Subsidiary in a transaction that satisfies each of the following requirements:

(a)such Acquisition is not a hostile or contested acquisition;

(b)the business acquired in connection with such Acquisition is not engaged,
directly or indirectly, in any line of business other than the businesses in
which the Loan Parties are engaged on the Effective Date and any business
activities that are reasonably similar, related, complementary or incidental
thereto so long as the core business of the Loan Parties on the Effective Date,
after giving effect to such Acquisition, does not change in any material way;

(c)both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct in all material
respects (except (i) that any representation or warranty which by its terms is
made as of a specified date shall be true and correct in all material respects
only as of such specified date, and any representation or warranty which is
subject to any materiality qualifier shall be required to be true and correct in
all respects and (ii) to the extent the Administrative Agent has been notified
in

38

--------------------------------------------------------------------------------

 

writing by the Loan Parties that any representation or warranty is not correct
and the Administrative Agent has explicitly waived in writing compliance with
such representation or warranty) and no Default exists, will exist, or would
result therefrom;

(d)other than with respect to Immaterial Acquisitions (as defined in clause (m)
below) as soon as available, but not less than 15 days prior to such Acquisition
(or such shorter period as the Administrative Agent may agree), the Borrower
Representative has provided the Administrative Agent (i) notice of such
Acquisition and (ii) a copy of all business and financial information reasonably
requested by the Administrative Agent;

(e)if the Accounts, Credit Card Accounts or Inventory acquired in connection
with such Acquisition are proposed to be included in the determination of any
Borrowing Base, the Administrative Agent shall have conducted an audit and field
examination or appraisal of such Accounts, Credit Card Accounts and Inventory,
the results of which shall be satisfactory to the Administrative Agent;

(f)if such Acquisition is an acquisition of the Equity Interests of a Person
organized under the laws of a jurisdiction in the U.S., such Acquisition is
structured so that the acquired Person shall become a wholly-owned Restricted
Subsidiary of a Borrower and a Loan Party pursuant to the terms of this
Agreement, except to the extent such acquired Person shall be properly
designated as an Unrestricted Subsidiary in accordance with Section 5.15 or
except to the extent otherwise acceptable to the Administrative Agent;

(g)if such Acquisition is an acquisition of Equity Interests, such Acquisition
will not result in any violation of Regulation U;

(h)if such Acquisition involves a merger, amalgamation or a consolidation
involving a Borrower or any other Loan Party, such Borrower or such Loan Party,
as applicable, shall be the surviving entity;

(i)neither any Loan Party nor any Restricted Subsidiary shall, as a result of or
in connection with any such Acquisition, assume or incur any direct or
contingent liabilities (whether relating to environmental, tax, litigation,
pension or other matters) that could be reasonably expected to cause a Material
Adverse Effect other than those otherwise permitted to exist hereunder;

(j)in connection with an Acquisition of the Equity Interests of any Person
organized under the laws of a jurisdiction of the U.S. or Canada (or a province
or territory thereof) or an Acquisition of the assets of any Person, all Liens
on such assets shall be terminated, except to the extent otherwise permitted to
exist pursuant to this Agreement;

(k)all actions required to be taken with respect to any newly acquired or formed
wholly-owned Subsidiary of a Borrower or a Loan Party, as applicable, required
under Section 5.14 shall have been taken;

(l)the Borrower Representative shall have delivered to the Administrative Agent
the final executed material documentation relating to such Acquisition within 15
days following the consummation thereof; and

(m)either (i) the Loan Parties shall have satisfied the Payment Conditions
before and immediately after giving effect to such Acquisition, or (ii) the
total consideration paid or payable (including, without limitation, any
earn-outs (calculated, for purposes of this definition only, at the time of
incurrence as the aggregate amount reasonably expected to be paid by any Loan
Party or its

39

--------------------------------------------------------------------------------

 

Subsidiaries in connection with such earn-out, as determined by such Loan Party
in its reasonable business judgment)) with respect to, and all Indebtedness and
other direct or contingent liabilities (whether relating to environmental, tax,
litigation, pension or other matters) assumed in connection with, such
Acquisition and series of related transactions shall not exceed with respect to
any such Acquisition and series of related transactions, $10,000,000 and
$20,000,000 with respect to all such Acquisitions and series of related
transactions in the aggregate (Acquisitions described in this clause (m)(ii),
“Immaterial Acquisitions”), and at least five (5) Business Days prior to the
closing of any such Immaterial Acquisition, the Borrower Representative shall
have delivered to the Administrative Agent a description of any Indebtedness and
other direct or contingent liabilities to be assumed in connection with such
Immaterial Acquisition.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a)(i) Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04 and (ii) Liens securing an aggregate
amount not to exceed $5,000,000 imposed by law for Taxes due and which are not
being contested in compliance with Section 5.04; provided that, if the
Administrative Agent delivers written notice of any such Lien to a Loan Party,
the Loan Parties shall cause such underlying Tax obligations to be paid in full
within 90 days of the delivery of such notice (or such shorter time specified by
the Administrative Agent (in its reasonable discretion) in respect of any
Canadian Loan Party) and shall use commercially reasonable efforts to cause such
Lien to be released;

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien for Taxes or imposed under
ERISA), arising in the ordinary course of business and securing obligations that
are not overdue by more than thirty (30) days or are being contested in
compliance with Section 5.04;

(c)pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, workplace safety, unemployment insurance
and other social security laws or regulations (other than any Lien for Taxes or
imposed under ERISA or applicable law relating to Canadian Pension Plans), and
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Company or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;

(d)deposits and pledges to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case under this clause (d) in the
ordinary course of business;

(e)judgment Liens (other than for the payment of Taxes) in respect of judgments
that do not constitute an Event of Default under clause (k) of Article VII and
that remain at all times junior to Administrative Agent’s Liens;

(f)easements, zoning restrictions, rights-of-way, site plan agreements,
development agreements, cross-easement or reciprocal agreements, and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of any Borrower or any Subsidiary or the ordinary operation
of such real property or (ii) title defects or irregularities with respect to
Real Estate which are of a minor nature and which in the aggregate

40

--------------------------------------------------------------------------------

 

do not materially detract from the value of the affected property or interfere
with the ordinary conduct of business of any Borrower or any Subsidiary or the
ordinary operation of such real property;

(g)Liens arising from precautionary UCC or PPSA financing statement filings (or
similar filings under applicable law) regarding “true” operating leases in the
ordinary course of business or, to the extent permitted under the Loan
Documents, the consignment of goods to a Loan Party;

(h)non-exclusive licenses or sublicenses of intellectual property granted to
other Persons in the ordinary course of business which could not materially
interfere with the business of any Loan Party, secure any Indebtedness for
borrowed money (provided that the foregoing reference to Indebtedness for
borrowed money shall not be applicable to the extent otherwise permitted
hereunder in respect of non-U.S. Restricted Subsidiaries) or interfere in any
respect with the Administrative Agent’s rights under any intellectual property
rights use agreement;

(i)any interest or title of a lessor or sublessor under any lease or sublease of
Real Estate entered into in the ordinary course of business, so long as such
interest or title relate solely to the Real Estate subject thereto and without
hindering or obstructing the effect of any lien waiver or access rights;

(j)Liens arising in the ordinary course of business in favor of customs brokers,
custom and forwarding agents and similar Persons in respect of imported goods
and merchandise in the custody of such Persons;

(k)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l)Liens or rights of setoff (other than as waived under any contractual
agreement or Control Agreement with the Administrative Agent) against credit
balances of the Company or any Restricted Subsidiary with credit card issuers or
credit card processors to secure obligations of the Company or such Restricted
Subsidiary, as the case may be, to any such credit card issuer or credit card
processor incurred in the ordinary course of business as a result of fees and
chargebacks;

(m)Bankers’ liens, rights of setoff and other similar Liens in the ordinary
course of business in favor of a bank or institution with which accounts or
deposits are maintained, liens in favor of collecting banks arising under the
UCC or the PPSA (or similar statutes or equivalents thereof under foreign
jurisdictions) in the ordinary course of business, and other Liens that are
contractual rights of set-off (other than as waived under any contractual
agreement or Control Agreement with the Administrative Agent);

(n)possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the Effective Date and
Cash Equivalents (other than as waived under any contractual agreement or
Control Agreement with the Administrative Agent), provided that such liens (i)
attach only to such Investments and (ii) secure only obligations incurred in the
ordinary course and arising in connection with the acquisition or disposition of
such Investments and not any obligation in connection with margin financing;

(o)statutory or contractual Liens of landlords and lessors in respect of rent
not past due more than 60 days unless being contested in good faith pursuant to
the provisions of Section 5.04 hereof, and customary restrictions on subletting
and assignments thereof; and

(p)deposits in connection with sweepstakes offerings conducted in the ordinary
course of business and consistent with past practice;

41

--------------------------------------------------------------------------------

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Term Loan Indebtedness”  means Indebtedness in the form of term
loans; provided that (a) immediately before and after the issuance or incurrence
thereof, no Default or Event of Default shall have occurred and be continuing;
(b) if guaranteed, such Indebtedness shall not be guaranteed by any Person other
than the Loan Parties; (c) if such Indebtedness is secured, the Administrative
Agent and a representative acting on behalf of the holders of such Indebtedness
shall have entered into a Permitted Term Loan Intercreditor Agreement; (d) the
Collateral hereunder and the collateral securing such Indebtedness shall be
substantially identical, with the priorities therefor set forth in the Permitted
Term Loan Intercreditor Agreement; (e) such Indebtedness does not have a
scheduled maturity date prior to the date that is six (6) months after the final
Maturity Date and does not contain scheduled payments (other than customary
excess cash flow payments) in any year in excess of 5% of the original principal
amount of such Indebtedness; (f) the Secured Leverage Ratio before and, on a Pro
Forma Basis, after giving effect to the incurrence of such Indebtedness does not
exceed 1.50 to 1.00; (g) the Borrowers will be in compliance, on a Pro Forma
Basis, with the covenant contained in Section 6.12 after giving effect to the
incurrence of such Indebtedness (whether or not such financial covenant is
required to be tested in accordance with the terms of Section 6.12); (h) the
Payment Conditions are satisfied before and after giving effect to the
incurrence of such Indebtedness; and (i) the Company shall have delivered to the
Administrative Agent a certificate of a Financial Officer, including reasonably
detailed calculations, demonstrating compliance with the conditions above.

“Permitted Term Loan Intercreditor Agreement” means any intercreditor agreement,
by and among the Administrative Agent and the collateral agents or other
representatives for the holders of Permitted Term Loan Indebtedness, and
acknowledged by the Loan Parties, in form and substance reasonably satisfactory
to the Administrative Agent.

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“PPSA” means the Personal Property Security Act (Ontario) and the regulations
thereunder, as from time to time in effect; or such other applicable legislation
in effect from time to time in such other jurisdiction in Canada (including the
Civil Code of Quebec) for purposes of the provisions hereof relating to
perfection, effect of perfection or non-perfection or priority.

“Prepayment Event” means:

(a)any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any Collateral by any Loan Party, other than
dispositions described in Section 6.05(a) or (c); or

(b)any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any Collateral with a fair
value immediately prior to such event equal to or greater than $5,000,000,
unless the proceeds therefrom are required by the terms of any

42

--------------------------------------------------------------------------------

 

Intercreditor Agreement to be paid to the holder of a Lien on such property or
asset having priority over the Lien of the Administrative Agent.

“Prime Rate” means (a) except as provided in clause (b), the rate of interest
per annum publicly announced from time to time by JPMCB as its prime rate in
effect at its principal offices in New York City, and (b) for the purpose of
U.S.  Dollar denominated Loans to a Canadian Borrower, the rate of interest per
annum publicly announced from time to time by JPMorgan Chase Bank, N.A., Toronto
Branch, as its U.S.  “base rate” for U.S.  Dollar denominated commercial
loans.  Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Priority Payable Reserve” means reserves for amounts payable by a Canadian Loan
Party and secured by any Liens, choate or inchoate, which rank or which could
reasonably be expected to rank in priority to or pari passu with the
Administrative Agent’s Liens and/or for amounts which represent costs in
connection with the preservation, protection, collection or realization of
Collateral, including, without limitation, any such amounts due and not paid for
wages, vacation pay, severance pay, amounts payable under the Wage Earner
Protection Program Act (Canada), amounts due and not paid under any legislation
relating to workers’ compensation or to employment insurance, all amounts
deducted or withheld and not paid and remitted when due under the ITA, sales
tax, goods and services tax, value added tax, harmonized tax, excise tax, tax
payable pursuant to Part IX of the Excise Tax Act (Canada) or similar applicable
provincial legislation, government royalties, amounts currently or past due and
not paid for realty, municipal or similar taxes and all amounts currently or
past due and not contributed, remitted or paid to any hereafter adopted Canadian
Pension Plan or under the Canada Pension Plan maintained by the Government of
Canada and the Quebec Pension Plan maintained by the Province of Quebec, or
otherwise as required to be contributed pursuant to any applicable law relating
to any hereafter adopted Canadian Pension Plans, including the amount of any
solvency deficiency or wind up deficiency with respect to any hereafter adopted
Canadian Defined Benefit Plan that has been identified in its most recent
actuarial valuation report, which could become subject to a trust, deemed trust
or statutory lien, or any similar statutory or other claims that would have or
would reasonably be expected to have priority over or be pari passu with any
Liens granted to the Administrative Agent now or in the future.

“Pro Forma Basis” means, with respect to any computation hereunder expressly
required to be made on a pro forma basis, computation thereof after giving pro
forma effect to adjustments in connection with such Pro Forma Events in
accordance with Section 1.05, in each case, using, for purposes of making such
computation, the consolidated financial statements of the Company and its
Subsidiaries (and, to the extent applicable, the historical financial statements
of any entities or assets so acquired or to be acquired, or so disposed or to be
disposed), which shall be reformulated as if such Pro Forma Event (and, in the
case of any pro forma computations made hereunder to determine whether such Pro
Forma Event is permitted to be consummated hereunder, to any other Pro Forma
Event consummated since the first day of the period covered by any component of
such pro forma computation and on or prior to the date of such computation), and
any Indebtedness or other liabilities incurred in connection with any such Pro
Forma Event, had been consummated and incurred at the beginning of such
period.  If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Swap Agreement applicable to such
Indebtedness if such Swap Agreement has a remaining term in excess of 12
months).

“Pro Forma Event” means any event that requires satisfaction of the Payment
Conditions for such event to be permitted under this Agreement.

43

--------------------------------------------------------------------------------

 

“Pro Forma Period (Payment Conditions)” means the 90-day period immediately
prior to the date of the applicable transaction, event, or payment made or
occurring in reliance on the satisfaction of the Payment Conditions.

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.

“Projections” has the meaning assigned to such term in Section 5.01(f).

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Sider” means a Lender whose representatives may trade in securities of
the Company or its controlling Person or any of its Subsidiaries while in
possession of the financial statements provided by the Company under the terms
of this Agreement.

“Qualified Counterparties” means the Administrative Agent, each Lender and each
Affiliate of a Lender (provided that any issuer under a Specified L/C Facility
who was a Lender or an Affiliate of a Lender shall continue to be a “Qualified
Counterparty” for a period of 90 days following the termination of their
capacity under this Agreement as a Lender or an Affiliate of a Lender solely in
respect of Specified L/C Obligations outstanding on the date such capacity
hereunder ceased).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Quotation Day” means (a) with respect to any currency (other than Sterling or
Canadian Dollars) for any Interest Period, the day two (2) Business Days prior
to the first day of such Interest Period and (b) with respect to Sterling or
Canadian Dollars for any Interest Period, the first day of such Interest Period,
in each case unless market practice differs for loans such as the applicable
Loans priced by reference to rates quoted in the Relevant Interbank Market, in
which case the Quotation Day for such currency shall be determined by the
Administrative Agent in accordance with market practice for such loans priced by
reference to rates quoted in the Relevant Interbank Market (and if quotations
would normally be given by leading banks for such loans priced by reference to
rates quoted in the Relevant Interbank Market on more than one day, the
Quotation Day shall be the last of those days).

“Real Estate” shall mean all real property owned or leased by the Company and
its Restricted Subsidiaries.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

“Refinance Indebtedness” has the meaning assigned to such term in Section
6.01(f).

“Register” has the meaning assigned to such term in Section 9.04.

44

--------------------------------------------------------------------------------

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any Hazardous Material into the environment.

“Relevant Interbank Market” means (a) with respect to any currency (other than
Euros or Canadian Dollars), the London interbank market, (b) with respect to
Euros, the European interbank market and (c) with respect to Canadian Dollars,
the Canadian interbank market.

“Rent Liability” means, as of any date, the result of eight (8) multiplied by
the aggregate Rentals for the most recently ended 12 consecutive month period,
calculated on a consolidated basis for the Company and its Subsidiaries for such
period in accordance with GAAP.

“Rentals” means, for any period, the aggregate fixed amounts payable under any
operating leases, calculated on a consolidated basis for the Company and its
Subsidiaries for such period in accordance with GAAP.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Exposures and unused Commitments representing more than 50% of
the sum of the Aggregate Credit Exposure and unused Commitments at such time.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Reserves” means (a) without duplication of any other Reserves or items that are
otherwise addressed through eligibility criteria, any reserves which the
Administrative Agent deems necessary, in its Permitted Discretion, to maintain
(including, without limitation, (i) to reflect impediments to the
Administrative  Agent’s ability to realize upon the Collateral, (ii) to reflect
claims and liabilities that the Administrative Agent determines will need to be
satisfied in connection with the realization upon the Collateral or (iii) to
reflect criteria, events, conditions, contingencies or risks which adversely
affect any component of any Borrowing Base, or the assets, business, financial
performance or financial condition of any Loan Party, including, for example,
reserves for accrued and unpaid interest on the Obligations, gift card reserves,
reserves for rent at locations leased by any Borrower, reserves for loyalty
programs, reserves for consignee’s, warehousemen’s, mortgagee’s and bailee’s
charges, reserves for dilution of Accounts or Credit Card Accounts, reserves for
Inventory shrinkage, reserves for layaway deposits, reserves for customs charges
and shipping charges and other foreign landing costs related to any Inventory in
transit, reserves for expenses associated with merchandise repurpose processing,
reserves for contingent liabilities of any Loan Party, reserves for uninsured
losses of any Loan Party, reserves for

45

--------------------------------------------------------------------------------

 

uninsured, underinsured, un-indemnified or under-indemnified liabilities or
potential liabilities with respect to any litigation and reserves for taxes,
fees, assessments, and other governmental charges) with respect to the
Collateral or any Loan Party, (b) Banking Services/Swap Reserves, and (c) the
Priority Payable Reserve; provided that, the Priority Payable Reserve shall only
apply (if at all) to the Canadian Borrowing Base.  The Administrative Agent may,
in its Permitted Discretion and with no less than four (4) Business Days’ prior
written notice to the Borrower Representative (other than during a Dominion
Period in which case notice shall not be required), adjust Reserves, provided
that, if after the delivery of such notice the Borrower Representative notifies
the Administrative Agent that it desires to discuss the Reserves described
therein, then the Administrative Agent will discuss such Reserves with the
Borrower Representative, provided that nothing in this proviso shall obligate
the Administrative Agent to eliminate, reduce, or delay any such Reserves.

“Responsible Officer” means the chief executive officer, president, any vice
president, any Financial Officer, or any corporate secretary.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party in their capacity as an officer of such Loan Party and not in
any individual capacity.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Company or Restricted Subsidiary
or any option, warrant or other right to acquire any such Equity Interests in
the Company or Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

“Revaluation Date” means (a) with respect to any Loan denominated in Canadian
Dollars, Sterling, Euros or any Alternative Currency, each of the following: (i)
each date of a Borrowing, (ii) each date of a continuation of such Loan pursuant
to Section 2.08, (iii) the date any Borrowing Base Certificate is delivered, and
(iv) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require, and (b) with respect to any Letter of Credit
denominated in any LC Designated Currency, each of the following: (i) each date
of issuance of such Letter of Credit, (ii) each date of an amendment of such
Letter of Credit having the effect of increasing the amount thereof (solely with
respect to the increased amount), (iii) each date of any payment by the
applicable Issuing Bank under such Letter of Credit, (iv) the date any Borrowing
Base Certificate is delivered and (v) such additional dates as the
Administrative Agent or the applicable Issuing Bank shall determine or the
Required Lenders shall require.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time, plus (b) an amount equal to
its Applicable Percentage of the aggregate principal amount of Overadvances and
Protective Advances outstanding at such time.

“Revolving Exposure Limitations” means the U.S. Revolving Exposure Limitations
and/or the Canadian Revolving Exposure Limitations, as the context requires.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

46

--------------------------------------------------------------------------------

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions (at the
time of this Agreement, Cuba (except as regards a Canadian Loan Party), Iran,
North Korea, Syria or the Crimea region of Ukraine).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person that constitutes a Canadian
Blocked Person, (c) any Person operating, organized or resident in a Sanctioned
Country or (d) any Person owned or controlled by any such person or Person
described in the foregoing clauses (a), (b) or (c).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or any European Union member state
or Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority or (c) the Government of Canada, including pursuant to Canadian
Economic Sanctions and Export Control Laws.

“Screen Rate” means (a)  in respect of the LIBO Rate for any Interest Period, a
rate per annum equal to the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for deposits in the applicable currency (for
delivery on the first day of such Interest Period) for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen page that displays such rate (or, in the event such rate does not appear
on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate from time to time as shall be
selected by the Administrative Agent in its reasonable discretion) and (b) in
respect of the EURIBO Rate for any Interest Period, the percentage per annum
determined by the Banking Federation of the European Union for such Interest
Period as set forth on the Reuters screen page that displays such rate
(currently EURIBOR01) (or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other information service
that publishes such rate from time to time as shall be selected by the
Administrative Agent in its reasonable discretion).  If any Screen Rate,
determined as provided above, would be less than zero, the Screen Rate shall for
all purposes of this Agreement be zero. If, as to any currency, no Screen Rate
shall be available for a particular Interest Period but Screen Rates shall be
available for maturities both longer and shorter than such Interest Period, then
the Screen Rate for such Interest Period shall be the Interpolated Screen Rate.

“SEC” means the Securities and Exchange Commission of the U.S.

“Secured Inventory Intercreditor Agreement” has the meaning assigned to such
term in the definition of Secured Inventory Liens.

“Secured Inventory Liens” means Liens in favor of consignors of inventory and
proceeds (other than Accounts or Credit Card Accounts) thereof consigned by such
consignors to a Borrower  or a Subsidiary of a Borrower, in each case granted in
the ordinary course of business and with prior written consent of the
Administrative Agent, which consent may, to the extent such Secured Inventory
Liens

47

--------------------------------------------------------------------------------

 

encumber Collateral with a value in excess of $2,500,000 individually or in the
aggregate, at the Administrative Agent’s sole discretion, be conditioned upon
the execution of an intercreditor  agreement between the consignor and the
Administrative Agent (such an intercreditor agreement, a “Secured Inventory
Intercreditor Agreement”).

“Secured Leverage Ratio” means, at any date, the ratio of (a) Total Funded
Indebtedness on such date that is secured by a Lien on the assets of the Company
or any of its Subsidiaries to (b) EBITDA for the period of four (4) consecutive
fiscal quarters ended on such date (or, if such date is not the last day of a
fiscal quarter, ended on the last day of the fiscal quarter most recently ended
prior to such date).

“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations of the Borrowers or any Subsidiary of a Borrower; and (b)
Swap Agreement Obligations of a Borrower or any Subsidiary of a Borrower;
provided that Excluded Swap Obligations with respect to any Loan Party shall not
be Secured Obligations of such Loan Party; provided further that,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, Specified L/C Obligations constituting Banking Services Obligations
shall not constitute Secured Obligations following such time as the Commitments
shall have expired or been terminated and the principal of and interest on each
Loan and all fees, expenses and other amounts payable under any Loan Document
(other than contingent or indemnity obligations for which no claim has been
made) shall have been paid in full and all Letters of Credit shall have expired
or have been Cash Collateralized pursuant to the terms hereof or terminated, in
each case without any pending draw, and all LC Disbursements shall have been
reimbursed.

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) Qualified Counterparties to whom any Banking Services
Obligations are owing, (e) Qualified Counterparties to whom Swap Agreement
Obligations constituting Secured Obligations hereunder are owing, (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document, and (g) the successors and assigns of each of the
foregoing.

“Security Agreements” collectively, (a) the U.S. Security Agreement, (b) the
Canadian Security Agreements, and (c) as the context requires, any other pledge
or security agreement entered into, after the Effective Date by any other Loan
Party (as required by this Agreement or any other Loan Document), or any other
Person, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.

“Settlement” has the meaning assigned to such term in Section 2.05(d).

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

“Specified L/C Facility” means (a) that certain Master Commercial Letter of
Credit Agreement dated as of June 29, 2015 issued by the Company in favor of
Bank of America, N.A. (as amended restated, supplemented or otherwise modified
from time to time as permitted hereunder) and (b) that certain Commercial Letter
of Credit Agreement dated as of July 1, 2015 among the Company and Wells Fargo
Bank, National Association (as amended restated, supplemented or otherwise
modified from time to time as permitted hereunder), in each case, so long as the
issuing bank thereunder is a Lender or an Affiliate of a Lender hereunder (and,
if such issuer ceases to be a Lender or an Affiliate of a Lender hereunder, for
a period of 90 days following the termination of its capacity under this
Agreement as a Lender or an Affiliate of a Lender).

“Specified L/C Obligations” means all obligations and liabilities of any Loan
Party or any Subsidiary under any Specified L/C Facility with respect to
commercial letters of credit issued thereunder.

48

--------------------------------------------------------------------------------

 

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, (b) with respect to the EURIBO Rate, 11:00 a.m., Brussels time and (c)
with respect to the CDOR Rate, 11:00 a.m., Toronto time.

“Spot Rate” means, on any date, as determined by the Administrative Agent, the
spot selling rate in the London foreign exchange market for the sale of the
applicable currency for U.S. Dollars at approximately 11:00 a.m. London time (or
New York time, as applicable), on such date (the “Applicable Quotation Date”) as
displayed by ICE Data Services as the “ask price”, or as displayed on such other
information service which publishes that rate of exchange from time to time in
place of ICE Data Services (or if such service ceases to be available, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its reasonable
discretion); provided, that if, for any reason, no such spot rate is being
quoted, the spot selling rate shall be determined by the Administrative Agent
using any method of determination it deems appropriate in its reasonable
discretion.

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
Dollar Amount of all standby Letters of Credit outstanding at such time plus (b)
the aggregate Dollar Amount of all LC Disbursements relating to standby Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time.  The Standby LC Exposure of an Issuing Bank (in its capacity as such)
shall be the Standby Exposure in respect of standby Letters of Credit issued by
such Issuing Bank.  The Standby LC Exposure of any Lender at any time shall be
its Applicable Percentage of the aggregate Standby LC Exposure at such time.

“Statements” has the meaning assigned to such term in Section 2.18(g).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board).  Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board.  LIBOR Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such

49

--------------------------------------------------------------------------------

 

date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.

“Subsidiary Borrowers” means, collectively, the U.S. Subsidiary Borrowers and
the Canadian Subsidiary Borrowers, and “Subsidiary Borrower” means any of them.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.

“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the aggregate Swingline
Exposure at such time.

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.  Any consent required of the Administrative Agent or the Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
JPMCB in its capacity as Administrative Agent or Issuing Bank shall be deemed
given by JPMCB in its capacity as Swingline Lender.

“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Total Assets” means, at any date of determination, the consolidated total
assets of the Company and its Restricted Subsidiaries as of the last day of the
most recent fiscal quarter of the Company for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) as adjusted to give effect to
any Pro Forma Event occurring since such date.

“Total Funded Indebtedness” means, as of any date, with respect to the Company
and its Subsidiaries, determined on a consolidated basis, without duplication
(a) all obligations of such Persons

50

--------------------------------------------------------------------------------

 

for borrowed money, (b) all obligations of such Persons evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Persons
upon which interest charges are customarily paid, (d) the aggregate amount of
Capital Lease Obligations and Off-Balance Sheet Liability of such Persons
outstanding as of such date, (e) the aggregate obligations of such Persons as an
account party in respect of letters of credit or letters of guaranty, other than
contingent obligations in respect of any letter of credit or letter of guaranty
to the extent such letter of credit or letter of guaranty does not support
Indebtedness, (f) all obligations of such Persons with respect to Disqualified
Stock and (g) without duplication, all Guarantees of any of the foregoing.  For
purposes of this definition, interest paid-in-kind or capitalized (including
accreted amounts thereon) shall be deemed Total Funded Indebtedness.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Treaty on the European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (signed
February 7, 1992), as amended from time to time.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the CDOR Rate,
the EURIBO Rate, the Alternate Base Rate or the Canadian Prime Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period (excluding replacement Capital Expenditures made (x)
with the proceeds of insurance or (y) in anticipation of the receipt of
insurance proceeds based on the good faith reasonable belief of the Company as
confirmed in writing to the Administrative Agent in advance of inclusion or
exclusion of capital expenditures in any calculation provided for herein (an
“Insurance Anticipation Capital Expenditure”), to the extent that the
anticipated insurance proceeds are actually received within 270 days after the
date of such Insurance Anticipation Capital Expenditure, and otherwise the
amount of such Insurance Anticipation Capital Expenditure (if no insurance
proceeds are timely received) or the excess of such Insurance Anticipation
Capital Expenditure (if insurance proceeds are timely received but in an amount
less than such Insurance Anticipation Capital Expenditure) over the related
insurance proceeds received shall be deemed to be part of the unfinanced portion
of Capital Expenditures in the fiscal quarter in which such 270-day period
expires) which are not financed from the proceeds of any Indebtedness (other
than the Revolving Loans; it being understood and agreed that, to the extent any
Capital Expenditures are financed with Revolving Loans, such Capital
Expenditures shall be deemed Unfinanced Capital Expenditures).

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unrestricted Subsidiary” means any Subsidiary of the Company that is identified
as an Unrestricted Subsidiary on Schedule 3.15 as of the Effective Date and any
other Subsidiary designated by

51

--------------------------------------------------------------------------------

 

the Company as an Unrestricted Subsidiary pursuant to Section 5.15 subsequent to
the Effective Date; provided that no Subsidiary may be, or may be designated as,
an Unrestricted Subsidiary unless (a) it is a CFC or CFC Holdco or (b) it does
not have any material liabilities, does not own any assets with a book value of
more than $5,000,000 in the aggregate (and the aggregate book value of the
assets of all Unrestricted Subsidiaries shall not exceed $10,000,000), it is not
obligated or liable, directly or indirectly, contingently or otherwise, in
respect of any Indebtedness in any material amount, and none of its assets are
included in the calculation of any Borrowing Base immediately prior to such
Subsidiary’s being designated as an Unrestricted Subsidiary.

“Urban UK L/C” means that certain HM Revenues and Customs Deferment Guarantee
commencing on January 5, 1998, with the approval number of 8823295, issued by
Wells Fargo or any Affiliate thereof or successor thereto, as Guarantor, in
favor of Urban Outfitters UK Ltd., as Applicant, in the amount of, as of
Effective Date, £2,000,000, as such amount may be reduced or increased from time
to time after the Effective Date.

“URBN Canada” means URBN Canada Retail, Inc., a corporation incorporated
pursuant to the laws of British Columbia.

“U.S.” means the United States of America.

“U.S. Availability” means, at any time, an amount equal to the lowest of (a) the
result of (i) the U.S. Borrowing Base minus (ii) the sum of (x) the Aggregate
U.S. Credit Exposure, and (y) the positive amount, if any, by which (1) the
Aggregate Canadian Credit Exposure exceeds (2) the Canadian Borrowing Base; and
(b) the result of (i) the Aggregate Commitment minus (ii) the Aggregate Credit
Exposure (calculated, with respect to any Defaulting Lender, as if such
Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings), all as determined by the Administrative Agent in its Permitted
Discretion.

“U.S. Borrowing Base” means, at any time, the sum of:

(a)the product of (i) 85% multiplied by (ii) the Eligible Trade Accounts of the
Borrowers at such time, plus

(b)the product of (i) 90% multiplied by (ii) the Eligible Credit Card Accounts
of the Borrowers at such time, plus

(c)the product of the Inventory Advance Percentage multiplied by the Net Orderly
Liquidation Value percentage identified in the most recent inventory appraisal
ordered and received by the Administrative Agent multiplied by the Borrowers’
Eligible Inventory at such time, valued at the lower of cost or market value,
determined utilizing the retail method or such other method approved in writing
by the Administrative Agent (the amount resulting from the foregoing
calculation, the “Inventory Availability”), plus

(d)the product of the Inventory Advance Percentage multiplied by the Net Orderly
Liquidation Value percentage identified in the most recent inventory appraisal
ordered and received by the Administrative Agent multiplied by the U.S.
Borrowers’ Eligible In-Transit Inventory at such time, valued at the lower of
cost or market value, determined utilizing the retail method or such other
method approved in writing by the Administrative Agent; provided that the dollar
amount included under this clause (d) shall not at any time exceed an amount
equal to ten percent (10%) of Inventory Availability, minus

52

--------------------------------------------------------------------------------

 

(e)Reserves.

Subject to the provisions set forth in this Agreement expressly permitting the
Administrative Agent to adjust Reserves, the U.S. Borrowing Base at any time
shall be determined by reference to the most recent Borrowing Base Certificate
delivered to the Administrative Agent pursuant to Section 5.01(g) (or, prior to
the first such delivery, delivered to the Administrative Agent pursuant to
Section 4.01(o)).  After an Event of Default, the Administrative Agent may, in
its Permitted Discretion, reduce the advance rates set forth above or reduce one
or more of the other elements used in computing the U.S. Borrowing Base.

“U.S. Borrowers” means, each of, and collectively, the Company, the other U.S.
Borrowers signatory to this Agreement, and any other U.S. Person that joins this
Agreement as a “U.S. Borrower” in accordance with the terms hereof, and “U.S.
Borrower” means any of them.

“U.S. Collateral Documents” means, collectively, the U.S. Security Agreement and
any other documents pursuant to which a U.S. Loan Party grants a Lien upon any
real or personal property as security for payment of the Secured Obligations,
including, without limitation, all other security agreements, pledge agreements,
mortgages, deeds of trust, loan agreements, notes, guarantees, subordination
agreements, pledges, powers of attorney, consents, assignments, contracts, fee
letters, notices, leases, financing statements and all other written matter
whether theretofore, now or hereafter executed by any U.S. Loan Party and
delivered to the Administrative Agent.

“U.S. Dollar” or “$” means the lawful money of the United States of America.

“U.S. Guarantor” means each Domestic Subsidiary of a Borrower that is listed on
the signature pages hereto as a Guarantor or that becomes a party hereto as a
Guarantor pursuant to Section 5.14, in each case, until such Subsidiary’s Loan
Guaranty is released in accordance herewith.

“U.S. Lender” means a Lender with a Revolving Commitment to the U.S. Borrowers.

“U.S. Loan Parties” means, collectively, the U.S. Borrowers and the U.S.
Guarantors and any other Person who becomes a party to this Agreement pursuant
to a Joinder Agreement and their respective successors and assigns, and the term
“Loan Party” shall mean any one of them or all of them individually, as the
context may require.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Revolving Exposure Limitations” shall have the meaning assigned to such
term in Section 2.01.

“U.S. Security Agreement” means that certain Amended and Restated Pledge and
Security Agreement (including any and all supplements thereto), dated as of the
Effective Date, among the U.S. Loan Parties and the Administrative Agent, for
the benefit of the Administrative Agent and the Secured Parties, and any other
pledge or security agreement entered into, after the date of this Agreement by
any other U.S. Loan Party (as required by this Agreement or any other Loan
Document) or any other Person for the benefit of the Administrative Agent and
the other Secured Parties, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“U.S. Subsidiary Borrowers” means, collectively (i) each Domestic Subsidiary of
the Company that is a party to this Agreement as a “U.S. Borrower” on the
Effective Date and (ii) each Domestic Subsidiary of the Company that becomes a
party to this Agreement as a “U.S. Borrower” following the

53

--------------------------------------------------------------------------------

 

Effective Date pursuant to Section 5.14, in each case, until such time as such
Domestic Subsidiary is released from its obligations under the Loan Documents in
accordance with this Agreement.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Wells Fargo” means Wells Fargo Bank, National Association, and Wells Fargo Bank
NA, London Branch, as applicable.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified and referred to Type (e.g., a
“LIBOR Loan” or a “LIBOR Borrowing”).

Section 1.03Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
applicable judgments, orders and decrees of all Governmental Authorities.  The
word “will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignments set forth herein) and, in the case of any Governmental Authority,
any other Governmental Authority that shall have succeeded to any or all
functions thereof, (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (f) any
reference in any definition to the phrase “at any time” or “for any period”
shall refer to the same time or period for all calculations or determinations
within such definition, (g) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (h) the phrase “ordinary course of business” shall refer to
the ordinary course of the Company’s business.  For purposes of any Collateral
located in the Province of Quebec or charged by any deed of hypothec (or any
other Loan Document) and for all other purposes pursuant to

54

--------------------------------------------------------------------------------

 

which the interpretation or construction of a Loan Document may be subject to
the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (i) “personal property” shall be deemed
to include “movable property”, (ii) “real property” shall be deemed to include
“immovable property”, (iii) “tangible property” shall be deemed to include
“corporeal property”, (iv) “intangible property” shall be deemed to include
“incorporeal property”, (v) “security interest”, “mortgage” and “lien” shall be
deemed to include a “hypothec”, “prior claim” and a “resolutory clause”, (vi)
all references to filing, registering or recording under the UCC or the PPSA
shall be deemed to include publication under the Civil Code of Quebec, (vii) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to an “opposable” or “set up” Liens as against third parties, (viii)
any “right of offset”, “right of setoff” or similar expression shall be deemed
to include a “right of compensation”, (ix) “goods” shall be deemed to include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (x) an “agent” shall be deemed to include a
“mandatary”, (xi) “construction liens” shall be deemed to include “legal
hypothecs”, (xii) “joint and several” shall be deemed to include “solidary”,
(xiii) “gross negligence or willful misconduct” shall be deemed to be
“intentional or gross fault”, (xiv) “beneficial ownership” shall be deemed to
include “ownership on behalf of another as mandatory”, (xv) “easement” shall be
deemed to include “servitude”, (xvi) “priority” shall be deemed to include
“prior claim”, (xvii) “survey” shall be deemed to include “certificate of
location and plan”, (xviii) a “land surveyor” shall be deemed to include an
“arpenteur-géomètre”; (xix) “fee simple title” shall be deemed to include
“absolute ownership”; and (xx) “foreclosure” shall be deemed to include the
“enforcement of a hypothecary recourse”.  The parties hereto confirm that it is
their wish that this Agreement and any other document executed in connection
with the transactions contemplated herein be drawn up in the English language
only and that all other documents contemplated thereunder or relating thereto,
including notices, may also be drawn up in the English language only.  Les
parties aux présentes confirment que c’est leur volonté que cette convention et
les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en la langue anglaise seulement.

Section 1.04Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower Representative notifies
the Administrative Agent that the Borrowers request an amendment to any
provision hereof to eliminate the effect of such change in GAAP or in the
application thereof  (or if the Administrative Agent notifies the Borrower
Representative that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such  change shall have become effective until such notice shall have
been withdrawn or such provision amended in accordance herewith, and the
Borrower Representative, the Administrative Agent and the Lenders agree to
negotiate in good faith with respect to any proposed amendment to eliminate or
adjust for the effect of any such change.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825-10-25 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
the Company or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Financial Accounting Standards Board Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof, and (iii) without

55

--------------------------------------------------------------------------------

 

giving effect to any change in GAAP occurring after the Effective Date as a
result of the adoption of any proposals set forth in the Proposed Accounting
Standards Update, Leases (Topic 840), issued by the Financial Accounting
Standards Board on August 17, 2010, or any other proposals issued by the
Financial Accounting Standards Board in connection therewith, in each case if
such change would require treating any lease (or similar arrangement conveying
the right to use) as a capital lease where such lease (or similar arrangement)
was not required to be so treated under GAAP as in effect on the Effective Date.

Section 1.05Pro Forma Adjustments for Acquisitions and Dispositions.  To the
extent any Borrower or any Subsidiary makes any Acquisition permitted pursuant
to Section 6.04 or disposition of assets outside the ordinary course of business
permitted by Section 6.05 during the period of four (4) fiscal quarters of the
Borrowers most recently ended, each of the Secured Leverage Ratio, and the Fixed
Charge Coverage Ratio, if required to be calculated herein, shall be calculated
after giving pro forma effect thereto (including pro forma adjustments arising
out of events which are directly attributable to such Acquisition or
disposition, are factually supportable and are expected to have a continuing
impact, in each case as determined on a basis consistent with Article 11 of
Regulation S-X of the Securities Act of 1933, as amended, as interpreted by the
SEC, and as certified by a Financial Officer of the Company), as if such
Acquisition or such disposition (and any related incurrence, repayment or
assumption of Indebtedness) had occurred in the first day of such four-quarter
period.

Section 1.06Status of Obligations.  In the event that any Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, such Borrower shall take or cause such other Loan Party to take
all such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

Section 1.07Exchange Rates; Currency Equivalents.

(a)Without limiting the other terms of this Agreement, the calculations and
determinations under this Agreement of any amount in any currency other than
U.S. Dollars shall be deemed to refer to the Dollar Amount thereof, as the case
may be, and all Borrowing Base Certificates delivered under this Agreement shall
express such calculations or determinations in U.S. Dollars or the Dollar Amount
thereof, as the case may be.  Each requisite currency translation shall be based
on the Spot Rate.

(b)For purposes of this Agreement and the other Loan Documents, the Dollar
Amount of the Canadian Borrowing Base and of any Borrowings, Loans, Letters of
Credit and other Obligations shall be determined in accordance with the terms of
this Agreement in respect of the most recent Revaluation Date.  Such Dollar
Amount shall become effective as of such Revaluation Date for the Canadian
Borrowing Base and for such Borrowings, Loans, Letters of Credit and other
Obligations and shall be the Dollar Amount employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur for
the Canadian Borrowing Base and for such Borrowings, Loans, Letters of Credit
and other Obligations.

56

--------------------------------------------------------------------------------

 

Article II

THE CREDITS

Section 2.01Commitments.  Subject to the terms and conditions set forth herein,

(a)each U.S. Lender severally agrees, from time to time during the Availability
Period, to make Revolving Loans to the U.S. Borrowers in an aggregate principal
amount that will not result in:

(i)such U.S. Lender’s U.S. Revolving Exposure exceeding such U.S. Lender’s
Commitment;

(ii)U.S. Availability being less than zero;

(iii)Aggregate Availability being less than zero; or

(iv)the Aggregate Credit Exposure denominated in currencies other than U.S.
Dollars exceeding the Foreign Currency Sublimit;

(b)each Canadian Lender severally agrees, from time to time during the
Availability Period, to make Revolving Loans to the Canadian Borrowers in an
aggregate principal amount that will not result in:

(i)such Canadian Lender’s Canadian Revolving Exposure exceeding such Canadian
Lender’s Commitment;

(ii)Canadian Availably being less than zero; or

(iii)Aggregate Availability being less than zero;

subject, in each case, to the Administrative Agent’s authority, in its sole
discretion, to make Protective Advances and Overadvances pursuant to the terms
of Section 2.04 and Section 2.05.  The limitations on Borrowings referred to in
clause (a) of this Section 2.01 are referred to collectively as the “U.S.
Revolving Exposure Limitations” and the limitations on Borrowings referred to in
clause (b) of this Section 2.01 are referred to collectively as the “Canadian
Revolving Exposure Limitations”.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans.

Section 2.02Loans and Borrowings.  (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Type made
by the applicable Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.  Any
Protective Advance, any Overadvance and any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.04 and Section 2.05.

(b)Subject to the Foreign Currency Sublimit, all Borrowings made to the U.S.
Borrowers shall be denominated in U.S. Dollars, Sterling, Euros, Canadian
Dollars or other Designated Currencies. All Borrowings made to the Canadian
Borrowers shall be denominated in U.S. Dollars or Canadian Dollars.  Subject to
Section 2.14, (i) each Borrowing that is denominated in U.S. Dollars shall be
comprised entirely of ABR Loans or LIBOR Loans as the Borrower Representative
may request in

57

--------------------------------------------------------------------------------

 

accordance herewith, (ii) each Borrowing denominated in Canadian Dollars shall
be comprised entirely of Canadian Prime Rate Loans (if made to a Canadian
Borrower) or CDOR Loans (if made to any Borrower), as the Borrower
Representative may request in accordance herewith, (iii) each Borrowing
denominated in Sterling or any Alternative Currency shall be comprised entirely
of LIBOR Loans and (iv) each Borrowing denominated in Euros shall be comprised
entirely of EURIBOR Loans.  Any Borrowings made on the Effective Date must be
made as ABR Borrowings or Canadian Prime Rate Borrowings, but may be converted
into LIBOR Borrowings or CDOR Borrowings in accordance with Section 2.08.  All
Existing Loans outstanding on the Effective Date which are LIBOR Loans shall be
permitted to continue as LIBOR Loans for the duration of such LIBOR Loans’
respective Interest Periods.  Each Swingline Loan (i) provided to a U.S.
Borrower shall be denominated in U.S. Dollars and shall be an ABR Loan and (ii)
provided to a Canadian Borrower shall be denominated in Canadian Dollars (and
shall be a Canadian Prime Rate Loan) or U.S. Dollars (and shall be an ABR
Loan).  Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate or branch, the provisions of Section 2.14, Section 2.15, Section
2.16 and Section 2.17 shall apply to such Affiliate or branch to the same extent
as to such Lender); provided, however, (i) the exercise of such option shall be
recorded in the Register in accordance with Section 9.04(b)(iv) and such
Affiliate or branch shall have provided the tax forms required by Section
2.17(f) to the Administrative Agent, and (ii) any that any exercise of such
option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.

(c)At the commencement of each Interest Period for any LIBOR Borrowing, CDOR
Borrowing or EURIBOR Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of 1,000,000 U.S. Dollars, Sterling, Euros,
Canadian Dollars or other Designated Currency, as applicable and not less than
1,000,000 U.S. Dollars, Sterling, Euros, Canadian Dollars or other Designated
Currency, as applicable.  At the time that each ABR Borrowing or Canadian Prime
Rate Borrowing is made, such Borrowing shall be in an aggregate amount that is
an integral multiple of $500,000 or Cdn$500,000, as applicable and not less than
$1,000,000 or Cdn$1,000,000, as applicable; provided that an ABR Borrowing or
Canadian Prime Rate Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e).  Each Swingline Loan shall be in an amount that is an integral multiple
of $500,000 or Cdn$500,000, as applicable, and not less than $1,000,000 or
Cdn$1,000,000, as applicable.  Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be,
collectively, more than a total of 10 LIBOR, CDOR and EURIBOR Borrowings
outstanding.  

(d)Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

Section 2.03Requests for Borrowings.  To request a Borrowing, the Borrower
Representative shall notify the Administrative Agent of such request either in
writing (delivered by hand, facsimile or emailed in pdf format) in a form
approved by the Administrative Agent and signed by the Borrower Representative
or through Electronic System, if arrangements for doing so have been approved by
the Administrative Agent, not later than (a) in the case of a CDOR Borrowing,
11:00 a.m., Local Time, four (4) Business Days before the date of the proposed
Borrowing, (b) in the case of a LIBOR Borrowing or EURIBOR Borrowing, 11:00
a.m., Local Time, three (3) Business Days before the date of the proposed
Borrowing or (c) in the case of an ABR Borrowing or Canadian Prime Rate
Borrowing (other than a Swingline Borrowing), noon, Local Time, on the date of
the proposed Borrowing; provided that any such notice of an ABR Borrowing or
Canadian Prime Rate Borrowing to finance the reimbursement of an LC Disbursement
as contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New
York time, on the date of such proposed Borrowing.  Each such Borrowing Request
shall be irrevocable and shall be

58

--------------------------------------------------------------------------------

 

signed by a Responsible Officer of the Borrower Representative.  Each such
Borrowing Request shall specify the following information in compliance with
Section 2.02:  

(i)the name of the applicable Borrower(s);

(ii)the currency and aggregate amount of the requested Borrowing and a breakdown
of the separate wires comprising such Borrowing;

(iii)the date of such Borrowing, which shall be a Business Day;

(iv)the Type of such Borrowing; and

(v)in the case of a LIBOR Borrowing, CDOR Borrowing or EURIBOR Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period.”

Any Borrowing Request that shall fail to specify any of the information required
by the preceding provisions of this paragraph may be rejected by the
Administrative Agent if such failure is not corrected promptly after the
Administrative Agent shall give written or telephonic notice thereof to the
Borrower Representative and, if so rejected, will be of no force or
effect.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04Protective Advances.  (a)  Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make Loans to the Borrowers, on behalf of all
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrowers pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents (any of such Loans are herein referred to as “Protective Advances”);
provided that (i) the aggregate principal amount of outstanding Protective
Advances shall not, at any time, exceed (x) 5% of the Aggregate Commitments then
in effect or (y) when aggregated with the aggregate outstanding principal amount
of Overadvances, 10% of the Aggregate Commitments then in effect; provided
further that no Protective Advance shall be made if after giving effect thereto,
any Lender’s Revolving Exposure shall exceed such Lender’s
Commitment.  Protective Advances may be made even if the conditions precedent
set forth in Section 4.02 have not been satisfied.  The Protective Advances
shall be secured by the Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Obligations hereunder.  All Protective Advances
to the U.S. Borrowers shall be ABR Borrowings and all Protective Advances to the
Canadian Borrowers shall be Canadian Prime Rate Borrowings if made in Canadian
Dollars and ABR Borrowings if made in U.S. Dollars.  The making of a Protective
Advance on any one occasion shall not obligate the Administrative Agent to make
any Protective Advance on any other occasion. The Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders.  Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof.  At any
time that there is sufficient U.S. Availability or Canadian Availability, as
applicable, and the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the applicable Revolving Lenders
to make a Revolving Loan to repay a Protective

59

--------------------------------------------------------------------------------

 

Advance.  At any other time the Administrative Agent may require the Lenders to
fund their risk participations described in Section 2.04(b).

(b)Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage.  From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.

Section 2.05Swingline Loans and Overadvances.

(a)The Administrative Agent, the Swingline Lender and the Lenders agree that in
order to facilitate the administration of this Agreement and the other Loan
Documents, promptly after the Borrower Representative requests (i) on behalf of
a U.S. Borrower, an ABR Borrowing in U.S. Dollars or (ii) on behalf of a
Canadian Borrower, a Canadian Prime Rate Loan in Canadian Dollars, the Swingline
Lender may elect to have the terms of this Section 2.05(a) apply to such
Borrowing Request by advancing, on behalf of the Lenders and in the amount
requested, same day funds to the applicable Borrowers, on the date of the
applicable Borrowing to the applicable Funding Account(s) (each such Loan made
solely by the Swingline Lender pursuant to this Section 2.05(a) is referred to
in this Agreement as a “Swingline Loan”), with settlement among them as to the
Swingline Loans to take place on a periodic basis as set forth in Section
2.05(d).  Each Swingline Loan shall be subject to all the terms and conditions
applicable to other ABR Loans and Canadian Prime Rate Loans funded by the
Lenders, except that all payments thereon shall be payable to the Swingline
Lender solely for its own account.  In addition, the Borrowers hereby authorize
the Swingline Lender to, and the Swingline Lender may, subject to the terms and
conditions set forth herein (but without any further written notice required),
not later than 2:00 p.m., New York time, on each Business Day, make available to
the Borrowers by means of a credit to the Funding Account(s), the proceeds of a
Swingline Loan to the extent necessary to pay items to be drawn on any
Controlled Disbursement Account that Business Day; provided that, if on any
Business Day there is insufficient borrowing capacity to permit the Swingline
Lender to make available to the Borrowers a Swingline Loan in the amount
necessary to pay all items to be so drawn on any such Controlled Disbursement
Account on such Business Day, then the Borrower Representative shall be deemed
to have requested an ABR Borrowing in U.S. Dollars or a Canadian Prime Rate Loan
in Canadian Dollars, as applicable, pursuant to Section 2.03 in the amount of
such deficiency to be made on such Business Day.  The aggregate amount of
Swingline Loans outstanding at any time shall not exceed $25,000,000; provided
that, the aggregate amount of such Swingline Loans outstanding provided at any
time to any Canadian Borrower shall not exceed $4,000,000.  The Swingline Lender
shall not make any Swingline Loan if, after giving effect thereto, the Borrowers
would not be in compliance with the Revolving Exposure Limitations.  All
Swingline Loans shall be ABR Borrowings in the case of U.S. Borrowers or
Canadian Prime Rate Borrowings in the case of Canadian Borrowers

(b)Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), on behalf of the Lenders, (x)
make Revolving Loans to the Borrowers, in amounts that exceed U.S. Availability
or Canadian Availability, as applicable (any such excess Revolving Loans are
herein referred to collectively as “Overadvances”) or (y) deem the amount of
Revolving Loans outstanding to the Borrowers that are in excess of U.S.
Availability or Canadian Availability, as applicable, to be Overadvances;
provided that, no Overadvance shall result in a Default due to Borrowers’
failure to

60

--------------------------------------------------------------------------------

 

comply with Section 2.01 for so long as such Overadvance remains outstanding in
accordance with the terms of this paragraph, but solely with respect to the
amount of such Overadvance; provided, further that the aggregate amount of
outstanding Overadvances shall not, at any time, exceed (x) 5% of the Aggregate
Commitments then in effect or (y) when aggregated with the aggregate outstanding
amount of Protective Advances then outstanding, 10% of the Aggregate Commitments
then in effect; provided further that no Overadvance shall be made if after
giving effect thereto, any Lender’s Revolving Exposure shall exceed such
Lender’s Commitment.  Overadvances may be made even if the condition precedent
set forth in Section 4.02(c) has not been satisfied.  All Overadvances shall
constitute ABR Borrowings in the case of U.S. Borrowers and the Canadian
Borrowers (if made in U.S. Dollars) or Canadian Prime Rate Borrowings (if made
in Canadian Dollars) in the case of Canadian Borrowers.  The making of an
Overadvance on any one occasion shall not obligate the Administrative Agent to
make any Overadvance on any other occasion. The applicable Borrowers shall be
required to repay each Overadvance no later than the 30th day after the date of
the making thereof.  The Administrative Agent’s authorization to make
Overadvances may be revoked at any time by the Required Lenders.  Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.

(c)Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each
applicable Lender shall be deemed, without further action by any party hereto,
to have unconditionally and irrevocably purchased from the Swingline Lender or
the Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Commitment.  The Swingline Lender
or the Administrative Agent may, at any time, require such Lenders to fund their
participations.  From and after the date, if any, on which any Lender is
required to fund its participation in any Swingline Loan or Overadvance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Swingline Loan or Overadvance.

(d)The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the applicable Lenders on at least a weekly
basis or on any date that the Administrative Agent elects, by notifying such
Lenders of such requested Settlement by facsimile, telephone, or e-mail no later
than 1:00 p.m. New York time on the date of such requested Settlement (the
“Settlement Date”).  Each such Lender (other than the Swingline Lender, in the
case of the Swingline Loans) shall transfer the amount of such Lender’s
Applicable Percentage of the outstanding principal amount of the applicable Loan
(in the same currency such Loan was made) with respect to which Settlement is
requested to the Administrative Agent, to such account of the Administrative
Agent as the Administrative Agent may designate, not later than 3:00 p.m., New
York time, on such Settlement Date.  Settlements may occur during the existence
of a Default and whether or not the applicable conditions precedent set forth in
Section 4.02 have then been satisfied.  Such amounts transferred to the
Administrative Agent shall be applied against the amounts of the Swingline
Lender’s Swingline Loans and, together with Swingline Lender’s Applicable
Percentage of such Swingline Loan, shall constitute Revolving Loans of such
Lenders, respectively.  If any such amount is not transferred to the
Administrative Agent by any Lender on such Settlement Date, the Swingline Lender
shall be entitled to recover from such  Lender on demand such amount, together
with interest thereon, as specified in Section 2.07.

Section 2.06Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit denominated in U.S. Dollars or an LC Designated
Currency for its own account or for the account of another U.S. Borrower as the
applicant thereof for the support of its or any Subsidiary’s obligations, in a
form reasonably

61

--------------------------------------------------------------------------------

 

acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period; provided that, for the
avoidance of doubt, notwithstanding that the Urban UK L/C has been issued for
the account of a Subsidiary of the Company, the U.S. Borrowers hereby
acknowledge and agree that the U.S. Borrowers shall be deemed to have requested
that Wells Fargo, as an Issuing Bank hereunder, issue the Urban UK L/C, and the
U.S. Borrowers are and shall be obligated for all reimbursement obligations
under the Urban UK L/C, including, without limitation, as if an application for
such Urban UK L/C shall have been executed by the Company.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the U.S. Borrowers to, or entered into by the U.S. Borrowers with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.  Each U.S. Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
support of any Subsidiary’s obligations as provided in the first sentence of
this paragraph, such U.S. Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (such U.S. Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
Subsidiary that is an account party in respect of any such Letter of
Credit).  Notwithstanding anything herein to the contrary, the Issuing Bank
shall have no obligation hereunder to issue, and shall not issue, any Letter of
Credit (i) the proceeds of which would be made available to any Person (A) to
fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (B) in any manner that would result in a violation of any Sanctions
by any party to this Agreement, (ii) if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or any Requirement
of Law relating to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which the Issuing
Bank in good faith deems material to it, or (iii) if the issuance of such Letter
of Credit would violate one or more policies of the Issuing Bank applicable to
letters of credit generally; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed
not to be in effect on the Effective Date for purposes of clause (ii) above,
regardless of the date enacted, adopted, issued or implemented.

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank and the
Administrative Agent) to the Issuing Bank and the Administrative Agent
(reasonably in advance of, but in any event no less than three (3) Business Days
prior to the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (if applicable) (which shall
comply with paragraph (c) of this Section), the amount and currency of such
Letter of Credit, the name

62

--------------------------------------------------------------------------------

 

and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the Borrower Representative also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the U.S. Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the aggregate LC Exposure shall not exceed $35,000,000,
(ii) the aggregate Standby LC Exposure shall not exceed $35,000,000, (iii) the
aggregate Commercial LC Exposure shall not exceed $5,000,000, (iv) the LC
Exposure of any Issuing Bank shall not exceed such Issuing Bank’s LC Individual
Sublimit, and (v) the Borrowers will be in compliance with the Revolving
Exposure Limitations.

(c)Expiration Date.  Each Letter of Credit (other than the Urban UK L/C) shall
expire (or be subject to termination or non-renewal by notice from the
applicable Issuing Bank to the beneficiary thereof) at or prior to the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
including, without limitation, any automatic renewal provision, one year after
such renewal or extension) and (ii) the date that is five (5) Business Days
prior to the Maturity Date (or such later date as to which the Administrative
Agent may agree) unless in the case of this subclause (ii) such Letter of Credit
is Cash Collateralized on or prior to the date of issuance thereof.  Any Letter
of Credit may provide by its terms that it may be automatically extended for
additional successive one year periods on terms reasonably acceptable to the
applicable Issuing Bank.  Any Letter of Credit providing for automatic extension
shall be extended upon the then current expiration date without any further
action by any Person unless the applicable Issuing Bank shall have given notice
to the applicable beneficiary (with a copy to the Borrower Representative) of
the election by such Issuing Bank not to extend such Letter of Credit, such
notice to be given not fewer than 30 days prior to the then current expiration
date of such Letter of Credit; provided that no Letter of Credit may be extended
automatically or otherwise beyond the date that is five (5) Business Days prior
to the Maturity Date unless such Letter of Credit is Cash Collateralized on or
prior to the date of such extension.  Notwithstanding the foregoing, for the
avoidance of doubt, the Urban UK L/C shall not be required to comply with the
foregoing requirements.

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement (in the same currency as such LC Disbursement) made by the
Issuing Bank and not reimbursed by the Borrowers on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the U.S. Borrowers for any reason.  Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e)Reimbursement.  If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the U.S. Borrowers shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
(in the same currency as such LC Disbursement) (i) not later than 1:00 p.m., New
York time, on the date that such LC Disbursement is

63

--------------------------------------------------------------------------------

 

made, if the Borrower Representative shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York time, on such date, or, (ii) if such
notice has not been received by the Borrower Representative prior to such time
on such date, then not later than 12:00 noon, New York time, on (A) the Business
Day that the Borrower Representative receives such notice, if such notice is
received prior to 10:00 a.m., New York time, on the day of receipt, or (B) the
Business Day immediately following the day that the Borrower Representative
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that the Borrower Representative may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or Section 2.05 that such payment be financed with an ABR Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the U.S.
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing or Swingline Loan.  If the U.S. Borrowers fail to
make such payment when due, such amount, if denominated in Canadian Dollars or
other Designated Currencies, shall be converted to U.S. Dollars and shall bear
interest at the Alternate Base Rate and the Administrative Agent shall notify
each Lender of the applicable LC Disbursement, the payment then due from the
U.S. Borrowers in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the U.S. Borrowers, in the same manner as provided in Section 2.07 with respect
to Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the U.S. Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of Revolving Loans
or a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrowers of their obligation to reimburse such LC Disbursement.

(f)Obligations Absolute.  The U.S. Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) any payment by the Issuing Bank under
a Letter of Credit against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the U.S. Borrowers’
obligations hereunder.  None of the Administrative Agent, the Lenders, any
Issuing Bank or any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that the foregoing
shall not be construed to excuse an Issuing Bank from liability to the U.S.
Borrowers to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the U.S. Borrowers to the extent permitted by applicable law) suffered by any
U.S. Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply

64

--------------------------------------------------------------------------------

 

with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g)Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  Each Issuing Bank shall promptly notify the
Administrative Agent and the applicable U.S. Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the U.S. Borrowers of their
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.  

(h)Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the U.S. Borrowers shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the U.S. Borrowers reimburse such LC
Disbursement, at the rate per annum then applicable to ABR Loans and such
interest shall be payable on the date when such reimbursement is due; provided
that, if the U.S. Borrowers fail to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(g) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.  

(i)Replacement of an Issuing Bank.  

(i)Any Issuing Bank may be replaced at any time by written agreement among the
Borrower Representative, the Administrative Agent, the replaced Issuing Bank and
the successor Issuing Bank.  The Administrative Agent shall notify the Lenders
of any such replacement of an Issuing Bank.  At the time any such replacement
shall become effective, the U.S. Borrowers shall pay all unpaid fees accrued for
the account of the replaced Issuing Bank pursuant to Section 2.12(b).  From and
after the effective date of any such replacement, (i) the successor Issuing Bank
shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require.  After the replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(ii)The Issuing Bank may resign as an Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Borrower Representative
and the Lenders, in which case, such Issuing Bank shall be replaced in
accordance with Section 2.06(i) above.

65

--------------------------------------------------------------------------------

 

(j)Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph, the U.S.  Borrowers shall Cash
Collateralize all Letters of Credit; provided that the obligation to Cash
Collateralize all Letters of Credit shall become effective immediately, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to any U.S. Borrower described in clause (h) or (i) of Article
VII.  For the purposes of this Agreement, “Cash Collateralize” shall mean, (x)
with respect to any Letter of Credit other than the Urban UK L/C, the deposit in
U.S. Dollars in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders (the “LC Collateral
Account”), an amount in cash equal to (i) 103% of the amount of the LC Exposure
in respect of such Letter of Credit issued and outstanding on such date plus
accrued and unpaid interest thereon, plus (ii) 115% of the amount of the LC
Exposure in respect of Letters of Credit issued and outstanding in any LC
Designated Currency on such date, plus accrued and unpaid interest thereon, and
(y) with respect to the Urban UK L/C, the deposit in Sterling in an account with
Wells Fargo, in the name of Wells Fargo and for the benefit of the Lenders (the
“Urban UK L/C Collateral Account”), an amount in cash equal to 115% of the
amount of the LC Exposure in respect of such Urban UK L/C outstanding on such
date, and such additional amounts as may be required by Wells Fargo from time to
time thereafter, plus accrued and unpaid interest thereon.  Such deposit in the
LC Collateral Account shall be held by the Administrative Agent as collateral
for the payment and performance of the Secured Obligations.  Such deposit in the
Urban UK L/C Collateral Account shall be held by Wells Fargo as collateral for
the payment and performance of the Urban UK L/C and all other Secured
Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the U.S. Borrowers hereby grant the Administrative Agent a security
interest in the LC Collateral Account and all money or other assets on deposit
therein or credited thereto.  Wells Fargo shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the Urban UK L/C
Collateral Account and the U.S. Borrowers hereby grant Wells Fargo and the other
Secured Parties a security interest in and charge over the Urban UK L/C
Collateral Account and all money or other assets on deposit therein or credited
thereto.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the U.S. Borrowers’ risk and expense, such deposits
in the LC Collateral Account shall not bear interest.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of Wells Fargo and at the U.S. Borrowers’ risk
and expense, such deposits in the Urban UK L/C Collateral Account shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
the LC Collateral Account or the Urban UK L/C Collateral Account, as
applicable.  Moneys in the LC Collateral Account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the U.S. Borrowers
for the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of the Required Lenders), be applied to
satisfy other Secured Obligations.  Moneys in the Urban UK L/C Collateral
Account shall be applied by Wells Fargo first to reimburse Wells Fargo, as
Issuing Bank, for LC Disbursements with respect to the Urban UK L/C for which it
has not been reimbursed, and, to the extent of any excess following such
reimbursement in full, shall be applied as set forth in the immediately
preceding sentence.  If the U.S. Borrowers are required to Cash Collateralize
Letters of Credit solely as a result of the occurrence of an Event of Default,
the cash collateral (to the extent not applied as aforesaid) shall be returned
to the U.S. Borrowers within three (3) Business Days after all such Events of
Default have been waived as confirmed in writing by the Administrative
Agent.  Not later than concurrently with payoff or refinancing of the
Obligations arising under the Loan Documents (other than in respect of the Urban
UK L/C), Wells Fargo and the U.S. Borrowers shall take such actions and execute
such agreements as the Administrative Agent shall reasonably request in order to
release the Lenders (other than Wells Fargo) and the Administrative Agent from
any liability or continuing obligations in respect of the Urban UK L/C.

66

--------------------------------------------------------------------------------

 

(k)Issuing Bank Reports to the Administrative Agent.  Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which any U.S. Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement, and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.

(l)LC Exposure Determination.  For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

(m)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the U.S. Borrowers shall be obligated to
reimburse the applicable Issuing Bank hereunder for any and all drawings under
such Letter of Credit.  Each U.S. Borrower hereby acknowledges that the issuance
of Letters of Credit requested by such U.S. Borrower for the account of
Subsidiaries inures to the benefit of such U.S.  Borrower, and that such U.S.
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

(n)Existing Letters of Credit.  Each Existing Letter of Credit shall be deemed
to be a Letter of Credit issued for the account of the U.S. Borrowers on the
Effective Date for all purposes hereof  and of the other Loan Documents (whether
or not a U.S. Borrower was the applicant with respect thereto or otherwise
responsible for reimbursement obligations with respect thereto prior to the
Effective Date), and no issuance or similar fees (as distinguished from ongoing
participation or fronting fees) will be required in connection with the deemed
issuance of the Existing Letters of Credit on the Effective Date.

Section 2.07Funding of Borrowings.  (a)  Each Lender shall make each Loan to be
made by such Lender hereunder on the proposed date thereof solely by wire
transfer of immediately available funds by 1:00 pm, Local Time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that Swingline Loans shall be made as provided in Section 5.05.  The
Administrative Agent will make such Loans available to the applicable Borrower
Representative by promptly crediting the funds so received in the aforesaid
account of the Administrative Agent to the applicable Funding Account; provided
that ABR Loans made to finance the reimbursement of (i) an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank and (ii) a Protective Advance or an Overadvance shall be
retained by the Administrative Agent.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made

67

--------------------------------------------------------------------------------

 

such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount.  In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrowers
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the rate reasonably determined by the Administrative Agent to be the
cost to it of funding such amount or (ii) in the case of the Borrowers, the
interest rate applicable to ABR Loans or, in the case of Canadian Borrowers,
Canadian Prime Rate Borrowings (if made in Canadian Dollars). If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

Section 2.08Interest Elections.  (a)  Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a LIBOR
Borrowing, CDOR Borrowing or EURIBOR Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrower
Representative may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a LIBOR Borrowing, CDOR Borrowing or
EURIBOR Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower Representative may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings,
Overadvances or Protective Advances, which may not be converted or continued.

(b)To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election in writing or through
Electronic System, if arrangements for doing so have been approved by the
Administrative Agent, by the time that a Borrowing Request would be required
under Section 2.03 if the Borrowers were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such
election.  Each such Interest Election Request shall be irrevocable and shall be
signed by a Responsible Officer of the Borrower Representative.  Notwithstanding
any other provision of this Section, a Borrower shall not be permitted to change
the currency of any Borrowing.

(c)Each Interest Election Request (including requests submitted through
Electronic System) shall specify the following information in compliance with
Section 2.02:

(i)the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)the Type of Borrowing; and

(iv)if the resulting Borrowing is a LIBOR Borrowing, CDOR Borrowing or EURIBOR
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.  

68

--------------------------------------------------------------------------------

 

If any such Interest Election Request requests a LIBOR Borrowing, CDOR Borrowing
or EURIBOR Borrowing, but does not specify an Interest Period, then the
Borrowers shall be deemed to have selected an Interest Period of one month’s
duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a LIBOR Borrowing, CDOR Borrowing or EURIBOR Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period (i)
with respect to Borrowings by a U.S. Borrower (A) in the case of a LIBOR
Borrowing denominated in U.S. Dollars, such Borrowing shall be converted to an
ABR Borrowing and (B) in the case of any other LIBOR Borrowing, CDOR Borrowing
or a EURIBOR Borrowing, such Borrowing shall become due and payable on the last
day of such Interest Period, and (ii) with respect to Borrowings by a Canadian
Borrower, such Borrowing shall be converted to a Canadian Prime Rate Borrowing
in the case of a CDOR Borrowing or an ABR Borrowing in the case of a LIBOR
Borrowing, as applicable.

(f)Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower Representative (provided that no such
notice shall be required in the case of an Event of Default under clause (h) or
(i) of Article VII), then, so long as an Event of Default is continuing (i) no
outstanding Borrowing denominated in U.S. Dollars may be converted to or
continued as a LIBOR Borrowing and no outstanding Borrowing denominated in
Canadian Dollars may be converted to or continued as a CDOR Borrowing, and (ii)
unless repaid (A) each LIBOR Borrowing denominated in U.S. Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto, and (B) each CDOR Borrowing to a Canadian Borrower shall be converted
to a Canadian Prime Rate Borrowing at the end of the Interest Period applicable
thereto and each CDOR Borrowing to a U.S. Borrower shall be repaid at the end of
the Interest Period applicable thereto.

Section 2.09Termination and Reduction of Commitments; Increase in
Commitments.  (a)  Unless previously terminated the Commitments shall terminate
on the Maturity Date.

(b)The applicable Borrowers may at any time terminate the Commitments upon (i)
the payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon and on any LC Exposure, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the Cash Collateralization (or at the discretion of the
Administrative Agent a backup standby letter of credit satisfactory to the
Administrative Agent and the Issuing Bank) of all outstanding Letters of
Credit), (iii) the payment in full of the accrued and unpaid fees, and (iv) the
payment in full of all reimbursable expenses and other Obligations, together
with accrued and unpaid interest thereon.

(c)The Borrowers may from time to time reduce the Commitments; provided that (i)
each reduction of the Commitments shall be in an amount that is an integral
multiple of $5,000,000 and (ii) the Borrowers shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.11, the Borrowers would not be in
compliance with the Revolving Exposure Limitations.

(d)The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) or (c) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the

69

--------------------------------------------------------------------------------

 

effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower Representative pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower Representative may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

(e)The Borrowers shall have the right to increase the Commitments by obtaining
additional Commitments, either from one or more of the Lenders or another
lending institution; provided that (i) any such request for an increase shall be
in a minimum amount of $10,000,000, (ii) the aggregate amount of all additional
Commitments obtained under this clause (e) shall not exceed $150,000,000, (iii)
the Administrative Agent and the Issuing Bank have approved the identity of any
such new Lender, such approvals not to be unreasonably withheld, (iv) any such
new Lender assumes all of the rights and obligations of a “Lender” hereunder,
(v) the procedure described in Section 2.09(f) has been satisfied, (vi) the
terms and provisions of all additional Commitments and loans made thereunder
shall be identical (including yield and maturity date) to the then existing
Commitments and Revolving Loans, respectively, and (vii) no increase of the
Canadian Sublimit is permitted.  Nothing contained in this Section 2.09 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Commitment hereunder at any time.

(f)Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and each Lender
being added or increasing its Commitment, subject only to the approval of the
Required Lenders if any such increase or addition would cause the Commitments to
exceed $500,000,000.  As a condition precedent to such an increase or addition,
the Borrowers shall deliver to the Administrative Agent (i) a certificate of
each Loan Party signed by an authorized officer of such Loan Party (A)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (B) in the case of the Borrowers, certifying
that, before and after giving effect to such increase or addition, (1) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct in all material respects (except that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date, and that any representation or warranty which is subject to
any materiality qualifier shall be required to be true and correct in all
respects) and (2) no Default or Event of Default exists, and (ii) legal opinions
and documents consistent with those delivered on the Effective Date, to the
extent reasonably requested by the Administrative Agent.

(g)On the effective date of any such increase or addition, (i) any Lender
increasing (or, in the case of any newly added Lender, extending) its Commitment
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
such increase or addition and the use of such amounts to make payments to such
other Lenders, each Lender’s portion of the outstanding Revolving Loans of all
the Lenders to equal its revised Applicable Percentage of such outstanding
Revolving Loans, and the Administrative Agent shall make such other adjustments
among the Lenders with respect to the Revolving Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of the
Administrative Agent, in order to effect such reallocation and (ii) the
Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase (or addition) in the Commitments
(with such reborrowing to consist of the Types of

70

--------------------------------------------------------------------------------

 

Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower Representative, in accordance with the
requirements of Section 2.03).  The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each LIBOR Loan, CDOR
Loan and EURIBOR Loan, shall be subject to indemnification by the Borrowers
pursuant to the provisions of Section 2.16 if the deemed payment occurs other
than on the last day of the related Interest Periods.  Within a reasonable time
after the effective date of any increase or addition, the Administrative Agent
shall, and is hereby authorized and directed to, revise the Commitment Schedule
to reflect such increase or addition and shall distribute such revised
Commitment Schedule to each of the Lenders and the Borrower Representative,
whereupon such revised Commitment Schedule shall replace the old Commitment
Schedule and become part of this Agreement.

Section 2.10Repayment and Amortization of Loans; Evidence of Debt.  (a)  The
U.S. Borrowers hereby unconditionally promise to pay (i) to the Administrative
Agent for the account of each U.S. Lender the then unpaid principal amount of
each Revolving Loan made to the U.S. Borrowers on the Maturity Date, (ii) to the
Administrative Agent the then unpaid amount of each Protective Advance made to
the U.S. Borrowers on the earlier of the Maturity Date and demand by the
Administrative Agent, and (iii) to the Administrative Agent the then unpaid
principal amount of each Overadvance made to the U.S. Borrowers on the earlier
of the Maturity Date and the 30th day after such Overadvance is made.  The
Canadian Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Canadian Lender the then unpaid
principal amount of each Revolving Loan made to the Canadian Borrowers on the
Maturity Date, (ii) to the Administrative Agent the then unpaid amount of each
Protective Advance made to the Canadian Borrowers on the earlier of the Maturity
Date and demand by the Administrative Agent, and (iii) to the Administrative
Agent the then unpaid principal amount of each Overadvance made to the Canadian
Borrowers on the earlier of the Maturity Date and the 30th day after such
Overadvance is made.

(b)On each Business Day during any Dominion Period, the Administrative Agent
shall apply all funds credited to a Concentration Account of the Borrowers on
such Business Day or the immediately preceding Business Day (at the discretion
of the Administrative Agent, whether or not immediately available), first, to
prepay any Protective Advances and Overadvance that may be outstanding, second,
to prepay the Revolving Loans and Swingline Loans, third to Cash Collateralize
outstanding LC Exposure, and fourth, as the Borrower Representative may
direct.  

(c)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrowers to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(e)The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

71

--------------------------------------------------------------------------------

 

(f)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

Section 2.11Prepayment of Loans.  (a)  The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (e) of this Section and, if
applicable, payment of any break funding expenses under Section 2.16.

(b)Except for Overadvances permitted under Section 2.05, in the event and on
each occasion that the Borrowers are not in compliance with the Revolving
Exposure Limitations (including following any Revaluation Date), the applicable
Borrowers shall severally prepay the Revolving Loans and/or Swingline Loans (or,
if no such Loans are outstanding, Cash Collateralize outstanding Letters of
Credit) of such Borrower(s) in an aggregate amount that, after giving effect to
such prepayments or Cash Collateralization the Borrowers shall be in compliance
with the Revolving Exposure Limitations.

(c)During any Dominion Period or during any time when an Event of  Default shall
have occurred and be continuing, subject to the Permitted Term Loan
Intercreditor Agreement, if any, in the event and on each occasion that any Net
Proceeds are received by or on behalf of any Loan Party or any Restricted
Subsidiary in respect of any Prepayment Event, the Borrowers shall, immediately
after such Net Proceeds are received by any Loan Party or any Restricted
Subsidiary, prepay the Obligations and cash collateralize the LC Exposure as set
forth in Section 2.11(d) below in an aggregate amount equal to 100% of such Net
Proceeds;

provided that, in the case of any event described in clause (a) or (b) of the
definition of the term “Prepayment Event”, if the Borrower Representative shall
deliver to the Administrative Agent a certificate of a Financial Officer to the
effect that the Loan Parties intend to apply the Net Proceeds from such event
(or a portion thereof specified in such certificate), within 180 days after
receipt of such Net Proceeds, to acquire (or replace or rebuild) real property,
equipment or other tangible assets (excluding inventory) to be used in the
business of the Loan Parties, and certifying that no Default has occurred and is
continuing, then either (i) so long as full cash dominion is not in effect, no
prepayment shall be required pursuant to this paragraph in respect of the Net
Proceeds specified in such certificate or (ii) if full cash dominion is in
effect, then, if the Net Proceeds specified in such certificate are to be
applied to acquire, replace or rebuild such assets by (A) the Borrowers, such
Net Proceeds shall be applied by the Administrative Agent to reduce the
outstanding principal balance of the Revolving Loans (without a permanent
reduction of the Revolving Commitment) and upon such application, the
Administrative Agent shall establish a Reserve against any Borrowing Base in an
amount equal to the amount of such proceeds so applied and (B) any Loan Party
that is not a Borrower, such Net Proceeds shall be deposited in a cash
collateral account, and in the case of either (A) or (B), thereafter, such funds
shall be made available to the applicable Loan Party as follows:

(1)the Borrower Representative shall request a Borrowing of Revolving Loans
(specifying that the request is to use Net Proceeds pursuant to this Section) or
the applicable Loan Party shall request a release from the cash collateral
account be made in the amount needed;

72

--------------------------------------------------------------------------------

 

(2)so long as the conditions set forth in Section 4.02 have been met, the
Revolving Lenders shall make such Borrowing of Revolving Loans or the
Administrative Agent shall release funds from the cash collateral account; and

(3)the Reserve established with respect to such insurance proceeds shall be
reduced by the amount of such Borrowing of Revolving Loans;

provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 180 day period, a prepayment shall be
required at such time in an amount equal to such Net Proceeds that have not been
so applied; provided, further that the Borrowers shall not be permitted to make
elections to use Net Proceeds to acquire (or replace or rebuild) real property,
equipment or other tangible assets (excluding inventory) with respect to Net
Proceeds in any fiscal year in an aggregate amount in excess of $25,000,000.

(d)Subject to the Permitted Term Loan Intercreditor Agreement, if any, all such
amounts pursuant to Section 2.11(c) shall be applied, first to prepay any
Protective Advances and Overadvances that may be outstanding, pro rata, and
second to prepay the Revolving Loans (including Swingline Loans) without a
corresponding reduction in the Revolving Commitments and to cash collateralize
outstanding LC Exposure.

(e)The Borrower Representative shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by facsimile) or through Electronic System, if arrangements for doing
so have been approved by the Administrative Agent, of any prepayment hereunder
not later than (i) 11:00 a.m., New York time, (A) in the case of prepayment of a
LIBOR Borrowing, CDOR Borrowing or EURIBOR Borrowing, three (3) Business Days
before the date of prepayment, or (B) in the case of prepayment of an ABR
Borrowing or Canadian Prime Rate Borrowing, on the date of prepayment.  Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09.  Promptly following receipt of any such notice
relating to a Borrowing of Revolving Loans, the Administrative Agent shall
advise the Lenders of the contents thereof.  Each partial prepayment of any
Borrowing of Revolving Loans shall be in an amount that would be permitted in
the case of an advance of a Borrowing of Revolving Loans of the same Type as
provided in Section 2.02 and shall be the same currency as the Borrowing of
Revolving Loans being repaid.  Each prepayment of a Borrowing of Revolving Loans
shall be applied ratably to the Revolving Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.13 and (ii) break funding payments, if any,
pursuant to Section 2.16.

Section 2.12Fees.

(a)The Borrowers agree to pay to the Administrative Agent for the ratable
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate on the average daily amount of the Available Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which the Commitments terminate.  Accrued commitment fees shall be
payable in arrears on the first Business Day of each January, April, July and
October and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed, (including the first day but excluding the last day).

73

--------------------------------------------------------------------------------

 

(b)The U.S. Borrowers agree to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, at a per annum rate equal to (A) with respect to Standby LC
Exposure, the same Applicable Rate used to determine the interest rate
applicable to LIBOR Loans on the average daily amount of such Lender’s Standby
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements), and (B) with respect to Commercial LC Exposure, 50% less than
the Applicable Rate used to determine the interest rate applicable to LIBOR
Loans on the average daily amount of such Lender’s Commercial LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements),
in each case during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per
annum  on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) attributable to Letters
of Credit issued by the Issuing Bank during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of each calendar quarter shall be payable on the first Business Day
of each January, April, July and October following such last day, commencing on
the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand.  Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 30 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c)The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.

(d)All fees payable hereunder shall be paid on the dates due and shall be paid
in U.S. Dollars, in immediately available funds, to the Administrative Agent (or
to an Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders.  Fees paid shall
not be refundable under any circumstances.

Section 2.13Interest.

(a)The Loans comprising each ABR Borrowing or Canadian Prime Rate Borrowing
(including each Swingline Loan denominated in U.S. Dollars or Canadian Dollars,
as applicable) shall bear interest at the Alternate Base Rate or the Canadian
Prime Rate, as applicable, plus the Applicable Rate.

(b)The Revolving Loans comprising each LIBOR Borrowing shall bear interest at
(i) in the case of a Borrowing denominated in U.S. Dollars, the Adjusted LIBO
Rate and (ii) in the case of a Borrowing denominated in a currency other than
U.S. Dollars, the LIBO Rate, in each case for the Interest Period in effect for
such Borrowing, plus the Applicable Rate.

(c)The Revolving Loans comprising each CDOR Borrowing shall bear interest at the
CDOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

74

--------------------------------------------------------------------------------

 

(d)The Revolving Loans comprising each EURIBOR Borrowing shall bear interest at
the EURIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(e)Each Protective Advance and each Overadvance made to the U.S. Borrowers shall
bear interest at the Alternate Base Rate plus the Applicable Rate for ABR Loans
plus 2%.  Each Protective Advance made to the Canadian Borrowers shall bear
interest at (i) if it is in Canadian Dollars, the Canadian Prime Rate plus the
Applicable Rate for Canadian Prime Rate Loans plus 2%; and (ii) if it is in U.S.
Dollars, the Alternate Base Rate plus the Applicable Rate for ABR Loans plus 2%.

(f)Notwithstanding the foregoing, upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent or the Required Lenders may, at
their option, by notice to the Borrower Representative, declare that (i) all
Loans shall bear interest at 2% plus the rate otherwise applicable to such Loans
as provided in the preceding paragraphs of this Section or (ii) in the case of
any other amount outstanding hereunder, such amount shall accrue at 2% plus the
rate applicable to such fee or other obligation as provided hereunder; provided,
that (x) the default rate of interest set forth in this clause (f) shall apply
automatically and without notice to the Borrower Representative upon the
occurrence and during the continuance of any Event of Default under clauses (a),
(h) or (i) of Article VII and (y) application of the default rate of interest
pursuant to this clause (f) may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 9.02 requiring the consent of “each
Lender affected thereby” for reductions in interest rates.

(g)Accrued interest on each Loan (for ABR Loans and any Canadian Prime Rate
Loans, accrued through the last day of the prior calendar month) shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (f) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any LIBOR Loan, CDOR Loan
or EURIBOR Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(h)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate, the
Canadian Prime Rate and the CDOR Rate shall be computed on the basis of a year
of 365 days (or 366 days in a leap year) and interest computed by reference to
Sterling shall be computed on the basis of a year of 365 days, and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  The applicable Adjusted LIBO Rate, LIBO Rate, CDOR
Rate, EURIBO Rate, Canadian Prime Rate or Alternate Base Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.  For the purposes of the Interest Act
(Canada), the yearly rate of interest to which any rate calculated on the basis
of a period of time different from the actual number of days in the year (360
days, for example) is equivalent is the stated rate multiplied by the actual
number of days in the year (365 or 366, as applicable) and divided by the number
of days in the shorter period (360 days, in the example).  The Canadian Loan
Parties acknowledge that there is a material distinction between the nominal and
effective rates of interest and that they are capable of making the calculations
necessary to compare such rates and that the calculations herein are to be made
using the nominal rate method and not on any basis that gives effect to the
principle of deemed reinvestment of interest.  Each of the Canadian Loan Parties
confirms that they fully understand and are able to calculate the rate of
interest applicable to the Canadian Secured Obligations based on the methodology
for calculating per annum rates provided for in this Agreement.  Each of the
Canadian Loan Parties hereby irrevocably agrees not to plead or assert, whether
by way of defense or otherwise, in any proceeding relating to this Agreement or
any other Loan Document, that the interest payable under this Agreement and the
calculation thereof has not been

75

--------------------------------------------------------------------------------

 

adequately disclosed to the Canadian Loan Parties as required pursuant to
Section 4 of the Interest Act (Canada).

(i)All interest hereunder shall be paid in the currency in which the Loan giving
rise to such interest is denominated.

Section 2.14Alternate Rate of Interest; Illegality.  

(a)If prior to the commencement of any Interest Period for a LIBOR Borrowing, a
CDOR Borrowing or a EURIBOR Borrowing in any currency:

(i)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, LIBO Rate, CDOR Rate or EURIBO
Rate, as the case may be, for such currency or in respect of a Loan in such
currency for such Interest Period; or

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, LIBO Rate, CDOR Rate or EURIBO Rate, as the case may be, for
such currency or in respect of a Loan in such currency for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining the Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by electronic communication as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower Representative and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, an affected LIBOR Borrowing, CDOR Borrowing or
a EURIBOR Borrowing, as the case may be, shall be ineffective, (ii) any affected
LIBOR Borrowing, CDOR Borrowing or EURIBOR Borrowing that is requested to be
continued shall (A) if denominated in U.S. Dollars, be continued as an ABR
Borrowing or (B) otherwise, be repaid on the last day of the then current
Interest Period applicable thereto and (iii) any Borrowing Request for an
affected LIBOR Borrowing, CDOR Borrowing or a EURIBOR Borrowing shall (A) if
denominated in U.S. Dollars, be deemed a request for an ABR Borrowing, (B) if
denominated in Canadian Dollars, be deemed a request for a Canadian Prime Rate
Borrowing or (C) otherwise, be ineffective.

(b)If any Lender determines that any Requirement of Law has made it unlawful, or
if any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable lending office to make, maintain, fund or continue any LIBOR
Borrowing, CDOR Borrowing or EURIBOR Borrowing, or any Governmental Authority
has imposed material restrictions on the Canadian interbank market or on the
authority of such Lender to purchase or sell, or to take deposits of, dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower Representative through the Administrative Agent, any obligations of
such Lender to make, maintain, fund or continue any LIBOR Borrowing, CDOR
Borrowing or EURIBOR Borrowing or to convert ABR Borrowings or Canadian Prime
Rate Borrowings to LIBOR Borrowings, CDOR Borrowings or EURIBOR Borrowings will
be suspended until such Lender notifies the Administrative Agent and the
Borrower Representative that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, the Borrowers will upon demand
from such Lender (with a copy to the Administrative Agent), either (A) if
denominated in U.S. Dollars, convert all LIBOR Borrowings and EURIBOR Borrowings
of such Lender to ABR Borrowings, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Borrowings
or EURIBOR Borrowings to such day, or immediately, as regards CDOR Borrowings if
such Lender may not lawfully continue to maintain such Loans, (B) if denominated
in

76

--------------------------------------------------------------------------------

 

Canadian Dollars, convert all CDOR Borrowings of such Lender to, if to a
Canadian Borrower, Canadian Prime Rate Borrowings, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
CDOR Borrowings to such day, or immediately, if to a U.S. Borrower or if such
Lender may not lawfully continue to maintain such Loans or (C) repay such LIBOR
Borrowings, CDOR Borrowings and EURIBOR Borrowings of such Lender, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBOR Borrowings, CDOR Borrowings or EURIBOR Borrowings to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Loans.  Upon any such prepayment or conversion, the Borrowers will also pay
accrued interest on the amount so prepaid or converted.

(c)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) have not arisen but either (w)
the supervisor for the administrator of the LIBO Rate has made a public
statement that the administrator of the LIBO Rate is insolvent (and there is no
successor administrator that will continue publication of the LIBO Rate), (x)
the administrator of the LIBO Rate has made a public statement identifying a
specific date after which the LIBO Rate will permanently or indefinitely cease
to be published by it (and there is no successor administrator that will
continue publication of the LIBOR Rate), (y) the supervisor for the
administrator of the LIBO Rate has made a public statement identifying a
specific date after which the LIBO Rate will permanently or indefinitely cease
to be published or (z) the supervisor for the administrator of the LIBO Rate or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Rate
may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable.  Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders of each Type of Loan stating that such
Required Lenders object to such amendment.  Until an alternate rate of interest
shall be determined in accordance with this clause (c) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.14(c), only to the extent the LIBO Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Borrowing shall be ineffective, and
(y) if any Borrowing Request requests a LIBOR Borrowing, such Borrowing shall be
made as an ABR Borrowing; provided that, if such alternate rate of interest
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

Section 2.15Increased Costs.  (a)  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii)impose on any Lender or the Issuing Bank or the London or Canadian interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or

77

--------------------------------------------------------------------------------

 

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (e) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrowers will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitment of, or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrowers will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative accompanied by a
certificate setting forth in reasonable detail any amount or amounts and upon
such delivery of such items shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 30 days after receipt
thereof.

(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

Section 2.16Break Funding Payments.  In the event of (a) the payment of any
principal of any LIBOR Loan, CDOR Loan or EURIBOR Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default or as a result of any prepayment pursuant to Section 2.11), (b) the
conversion of any LIBOR Loan, CDOR Loan or EURIBOR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any LIBOR

78

--------------------------------------------------------------------------------

 

Loan, CDOR Loan or EURIBOR Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.09(d) and is revoked in accordance therewith), or (d) the assignment of any
LIBOR Loan, CDOR Loan or EURIBOR Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower
Representative pursuant to Section 2.19 or Section 9.02(d), then, in any such
event, the Borrowers shall compensate each Lender for the loss, cost and expense
(excluding any loss of margin or profit therefrom) attributable to such
event.  Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) with respect
to a LIBOR Loan, CDOR Loan or EURIBOR Loan, the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate, the CDOR Rate or the EURIBO Rate, as the case may be,
that would have been applicable to such Loan (but not including the Applicable
Rate, margin or profit applicable thereto), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest that
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the London, European or Canadian interbank market.  A certificate of
any Lender setting forth in reasonable detail any amount or amounts that such
Lender is entitled to receive pursuant to this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.

Section 2.17Withholding of Taxes; Gross-Up.  (a)  Payments Free of Taxes.  Any
and all payments by or on account of any obligation of any Loan Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law.  If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)Payment of Other Taxes by the Borrowers.  The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)Evidence of Payment.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  

79

--------------------------------------------------------------------------------

 

A certificate setting forth in reasonable detail the amount of such payment or
liability delivered to any Loan Party by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case
under this Section 2.17(e), that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to such Lender from
any other source against any amount due to the Administrative Agent under this
paragraph (e).

(f)Status of Lenders.  (i)  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower Representative and the Administrative
Agent, at the time or times reasonably requested by the Borrower Representative
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by the
Borrower Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrowers
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower Representative
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Representative or the Administrative Agent),
an executed IRS Form W-9 certifying that such Lender is exempt from U.S. Federal
backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

80

--------------------------------------------------------------------------------

 

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed IRS Form W-8BEN or W-8BEN-E, as applicable
(or successor form), establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable (or successor form), establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN or W-8BEN-E, as applicable (or successor form); or

(4)to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN or
W-8BEN-E, as applicable (or successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G‑2 or Exhibit G‑3, IRS Form W‑9, and/or
other certification documents from each Beneficial Owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall

81

--------------------------------------------------------------------------------

 

deliver to the Borrower Representative and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

(g)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid.  This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)Survival.  Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i)Defined Terms.  For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

Section 2.18Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.  (a)  The Borrowers shall make each payment required to be made by
them hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, Section 2.16 or Section
2.17, or otherwise) prior to 3:00 p.m., New York time, on the date when due, in
immediately available funds, without set‑off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, Floor L2, Chicago, Illinois, or as

82

--------------------------------------------------------------------------------

 

otherwise directed by the Administrative Agent, except payments to be made
directly to an Issuing Bank or Swingline Lender as expressly provided herein and
except that payments pursuant to Section 2.15, Section 2.16, Section 2.17 and
Section 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder of principal or interest in respect of any Loan shall, except as
otherwise expressly provided herein, be made in the currency of such Loan, all
payments in respect of LC Disbursements shall, except as otherwise expressly
provided herein, be made in the currency applicable to such Letter of Credit and
all other payments hereunder and under each other Loan Document shall be made in
U.S. Dollars.

(b)Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which prior to the occurrence of an Event
of Default shall be applied as specified by the Borrowers) or (B) amounts to be
applied from a Concentration Account during a Dominion Period (which shall be
applied in accordance with Section 2.10(b)) or (ii) after an Event of Default
has occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, shall be applied ratably first, to pay any fees,
indemnities, or expense reimbursements then due to the Administrative Agent and
the Issuing Banks from the Borrowers (other than in connection with Banking
Services Obligations or Swap Agreement Obligations), second, to pay any fees,
indemnities or expense reimbursements then due to the Lenders from the Borrowers
(other than in connection with Banking Services Obligations or Swap Agreement
Obligations), third, to pay interest due in respect of the Overadvances and
Protective Advances, fourth, to pay the principal of the Overadvances and
Protective Advances, fifth, to pay interest then due and payable on the Loans
(other than the Overadvances and Protective Advances) ratably, sixth, to prepay
principal on the Loans (other than the Overadvances and Protective Advances) and
unreimbursed LC Disbursements ratably, seventh, to Cash Collateralize all
outstanding Letters of Credit, eighth, ratably to the payment of any amounts
owing with respect to Banking Services Obligations (other than Specified L/C
Obligations) and Swap Agreement Obligations for which Banking Services/Swap
Reserves have been established but only up to the amount of such Banking
Services/Swap Reserves, ninth, to payment of any amounts owing with respect to
Banking Services Obligations (other than Specified L/C Obligations) and Swap
Agreement Obligations not paid pursuant to clause eighth above up to and
including the amount most recently provided to the Administrative Agent pursuant
to Section 2.22, tenth, to the payment of any other Secured Obligation (other
than Specified L/C Obligations), and eleventh, to payment or cash
collateralization of all Specified L/C Obligations, by deposit in U.S. Dollars
in an account with the Administrative Agent for the benefit of the holders of
the Specified L/C Obligations, up to and including the amount most recently
provided to the Administrative Agent pursuant to Section 2.22. Notwithstanding
the foregoing amounts received from (i) any Loan Party shall not be applied to
any Excluded Swap Obligation of such Loan Party and (ii) any Canadian Loan Party
shall not be applied to any Secured Obligation other than the Canadian Secured
Obligations.  Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower Representative, or unless an Event
of Default (or a Default under any of clauses (a), (b), (h), (i) or (j) of
Article VII) is in existence, neither the Administrative Agent nor any Lender
shall apply any payment which it receives to any LIBOR Loan or CDOR Loan, except
(a) on the expiration date of the Interest Period applicable thereto or (b) in
the event, and only to the extent, that there are no outstanding ABR Loans or
Canadian Prime Rate Loans, respectively, of the same Type, and, in any such
event, the Borrowers shall pay the break funding payment required in accordance
with Section 2.16. The Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured
Obligations.  Notwithstanding the foregoing, (x) any such application of
proceeds from Collateral of the U.S. Loan

83

--------------------------------------------------------------------------------

 

Parties (which at the time of remittance to the Administrative Agent are either
identified as such by the Loan Parties or known as such by the Administrative
Agent) shall be applied to the Secured Obligations (other than the Canadian
Secured Obligations) before being applied to any of the Canadian Secured
Obligations and then to the Canadian Secured Obligations, and (y) any such
application of proceeds from Collateral of the Canadian Loan Parties (which at
the time of remittance to the Administrative Agent are either identified as such
by the Loan Parties or known as such by the Administrative Agent) shall be
applied solely to the Canadian Secured Obligations.

(c)At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reasonable and documented
reimbursable expenses (including, without limitation, all reimbursement for
fees, costs and expenses pursuant to Section 9.03), and other sums payable under
the Loan Documents, may be paid from the proceeds of Borrowings made hereunder
whether made following a request by the Borrower Representative pursuant to
Section 2.03 or a deemed request as provided in this Section or may be deducted
from the specific deposit account of the Borrower Representative maintained with
the Administrative Agent and previously identified in writing to the
Administrative Agent; provided that, in the case of any deemed request (other
than a payment of principal, interest, LC Disbursements, and fees due under this
Agreement), the Administrative Agent shall have provided the Borrower
Representative prior written notice that such sums are due and payable, the
amount thereof and the date payment is requested to be made; provided further
that, proceeds of any Borrowings of the Canadian Borrowers and proceeds deducted
from any Deposit Account of the Canadian Borrowers shall be used to pay only the
Canadian Secured Obligations.  Each Borrower hereby irrevocably authorizes (i)
the Administrative Agent to make a Borrowing for the purpose of paying each
payment referred to in the preceding sentence on or after the date such payment
is due and payable and agrees that all such amounts charged shall constitute
Loans (including Swingline Loans and Overadvances, but such a Borrowing may only
constitute a Protective Advance if it is to reimburse costs, fees and expenses
as described in Section 9.03) and that all such Borrowings shall be deemed to
have been requested pursuant to Section 2.03, Section 2.04 or Section 2.05, as
applicable, and (ii) the Administrative Agent to charge the specific deposit
account of the Borrower Representative previously identified in writing to the
Administrative Agent (other than, so long as no Dominion Period is in effect or
no Event of Default shall have occurred or be continuing, any deposit account,
including any Excluded Account) maintained with the Administrative Agent for
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents; provided that, proceeds of any
Borrowings of the Canadian Borrowers and proceeds deducted from any Deposit
Account of the Canadian Loan Parties shall be used to pay only the Canadian
Secured Obligations.

(d)If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set‑off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered,  such participations shall be rescinded and
the purchase price restored to the extent of such recovery, without interest,
and (ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the

84

--------------------------------------------------------------------------------

 

Borrowers or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply).  Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.

(e)Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due.  In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(f)If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder.  Application of amounts pursuant to (i) and (ii) above shall be made
in any order determined by the Administrative Agent in its discretion.

(g)The Administrative Agent may from time to time provide the Borrowers with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”).  The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrowers’
convenience.  The Statements may contain estimates of the amounts owed during
the relevant billing period, whether of principal, interest, fees or other
Secured Obligations.  If the Borrowers pay the full amount indicated on a
Statement on or before the due date indicated on such Statement, the Borrowers
shall not be in default of payment with respect to the billing period indicated
on such Statement; provided, that acceptance by the Administrative Agent, on
behalf of the Lenders, of any payment that is less than the total amount
actually due at that time (including but not limited to any past due amounts)
shall not constitute a waiver of the Administrative Agent’s or the Lenders’
right to receive payment in full at another time.

Section 2.19Mitigation Obligations; Replacement of Lenders.

(a)If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.17, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or
Section 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.

(b)If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the

85

--------------------------------------------------------------------------------

 

account of any Lender pursuant to Section 2.17, or if any Lender becomes a
Defaulting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.15 or Section 2.17) and
obligations under this Agreement and other Loan Documents to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) if the assignee is not already a
Lender or an Affiliate of a Lender, the Borrowers shall have received the prior
written consent of the Administrative Agent (and in circumstances where its
consent would be required under Section 9.04, the Issuing Bank and the Swingline
Lender), which consent shall not unreasonably be withheld or delayed, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and funded participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.

Section 2.20Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b)such Defaulting Lender shall not have the right to vote on any issue on which
voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02) or under any other Loan Document;
provided, that, except as otherwise provided in Section 9.02, this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
directly affected thereby;

(c)if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent that (x) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower Representative shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time)
and (y) to the extent that such reallocation does not, as to any non-Defaulting
Lender, cause such non-Defaulting Lender’s Revolving Exposure to exceed its
Commitment;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, then within one (1) Business Day following notice by the
Administrative Agent (x) first, the Borrowers shall prepay such Swingline
Exposure, and (y) second, the Borrowers shall Cash Collateralize, for the
benefit of the Issuing Bank, the Borrowers’ obligations corresponding to

86

--------------------------------------------------------------------------------

 

such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) for so long as such LC Exposure is
outstanding;

(iii)if the Borrowers Cash Collateralize any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is Cash Collateralized;

(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or Cash
Collateralized; and

(d)so long as such Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend, renew, extend or increase any Letter of Credit, unless it is
satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.20(c), and participating interests in any such
newly made Swingline Loan or newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-in Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk  to it in respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrowers, the Issuing
Bank and the Swingline Lender agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on the date of such readjustment
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

Section 2.21Returned Payments.  If after receipt of any payment which is applied
to the payment of all or any part of the Obligations (including a payment
effected through exercise of a right of setoff), the Administrative Agent or any
Lender is for any reason compelled to surrender such payment or proceeds to any
Person because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a

87

--------------------------------------------------------------------------------

 

diversion of trust funds, or for any other reason (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion), then the Obligations or part thereof intended to be satisfied shall
be revived and continued and this Agreement shall continue in full force as if
such payment or proceeds had not been received by the Administrative Agent or
such Lender.  The provisions of this Section 2.21 shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds.  The provisions of this Section 2.21 shall survive the termination
of this Agreement.

Section 2.22Banking Services and Swap Agreements.  Each Lender or Affiliate
thereof providing Banking Services  for, or having Swap Agreements with, any
Loan Party or any Subsidiary of a Loan Party shall deliver to the Administrative
Agent, promptly after entering into such Banking Services or Swap Agreements,
written notice setting forth the aggregate amount of all Banking Services
Obligations and Swap Agreement Obligations of such Loan Party or Subsidiary
thereof to such Lender or Affiliate (whether matured or unmatured, absolute or
contingent).  In addition, each such Lender or Affiliate thereof shall deliver
to the Administrative Agent, from time to time after a significant change
therein or upon a request therefor, a summary of the amounts due or to become
due in respect of such Banking Services Obligations and Swap Agreement
Obligations.  The most recent information provided to the Administrative Agent
shall be used in determining the amounts to be applied in respect of such
Banking Services Obligations and/or Swap Agreement Obligations pursuant to
Section 2.18(b).

Section 2.23Access Rights.  Each Loan Party shall provide the Administrative
Agent, on behalf of itself and the Lenders and other Secured Parties, such
access rights, after the occurrence and during the continuance of an Event of
Default, to any parcel or item or other property of such Loan Party and each
Subsidiary which is reasonably necessary to enable the Administrative Agent
during normal business hours to: (i) in the event a Borrower manufactures
inventory, convert Collateral consisting of raw materials and work-in-process
into saleable finished goods and/or to transport such Collateral to a point
where such conversion can occur (to the extent applicable), (ii) otherwise
prepare Collateral for sale and/or to arrange or effect the sale of Collateral,
all in accordance with the manner in which such matters are completed in the
ordinary course of business (such Property, the “Collateral-Related Property”);
provided however that, to the extent any such Collateral-Related Property
consists of leasehold interests or other items or property which are not owned
by a Loan Party, Loan Parties shall only be required herein to use commercially
reasonable efforts to obtain such access rights. Subject to applicable law
and/or the applicable Collateral Access Agreements, Administrative Agent and its
agents, representatives and designees shall have an irrevocable, non-exclusive
right to have access to, and a rent-free right to use, the relevant
Collateral-Related Property of the Loan Parties for the purposes described
above. The Administrative Agent shall take proper and reasonable care under
the  circumstances of any Collateral-Related Property that is used by the
Administrative Agent and repair and replace any damage (ordinary wear-and-tear
excepted) caused by the Administrative Agent or its agents, representatives or
designees and the Administrative Agent shall comply in all material respects
with all applicable laws and applicable Collateral Access Agreements in
connection with its use or occupancy or possession of the Collateral-Related
Property. The Administrative Agent shall indemnify and hold harmless the Loan
Parties for any injury or damage to Persons or property (ordinary wear-and-tear
excepted) caused by the acts or omissions of Persons under its control;
provided, however, that the Administrative Agent, the Lenders and the other
Secured Parties will not be liable for any diminution in the value of
Collateral-Related Property caused by the absence of the Collateral
therefrom.  The Loan Parties shall not, and shall not permit any Subsidiary to,
sell, remove or dispose of any of the Collateral-Related Property if such
Collateral-Related Property is reasonably necessary to enable the Administrative
Agent to convert, transport or arrange to sell the Collateral as described
above, unless the Administrative Agent shall have approved satisfactory
replacement arrangements in relation to the rights and remedies of the Lenders
and the Administrative Agent in respect of Collateral affected by any proposed
sale, removal or disposition as

88

--------------------------------------------------------------------------------

 

evidenced by the prior written confirmation thereof by the Administrative Agent
delivered to the Borrower Representative.

Article III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lenders that:

Section 3.01Organization; Powers.  Each Loan Party and each Restricted
Subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business,
and is in good standing, in every jurisdiction where such qualification is
required.

Section 3.02Authorization; Enforceability.  The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity
holders.  Each Loan Document to which each Loan Party is a party has been duly
executed and delivered by such Loan Party and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any Subsidiary or the assets of any
Loan Party or any Subsidiary, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Subsidiaries, except to the
extent such violation, default, or payment, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, and (d)
will not result in the creation or imposition of any Lien on any asset of any
Loan Party or any Subsidiary, except Liens created pursuant to the Loan
Documents.

Section 3.04Financial Condition; No Material Adverse Change.  (a)  The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended January 31, 2018, reported on by Deloitte & Touche,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended April 30, 2018, certified by its chief
financial officer.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to normal year‑end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.

(b)No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since January 31, 2018.

Section 3.05Properties.  (a)  As of the Effective Date, Exhibit A of the
applicable Security Agreements sets forth the address of each parcel of real
property that is owned or leased by any Loan

89

--------------------------------------------------------------------------------

 

Party.  Each of such leases and subleases is valid and enforceable in accordance
with its terms and is in full force and effect, and no default by any party to
any such lease or sublease exists, except to the extent the failure of the
foregoing to be true could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.  Each of the Loan Parties and
each of its Restricted Subsidiaries has good and indefeasible title to, or valid
leasehold interests in, all of its material real and personal property, free of
all Liens other than those permitted by Section 6.02.

(b)(i) Each Loan Party and each Restricted Subsidiary owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents, industrial designs and
other intellectual property necessary to its business as currently conducted,
and, except to the extent such infringement would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect, the use
thereof by each Loan Party and each Restricted Subsidiary does not infringe in
any respect upon the rights of any other Person; and (ii) each Loan Party’s and
each Restricted Subsidiary’s rights thereto are not subject to any licensing
agreement or similar arrangement (other than (A) restrictions relating to
software licenses that may limit such Loan Party’s ability to transfer or assign
any such agreement to a third party and (B) licensing agreements or similar
agreements that do not materially impair the ability of the Administrative Agent
or the Lenders to avail themselves of their rights of disposal and other rights
granted under the Collateral Documents in respect of Inventory), provided that
the Company shall have delivered to the Administrative Agent a copy of each such
agreement, at least ten (10) Business Days in advance of the effectiveness
thereof, that may impair such ability of the Administrative Agent or the
Lenders.

Section 3.06Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, pending or threatened
against or affecting any Loan Party or any Subsidiary (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve any Loan Document or the Transactions.

(b)Except for the Disclosed Matters and any other matters that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect (i) no Loan Party or any Subsidiary has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (B) has incurred any
Environmental Liability, (C) has received notice of any claim with respect to
any Environmental Liability or (D) has knowledge of any Environmental Liability.

Section 3.07Compliance with Laws and Agreements; No Default.  Except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Restricted Subsidiary is in compliance with (i) all Requirement of Law
applicable to it or its property and (ii) all indentures, agreements and other
instruments binding upon it or its property.  No Event of Default has occurred
and is continuing.

Section 3.08Investment Company Status.  No Loan Party or any Subsidiary is or is
required to register as an “investment company” as such term is defined in, or
subject to regulation under, the Investment Company Act of 1940.

Section 3.09Taxes.  Each Loan Party and each Subsidiary has timely filed or
caused to be filed all federal, state, provincial, local and foreign income and
franchise and other material Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not be expected to result in a Material Adverse Effect.  No

90

--------------------------------------------------------------------------------

 

Tax liens have been filed and no claims are being asserted with respect to any
such Taxes in an aggregate amount in excess of $5,000,000.

Section 3.10ERISA; Canadian Pension Plans.  

(a)Except as could not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect, (i) no ERISA Event has occurred  or is
reasonably expected to occur, (ii) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA and (iii) on the Effective Date, the present value of all
accumulated benefit obligations under each Plan that is subject to Title IV of
ERISA (based on the assumptions used for purposes of Statement of Accounting
Standards Topic No. 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair value of the assets of such
Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans that are subject to Title IV of ERISA (based on the
assumptions used for purposes of Statement of Accounting Standards Topic No.
715) did not, as of the date or dates of the most recent financial statements
reflecting such amounts, exceed the fair value of the assets of all such
underfunded Plans.

(b)Except as could not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect, with respect to any Foreign Plan, (i)
all employer and employee contributions required by law or by the terms of the
Foreign Plan have been made, or, if applicable, accrued, in accordance with
normal accounting practices; (ii) the fair market value of the assets of each
funded Foreign Plan, the liability of each insurer for any Foreign Plan funded
through insurance, or the book reserve established for any Foreign Plan,
together with any accrued contributions, is not less than 80% of the accrued
benefit obligations with respect to all current and former participants in such
Foreign Plan according to the actuarial assumptions and valuations most recently
used to account for such obligations in accordance with applicable generally
accepted accounting principles; and (iii) it has been registered as required and
has been maintained in good standing with applicable regulatory authorities.

(c)Schedule 3.10 lists as of the Effective Date all Canadian Benefit Plans
currently maintained or contributed to by the Loan Parties and their
Subsidiaries.  As of the Effective Date, there are no Canadian Pension
Plans.  Each hereafter adopted Canadian Pension Plans shall be duly registered
under the ITA and all other applicable laws which require registration.  Except
as could not reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect, (i) each Loan Party and each of their Subsidiaries
has complied with and performed all of its obligations under and in respect of
the Canadian Pension Plans, if any, and Canadian Benefit Plans under the terms
thereof, any funding agreements and all applicable laws (including any
fiduciary, funding, investment and administration obligations), (ii) all
employer and employee payments, contributions or premiums to be remitted, paid
to or in respect of each Canadian Pension Plan, if any, or Canadian Benefit Plan
have been paid in a timely fashion in accordance with the terms thereof, any
funding agreement and all applicable laws, (iii) there have been no improper
withdrawals or applications of the assets of the Canadian Pension Plans, if any,
or the Canadian Benefit Plans, and (iv) no facts or circumstances have occurred
or existed that have resulted, or could be reasonably anticipated to result, in
the declaration of a termination of any Canadian Pension Plan, if any, by any
Governmental Authority under applicable laws except where such facts or
circumstances could not be reasonably expected to have a Material Adverse
Effect.  No promises of benefit improvements under the Canadian Pension Plans,
if any, or the Canadian Benefit Plans have been made except where such
improvement could not be reasonably expected to have a Material Adverse
Effect.  There are no outstanding disputes concerning the assets of the Canadian
Pension Plans, if any, or the Canadian Benefit Plans which could be reasonably
expected to have a Material Adverse Effect.  No Loan Party maintains or
contributes to or is liable under, or has in the past maintained or contributed
to or been liable under, any Canadian Defined Benefit Plans.

91

--------------------------------------------------------------------------------

 

Section 3.11Disclosure.  

(a)The Loan Parties have disclosed to the Lenders all agreements, instruments
and corporate or other restrictions to which any Loan Party or any Subsidiary is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse
Effect.  All reports, financial statements, certificates or other information
furnished by or on behalf of any Loan Party or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) other than projections, other forward-looking
information and information of a general economic or industry specific nature,
when taken as a whole, do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements were made; provided that, with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time delivered and, if such projected financial information was delivered prior
to the Effective Date, as of the Effective Date (it being understood that the
projections are subject to inherent uncertainties and contingencies, which may
be outside the control of any Loan Party and that no assurances can be given
that such projected financial information will be realized).

(b)As of the Closing Date, the information included in any Lender’s Beneficial
Ownership Certification is true and correct in all respects.

Section 3.12Reserved.

Section 3.13Solvency.  (a)  Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
the Company and its Subsidiaries, on a consolidated basis, at a fair valuation,
will exceed its debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair saleable value of the property of the Company and its
Subsidiaries, on a consolidated basis, will be greater than the amount that will
be required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Company and its Subsidiaries, on a
consolidated basis, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; (iv) the Company and its Subsidiaries, on a consolidated
basis, will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted after the Effective Date; and (v) no Canadian Loan
Party shall be an “insolvent person” as such term is defined in the BIA.

(b)No Loan Party intends to, nor will permit any Subsidiary to, and no Loan
Party believes that it or any Subsidiary will, incur debts beyond its ability to
pay such debts as they mature, taking into account the timing of and amounts of
cash to be received by it or any such Subsidiary and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Subsidiary.

Section 3.14Insurance.  Exhibit E of the Security Agreement sets forth a
description of all insurance maintained by or on behalf of the Loan Parties and
their Restricted Subsidiaries as of the Effective Date.  As of the Effective
Date, all premiums in respect of such insurance have been paid.  Each Borrower
maintains, and has caused each Restricted Subsidiary to maintain, with insurance
companies with an AM Best rating of A- or better, insurance on all their real
and personal property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as are adequate
and customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

92

--------------------------------------------------------------------------------

 

Section 3.15Capitalization and Subsidiaries.  Schedule 3.15 sets forth (a) a
correct and complete list of the name and relationship to the Company of each
and all of the Company’s Subsidiaries, (b) a true and complete listing of each
class of authorized Equity Interests owned by the Company or any Subsidiary in
each Subsidiary, all of which issued Equity Interests are validly issued,
outstanding, fully paid and non-assessable, and owned beneficially and of record
by the Persons identified on Schedule 3.15, (c) the type of entity of the
Company and each of its Subsidiaries and (d) whether any such Subsidiary is a
Restricted Subsidiary or an Unrestricted Subsidiary.  All of the issued and
outstanding Equity Interests owned by any Loan Party have been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non‑assessable.  As of the
Effective Date, there are no outstanding stock purchase warrants, subscriptions,
options, securities, instruments or other rights of any type or nature
whatsoever, which are convertible into, exchangeable for or otherwise provide
for or permit the issuance of capital stock of any Subsidiary of the Company.

Section 3.16Security Interest in Collateral.  The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all of the
Collateral granted by the Loan Parties in favor of the Administrative Agent (for
the benefit of the Secured Parties), securing the Secured Obligations and,
constitute perfected and continuing Liens on the Collateral (to the extent such
Liens can be perfected by possession, by filing a UCC or PPSA financing
statement or equivalent under each applicable jurisdiction, or by a control
agreement), securing the applicable Secured Obligations, enforceable against the
applicable Loan Party, and having priority over all other Liens on the
Collateral except in the case of (x) Liens permitted by Section 6.02, to the
extent any such Liens would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law or an agreement permitted
hereunder, (y) Liens perfected only by possession (including possession of any
certificate of title) to the extent the Administrative Agent has not obtained or
does not maintain possession of such Collateral and (z) Liens perfected only by
control, filing or recording to the extent that the Administrative Agent has not
obtained control or has not recorded such Lien.

Section 3.17Employment Matters.  Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, (i)
there are no strikes, lockouts, slowdowns or any other labor disputes against
the Company or any Restricted Subsidiary pending or, to the knowledge of the
Company, threatened, (ii) the hours worked by and payments made to employees of
the Company and the Restricted Subsidiaries have not been in violation of the
Fair Labor Standards Act of 1938 or any other applicable federal, state,
provincial, municipal, local or foreign law dealing with such matters and (iii)
all payments due from the Company or any Restricted Subsidiary, or for which any
claim may be made against the Company or any Restricted Subsidiary, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Company or such Subsidiary to
the extent required under GAAP.  The consummation of the Transactions does not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which the Company or any
Restricted Subsidiary is bound.  

Section 3.18Federal Reserve Regulations.  No part of the proceeds of any Loan or
Letter of Credit has been used or will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

Section 3.19Reserved.  

Section 3.20No Burdensome Restrictions.  No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.10.

Section 3.21Anti-Corruption Laws; Sanctions; Etc.  The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
each Loan Party, its

93

--------------------------------------------------------------------------------

 

Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws. applicable Sanctions, and anti-money laundering rules and
regulations, and each Loan Party, its Subsidiaries and their respective officers
and directors and, to the knowledge of the Company, its employees and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects.  None of (a) the Company, any Subsidiary or any of their
respective officers, or (b) to the knowledge of any such Loan Party or
Subsidiary, any of their respective directors, employees or agents of such Loan
Party or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.  No
Borrowing or Letter of Credit, use of proceeds, Transaction or other transaction
contemplated by this Agreement or the other Loan Documents will violate
Anti-Corruption Laws, applicable Sanctions, or anti-money laundering rules and
regulations.

Section 3.22Common Enterprise.  The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party.  Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and/or indirect benefit to such Loan Party, and is in its best interest.

Section 3.23Credit Card Agreements.  Schedule 3.23 (as updated from time to time
as permitted by Section 5.17) sets forth a list of all Credit Card Agreements to
which any Loan Party is a party.  A true and complete copy of each Credit Card
Agreement listed on Schedule 3.23 has been delivered to the Administrative
Agent, together with all material amendments, waivers and other modifications
thereto; provided that the Loan Parties shall deliver any such amendment, waiver
or other modification to the Administrative Agent within thirty days after the
effectiveness of such amendment, waiver or other modification (or as such time
may be extended in writing in the Administrative Agent’s sole discretion).  All
such Credit Card Agreements are in full force and effect, currently binding upon
each Loan Party that is a party thereto and, to the knowledge of the Loan
Parties, binding upon other parties thereto in accordance with their terms.  The
Loan Parties are in compliance in all material respects with each such Credit
Card Agreement.

Section 3.24EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.

Article IV

CONDITIONS

Section 4.01Effective Date.  The Existing Credit Agreement shall be amended and
restated in full as set forth herein effective on the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a)Credit Agreement and Other Loan Documents.  The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) either (A) a counterpart
of each other Loan

94

--------------------------------------------------------------------------------

 

Document signed on behalf of each party thereto or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page thereof) that each such party
has signed a counterpart of such Loan Document and (iii) such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents, including any promissory notes
requested by a Lender pursuant to Section 2.10 payable to each such requesting
Lender, all in form and substance satisfactory to the Administrative Agent and
its counsel.

(b)Opinions.  The Administrative Agent shall have received a written opinion of
(i) Drinker Biddle & Reath LLP, counsel to the Loan Parties’ (together with,
where not covered by such opinion, opinions of local counsel where each Loan
Party is organized), and (ii) Dentons Canada LLP, counsel to the Canadian Loan
Parties together with, where not covered by such opinion, opinions of local
counsel where each Canadian Loan Party is organized, has its chief executive
office or registered office or maintains any Collateral), in each case addressed
to the Administrative Agent, the Issuing Bank and the Lenders and in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(c)Financial Statements and Projections.  The Lenders shall have received (i)
audited consolidated financial statements of the Company for the fiscal year
ended January 31, 2018, (ii) unaudited interim consolidated financial statements
of each fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available, and such financial statements shall not, in
the reasonable judgment of the Administrative Agent, reflect any material
adverse change in the consolidated financial condition of the Company and its
Subsidiaries, as reflected in the audited consolidated financial statements
described in clause (i) of this paragraph, and (iii) the Company’s most recent
projected income statement, balance sheet and cash flows through the end of the
Company’s fiscal year ending January 2021.

(d)Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Responsible Officers of such Loan Party
authorized to sign the Loan Documents to which it is a party and, in the case of
the Company, its Financial Officer, and (C) contain appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by‑laws or
operating, management or partnership agreement, or other organizational or
governing documents and (ii) a good standing certificate for (A) each Loan Party
from its jurisdiction of organization or the substantive equivalent available in
the jurisdiction of organization for each Loan Party and (B) URBN Canada from
the jurisdiction(s) that its registered office and chief executive office is
located, in each case, from the appropriate governmental officer in such
jurisdiction.

(e)Collateral and Guaranty Requirement.  Subject to Section 5.18, the Collateral
and Guaranty Requirement shall have been satisfied with respect to all
Designated Subsidiaries as of the Effective Date.

(f)No Default Certificate.  The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Borrower Representative, dated
as of the Effective Date (i) stating that no Default has occurred and is
continuing, (ii) stating that the representations and warranties contained in
Article III are true and correct as of such date (or if qualified by
“materiality” and “Material Adverse Effect” or similar language, in all respects
(after giving effect to such qualification)) and (iii) certifying as to any
other factual matters as may be reasonably requested by the Administrative
Agent.

95

--------------------------------------------------------------------------------

 

(g)Fees.  The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Effective Date.

(h)Lien Searches.  The Administrative Agent shall have received the results of a
recent lien search in each jurisdiction where the Loan Parties are organized and
where a material portion of the assets of the Loan Parties are located, and such
search shall reveal no Liens on any of the assets of the Loan Parties except for
Liens permitted by Section 6.02 or to be discharged on or prior to the Effective
Date pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.

(i)[Reserved].

(j)Funding Account.  The Administrative Agent shall have received a notice
setting forth the Funding Accounts to which the Administrative Agent is
authorized by the Borrowers to transfer the proceeds of any Borrowings requested
or authorized pursuant to this Agreement.  

(k)Customer List.  The Administrative Agent shall have received a true and
complete customer list for each Borrower and its Subsidiaries with respect to
each Eligible Trade Account, which list shall state the customer’s name, mailing
address and phone number (or, in the alternative, email address) and shall be
certified as true and correct by a Financial Officer of the Borrower
Representative.

(l)Control Agreements.  Subject to Section 5.18, the Administrative Agent shall
have received each Control Agreement required to be provided pursuant to the
Security Agreements.

(m)Credit Card Notifications.  The Administrative Agent shall have received
copies of duly executed Credit Card Notifications with respect to all Eligible
Credit Card Accounts.

(n)Solvency.  The Administrative Agent shall have received a solvency
certificate, in form and substance satisfactory to the Administrative Agent,
from a Financial Officer of the Company dated the Effective Date.

(o)Borrowing Base Certificate.  The Administrative Agent shall have received a
Borrowing Base Certificate which calculates each Borrowing Base as of the end of
the fiscal quarter immediately preceding the Effective Date.

(p)Closing Availability.  After giving effect to all Borrowings to be made on
the Effective Date, the issuance of any Letters of Credit on the Effective Date,
including the deemed issuance of Existing Letters of Credit, and the payment of
all fees and expenses due hereunder, and with all of the Loan Parties’
Indebtedness (other than Specified L/C Obligations), liabilities, and
obligations current (excluding, in each case, current accounts payable to the
extent excluded from Indebtedness), Aggregate Availability shall not be less
than $125,000,000.

(q)Pledged Equity Interests; Stock Powers; Pledged Notes.  The Administrative
Agent shall have received (i) the certificates representing the Equity Interests
pledged pursuant to the Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(r)Filings, Registrations and Recordings.  Each document (including any UCC
financing statement) required by the Collateral Documents or under law or
reasonably requested by the

96

--------------------------------------------------------------------------------

 

Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of itself, the Lenders and
the other Secured Parties, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 6.02), shall be in proper form for filing,
registration or recordation and each PPSA financing statement and deed of
movable hypothec shall have been filed or registered and the Administrative
Agent shall have received certified or verified filed or registered copies
thereof.

(s)Insurance.  The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.10
hereof.

(t)Letter of Credit Application.  If a Letter of Credit is requested to be
issued on the Effective Date, the applicable Issuing Bank shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable).  The Borrowers shall have executed the
Issuing Bank’s master agreement for the issuance of commercial Letters of
Credit.

(u)Tax Withholding.  The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.

(v)Corporate Structure.  The corporate structure, capital structure and other
material debt instruments, material accounts and governing documents of the
Borrowers and their Subsidiaries shall be acceptable to the Administrative
Agent.

(w)Field Examination.  The Administrative Agent or its designee shall have
conducted a field examination of the Borrowers’ Accounts, Credit Card Accounts,
Inventory and related working capital matters and of the Borrowers’ related data
processing and other systems, the results of which shall be satisfactory to the
Administrative Agent.

(x)Legal Due Diligence.  The Administrative Agent and its counsel shall have
completed all legal due diligence, the results of which shall be satisfactory to
Administrative Agent.

(y)Inventory Appraisal(s).  The Administrative Agent shall have received an
appraisal of the Borrowers’ Inventory from one or more firms reasonably
satisfactory to the Administrative Agent, which appraisal shall be satisfactory
to the Administrative Agent.

(z)USA PATRIOT Act, Etc.  The Administrative Agent and the Lenders shall have
received (i) all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act and AML Legislation, for
each Loan Party and (ii) to the extent any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Effective Date, a Beneficial Ownership Certification for such Lender in
relation to such Borrowers.

The Administrative Agent shall notify the Borrowers, the Lenders and the Issuing
Bank of the Effective Date, and such notice shall be conclusive and binding.

Section 4.02Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects (provided that such
materiality qualifications shall not

97

--------------------------------------------------------------------------------

 

apply in respect of any Borrowing and issuance or deemed issuance of a Letter of
Credit under this Agreement on the Effective Date) with the same effect as
though made on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (it
being understood and agreed that (i) any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date, (ii) any representation or
warranty which is subject to any materiality qualifier shall be required to be
true and correct in all respects, (iii) any representation or warranty which is
no longer true and correct to the extent resulting from changes after the
Effective Date from any actions, sales, mergers, amalgamations, acquisitions,
dispositions or other transactions permitted under this Agreement shall have
been updated by delivery by the Company to the Administrative Agent of updated
disclosure schedules reflecting such changes upon the request of the
Administrative Agent, not more frequently than quarterly and (iv) any
representation or warranty in Section 3.15 which is no longer true and correct
to the extent resulting from changes after the Effective Date from any actions,
sales, mergers, amalgamations, acquisitions, dispositions or other transactions
permitted under this Agreement shall have been updated by delivery by the
Company to the Administrative Agent of an updated Schedule 3.15 reflecting such
changes);

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing; and

(c)After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, the Borrowers shall be in compliance with the
Revolving Exposure Limitations.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), and (c) of this Section.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue,
amend, renew or extend, or cause to be issued, amended, renewed or extended, any
Letter of Credit for the ratable account and risk of the Lenders from time to
time if the Administrative Agent believes that making such Loans or issuing,
amending, renewing or extending, or causing the issuance, amendment, renewal or
extension of,  any such Letter of Credit is in the best interests of the
Lenders.

98

--------------------------------------------------------------------------------

 

Article V

AFFIRMATIVE COVENANTS

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than contingent or indemnity obligations for which no
claim has been made) shall have been paid in full and all Letters of Credit
shall have expired or have been Cash Collateralized pursuant to the terms hereof
or terminated, in each case without any pending draw, and all LC Disbursements
shall have been reimbursed, each Loan Party executing this Agreement covenants
and agrees, jointly and severally with all of the other Loan Parties, with the
Lenders that:

Section 5.01Financial Statements; Borrowing Bases and Other Information.  The
Borrower Representative will furnish to the Administrative Agent for
distribution to each Lender:

(a)within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, accompanied by any management letter prepared by said accountants;

(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of such fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of the Company as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c)during any period (i) commencing on the date when Aggregate Availability is
less than the Applicable Trigger Amount (Level II) and (ii) ending on the date
when Aggregate Availability shall have been equal to or greater than the
Applicable Trigger Amount (Level II) for a period of 60 consecutive days, within
30 days after the end of each fiscal month of the Company, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal month and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Financial Officer of the Company as presenting fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(d)concurrently with any delivery of financial statements under clause (a), (b)
or (c) above, a Compliance Certificate, which shall (i) when delivered
concurrently with the delivery of the financial statements delivered under
clause (b) or (c), certify that such financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal

99

--------------------------------------------------------------------------------

 

year-end audit adjustments and the absence of footnotes, (ii) certify as to
whether a Default has occurred and, if a Default has occurred, specifying  the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) set forth reasonably detailed calculations of the Fixed Charge
Coverage Ratio (whether or not required to be tested pursuant to Section 6.12)
and, if applicable, demonstrating compliance with Section 6.12, and (iv) state
whether any change in GAAP or in the application  thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate, (v) set forth the full legal name of
each Loan Party and its jurisdiction of organization, and describe whether,
since the later of the Effective Date and the date of the last Compliance
Certificate, any such Loan Party shall have (A) changed its name as it appears
in official filings in the state of incorporation or organization, (B) changed
its chief executive office, (C) changed the type of entity that it is, (D)
change its organization identification number, if any, issued by its state of
incorporation or other organization, or (E) changed its state of incorporation
or organization;

(e)Reserved;

(f)no later than sixty (60) days after the end of each fiscal year of the
Company, a copy of the plan and forecast (including a projected consolidated
balance sheet, income statement and funds flow statement) of the Company for
each quarter (or each month, if requested by the Administrative Agent) of such
fiscal year (the “Projections”) in form reasonably satisfactory to the
Administrative Agent;

(g)on or before each Borrowing Base Reporting Date, a Borrowing Base Certificate
setting forth a computation of each Borrowing Base as of the most recently ended
fiscal quarter, fiscal month or week, as applicable, to which such Borrowing
Base Reporting Date relates, together with supporting information and any
additional reports with respect to each Borrowing Base that the Administrative
Agent may reasonably request (including, in respect of any Borrowing Base
Certificate delivered for a month which is also the end of any fiscal quarter of
the Company, a calculation of Average Quarterly Availability for such quarter
then ended and an indication of what the Applicable Rate is as a result of such
Average Quarterly Availability);

(h)on or before each Borrowing Base Reporting Date, the following information as
of the most recently ended fiscal quarter, fiscal month or week, as applicable,
to which such Borrowing Base Reporting Date relates, all delivered
electronically in a text formatted file in form reasonably acceptable to the
Administrative Agent:

(i)(A) a detailed aging of the Borrowers’ Accounts, including all invoices aged
by invoice date and due date (with an explanation of the terms offered),
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a summary specifying the name, address, and balance due for each Account
Debtor and (B) a detailed aging of the Borrowers’ Credit Card Accounts (1)
including aging by each credit card issuer and credit card processor and (2)
reconciled to the Borrowing Base Certificate delivered as of such date, in a
form reasonably acceptable to the Administrative Agent, together with a summary
specifying the balance due from each credit card issuer or credit card
processor;

(ii)a schedule detailing the Borrowers’ Inventory, in form reasonably
satisfactory to the Administrative Agent, (1) by location (showing Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by class (raw material, work-in-process
and finished goods) and by volume on hand, which Inventory shall be valued at
the lower of average cost or market, determined utilizing the retail method as
appropriate, and adjusted for Reserves as the Administrative Agent has
previously indicated to the Borrower Representative are deemed by the
Administrative Agent to be appropriate in its

100

--------------------------------------------------------------------------------

 

Permitted Discretion, and (2) including a report of any variances or other
results of Inventory counts performed by the Borrowers since the last Inventory
schedule (including information regarding sales or other reductions, additions,
returns, credits issued by Borrowers and complaints and claims made against the
Borrowers);

(iii)a worksheet of calculations prepared by the Borrowers to determine Eligible
Credit Card Accounts, Eligible Trade Accounts and Eligible Inventory, such
worksheets detailing the Credit Card Accounts, Accounts and Inventory excluded
from Eligible Credit Card Accounts, Eligible Trade Accounts and Eligible
Inventory and the reason for such exclusion;

(iv)a reconciliation of the Borrowers’ Credit Card Accounts, Accounts and
Inventory between (A) the amounts shown in the Borrowers’ general ledger and
financial statements and the reports delivered pursuant to clauses (i) and (ii)
above and (B) the amounts and dates shown in the reports delivered pursuant to
clauses (i) and (ii) above and the Borrowing Base Certificate delivered pursuant
to clause (g) above as of such date; and

(v)a schedule and aging of the Loan Parties’ accounts payable as of the quarter
then ended, delivered electronically in a text formatted file in a form
reasonably acceptable to the Administrative Agent;

(i)within 30 days (as such time period may be extended in writing by the
Administrative Agent in its sole discretion) of each March 31 and September 30,
an updated customer list for each Borrower with respect to each Eligible Trade
Account, which list shall state the customer’s name, mailing address and phone
number, delivered electronically in a text formatted file acceptable to the
Administrative Agent and certified as true and correct by a Financial Officer of
the Borrower Representative;

(j)promptly upon the Administrative Agent’s request:

(i)a schedule detailing the balance of all intercompany accounts of the Loan
Parties; and

(ii)such other information as the Administrative Agent may from time to time
reasonably request;

(k)concurrent with any field exam permitted under Section 5.06 (or at such other
times as agreed upon by the Administrative Agent and the Company), the Borrower
Representative shall provide notice to the Administrative Agent of any removal
or addition of any credit card issuer or credit card processor to the extent
that (i) in the case of a removal,  Credit Card Accounts of such credit card
issuer or credit card processor were included in any previous Borrowing Base or
(ii) in the case of an addition, the Borrower  Representative desires to include
the Credit Card Accounts of such credit card issuer or credit card processor in
each Borrowing Base, and concurrently  with any such notice of an addition, the
Company shall provide to the Administrative Agent (A) evidence reasonably
satisfactory to the Administrative Agent that a Credit Card Notification shall
have been delivered to such credit card issuer or credit card processor, (B) a
true and complete copy of each Credit Card Agreement with respect thereto,
together with all material amendments, waivers and other modifications thereto,
and (C) such other information with respect thereto as may be reasonably
requested by the Administrative  Agent; for the avoidance of doubt, unless
otherwise agreed by the Administrative Agent, no Credit Card Accounts of an
added credit card issuer or credit card processor may be included in any
Borrowing Base until a field exam with respect thereto has been completed;

101

--------------------------------------------------------------------------------

 

(l)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Company or any
Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;

(m)promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
any Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan, (ii) any notices described in Section 101(l)(1) of ERISA
that any Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (iii) the annual funding notice, as described in Section
101(f) of ERISA; provided that, with respect to the notices described in (i) or
(ii), if a Borrower or any ERISA Affiliate has not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
the applicable Borrower or the applicable ERISA Affiliate shall promptly make a
request for such documents and notices from such administrator or sponsor and
shall provide copies of such documents and notices promptly after receipt
thereof;

(n)within five (5) Business Days after a Responsible Officer of the Borrower
Representative has knowledge of the production or the receipt by a Loan Party
thereof, copies of any material environmental reports produced by or on behalf
of any Loan Party or Restricted Subsidiary; and

(o)promptly following any request therefor, (x) such other information regarding
the operations, business affairs and financial condition of any Loan Party or
any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request and (y) information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

The Borrower Representative shall be deemed to have furnished to the
Administrative Agent the financial statements and certificates required to be
delivered pursuant to Sections 5.01(a) and (b) and the reports and other
material required by Section 5.01(l) upon the filing of such financial
statements or material by the Company through the SEC’s EDGAR system (or any
successor electronic gathering system) or the publication by the Company of such
financial statements on its website, so long as such system or website is
publicly available; provided that, at the request of the Administrative Agent or
any Lender, the Borrower Representative shall promptly deliver electronic or
paper copies of such filings together with all accompanying exhibits,
attachments, calculations, or other supporting documentation included with such
filing.

Section 5.02Notices of Material Events.  The Borrower Representative will
furnish to the Administrative Agent prompt (but in any event within any time
period after such Responsible Officer has such knowledge that may be specified
below) written notice of the following:

(a)within two (2) Business Days after knowledge by a Responsible Officer of the
Borrower Representative or any other Borrower of the occurrence of any Default
or Event of Default;

(b)within two (2) Business Days after knowledge by a Responsible Officer of the
Borrower Representative or any other Borrower of the receipt by any Loan Party
or any Subsidiary of any notice of any investigation by a Governmental Authority
or any litigation or proceeding commenced or threatened against any Loan Party
or any Subsidiary that, individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect;

102

--------------------------------------------------------------------------------

 

(c)within two (2) Business Days after knowledge by a Responsible Officer of the
Borrower Representative or any other Borrower of the receipt by any Loan Party
or Subsidiary of any Lien or claim made or asserted against any of the
Collateral having an aggregate value in excess of $5,000,000, excluding from the
scope of this clause (c) Permitted Encumbrances other than income tax Liens of
the type referred to in clause (a)(ii) of Permitted Encumbrances to the extent
exceeding $1,000,000 individually or in the aggregate;

(d)within five (5) Business Days after knowledge by a Responsible Officer of the
Borrower Representative or any other Borrower of the occurrence of any loss,
damage, or destruction to the Collateral having a value in the amount of
$7,500,000 or more, whether or not covered by insurance;

(e)within ten (10) Business Days after knowledge by a Responsible Officer of the
Borrower Representative or any other Borrower of the receipt by any Loan Party
or Restricted Subsidiary thereof, any default notices received under or with
respect to any leased location or public warehouse where Collateral in the
amount of $7,500,000 or more is located;

(f)promptly after knowledge by a Responsible Officer of the Borrower
Representative of the occurrence of any ERISA Event or breach of any
representation made in Section 3.10;

(g)within five (5) Business Days after knowledge by a Responsible Officer of the
Borrower Representative of the occurrence of any default or event of default
under a Specified L/C Facility or any other event that requires, or enables any
issuing bank under the Specified L/C Facility to require, the Company or any of
its Subsidiaries to provide cash collateral for all or any portion of any
Specified L/C Obligations;

(h)within two (2) Business Days after the occurrence thereof, the occurrence of
any default or event of default under any Permitted Term Loan Indebtedness or
receipt of any notice asserting a default or event of default thereunder
(together with a copy of such notice);

(i)(A) within five (5) Business Days after knowledge by a Responsible Officer of
the Borrower Representative (1) of the occurrence of any default or event of
default by any Person under any Credit Card Agreement relating to Credit Cards
Accounts contained in any Borrowing Base, (2) the establishment of, or receipt
by any Borrower of a notice of any proposed establishment of, a reserve or
reserve account (or similar concept), whether in the form of an actual deposit
account, book entry or otherwise, in connection with any Credit Card Agreement
for the purposes of securing all or any portion of any Borrower’s existing or
potential obligations to the applicable credit card issuer or processor under
such Credit Card Agreement, or (3) that any credit card issuer, credit card
processor or debit card or mall card issuer or provider with respect to Credit
Card Accounts ceases to meet the requirements of clause (f) of the definition of
“Eligible Credit Card Accounts” and (B) on and at the time of submission to the
Administrative Agent of the Borrowing Base Certificate after a Responsible
Officer of the Borrower Representative has knowledge that any Borrower has
entered into a material amendment, waiver or other modification of a Credit Card
Agreement applicable to any Credit Card Account included in any Borrowing Base;

(j)within five (5) Business Days after knowledge by a Responsible Officer of the
Borrower Representative of the filing of any Lien with respect to any delinquent
Taxes in excess of $2,500,000; and

(k)promptly after knowledge by a Responsible Officer of the Borrower
Representative or any other Borrower of any other development that results, or
could reasonably be expected to result in, a Material Adverse Effect.

103

--------------------------------------------------------------------------------

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower Representative setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

Section 5.03Existence; Conduct of Business.  Each Loan Party will, and will
cause each Restricted Subsidiary to, (a) do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect (i)
its legal existence and (ii) except to the extent failure to do so could not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect, the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
with respect to the conduct of its business, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, provided that the foregoing shall not prohibit any merger,
amalgamation, consolidation, liquidation, dissolution, disposition or other
transaction permitted under Section 6.03, and (b) carry on and conduct its
business in substantially the same manner and in fields of enterprise consistent
with the provisions of Section 6.03(b).

Section 5.04Payment of Obligations.  Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect (it
being acknowledged that if any of the Collateral in an aggregate amount of
$5,000,000 or more would become subject to forfeiture or loss as a result of the
contest, then such failure to make payment would be expected to result in a
Material Adverse Effect).

Section 5.05Maintenance of Properties.  Each Loan Party will, and will cause
each Restricted Subsidiary to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted and except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

Section 5.06Books and Records; Inspection Rights.  Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct (in all material respects) entries are made of all
dealings and transactions in relation to its business and activities and (b)
permit any representatives designated by the Administrative Agent or any Lender
(including employees of the Administrative Agent, any Lender or any consultants,
accountants and agents retained by the Administrative Agent), as and when
determined by the Administrative Agent, upon reasonable prior notice and during
normal business hours, to visit and inspect its properties, to conduct at such
Loan Party’s premises field examinations of such Loan Party’s assets,
liabilities, books and records, including examining and making extracts from its
books and records, environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided, however, that, (i) so long as at all times
during the most recent 12-month period then ending no Revolving Loans are
outstanding and the LC Exposure is less than $35,000,000, the Loan Parties shall
not be required to pay the fees and expenses of the Administrative Agent and
such professionals with respect to any such examinations and evaluations
conducted during such 12-month period and (ii) otherwise, unless an Event of
Default has occurred and is continuing, only one such field examination per
12-month period shall be at the expense of the Loan Parties; provided further
that one additional field examination per 12-month period may be done at the
expense of the Loan Parties if Aggregate Availability is at any time during the
most recent 12-month period then ending less than the Applicable Trigger Amount
(Level V).  For the avoidance of doubt, all such examinations and evaluations
conducted after the occurrence and during the continuance of an Event of Default
shall be at the expense of the Loan Parties, and it is understood that

104

--------------------------------------------------------------------------------

 

the election to conduct or not conduct any examinations and evaluations is in
the discretion of the Administrative Agent.  Each Loan Party acknowledges that
the Administrative Agent, after exercising its rights of inspection, may prepare
and distribute to the Lenders certain Reports pertaining to such Loan Party’s
assets for internal use by the Administrative Agent and the Lenders.

Section 5.07Compliance with Laws and Material Contractual Obligations.  Each
Loan Party will, and will cause each Restricted Subsidiary to, (i) comply with
each Requirement of Law applicable to it or its property (including without
limitation Environmental Laws) except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect and (ii) perform in all material respects its obligations under
material agreements to which it is a party, except (A) where the validity or
amount thereof is being contested in good faith by appropriate proceedings, or
(B) where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Company will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws, applicable Sanctions,
and anti-money laundering rules and regulations.

Section 5.08Use of Proceeds.

(a)The proceeds of the Loans and the Letters of Credit will be used only for
general corporate purposes and working capital needs of the Borrowers (including
for Investments, Permitted Acquisitions, Capital Expenditures and Restricted
Payments), subject to the restrictions otherwise set forth in this
Agreement.  No part of the proceeds of any Loan and no Letter of Credit will be
used, whether directly or indirectly, (i) for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X or (ii) to make any Acquisition other than Permitted Acquisitions.

(b)No Borrower will request any Borrowing or Letter of Credit, and no Borrower
shall, directly or indirectly, use the proceeds of any Borrowing or Letter of
Credit, or lend, contribute or otherwise make available such proceeds to any
Subsidiary or other Person, (a) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or anti-money
laundering rules and regulations, (b) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, except to the extent permitted for a
Person required to comply with Sanctions, or (c) in any manner that would result
in the violation of any Sanctions applicable to any party hereto.

Section 5.09Accuracy of Information.  The Loan Parties will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder contains no material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and the
furnishing of such information shall be deemed to be a representation and
warranty by the Borrowers on the date thereof as to the matters specified in
this Section 5.09; provided that, with respect to projected financial
information, the Loan Parties will only ensure that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time delivered (it being understood that the projections are subject to inherent
uncertainties and contingencies, which may be outside the control of any Loan
Party and that no assurances can be given that such projected financial
information will be realized).

105

--------------------------------------------------------------------------------

 

Section 5.10Insurance.  

(a)Each Loan Party will, and will cause each Restricted Subsidiary to, maintain
with financially sound and reputable carriers having a financial strength rating
of at least A- by A.M. Best Company insurance in such amounts (with no greater
risk retention) and against such risks (including, without limitation: loss or
damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations.  The Borrowers will furnish to the Lenders, upon
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.  All insurance policies required hereunder shall name
the Administrative Agent (for the benefit of the Administrative Agent and the
Secured Parties) as an additional insured or as lender loss payee, as
applicable, and shall contain lender loss payable clauses, through endorsements
in form and substance reasonably satisfactory to the Administrative Agent, which
provide that: (i) all proceeds thereunder with respect to any Collateral shall
be payable to the Administrative Agent; (ii) no such insurance shall be affected
by any act or neglect of the insured or owner of the property described in such
policy; and (iii) such policy and lender loss payable clauses may be canceled,
amended, or terminated only upon at least thirty (30) days prior written notice
given to the Administrative Agent.

(b)In the event any Collateral is located in any area that has been designated
by the Federal Emergency Management Agency as a “Special Flood Hazard Area”,
such Loan Party shall purchase and maintain flood insurance on such Collateral
(including any personal property which is located on any real property leased by
such Loan Party within a “Special Flood Hazard Area”).  The amount of flood
insurance required by this Section shall at a minimum comply with applicable
law, including the Flood Disaster Protection Act of 1973, as amended.

(c)All premiums on any such insurance shall be paid when due by such Loan Party,
and copies of the policies delivered to the Administrative Agent.  If such Loan
Party fails to obtain any insurance as required by this Section, the
Administrative Agent may obtain such insurance at the Loan Parties’ expense.  By
purchasing such insurance, the Administrative Agent shall not be deemed to have
waived any Default arising from the Loan Parties’ failure to maintain such
insurance or pay any premiums therefor.

Section 5.11Casualty and Condemnation.  The Borrowers will (a) furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or any material
portion of the Inventory included in any Borrowing Base or the commencement of
any action or proceeding for the taking of any material portion of the
Collateral or interest therein under power of eminent domain or by condemnation,
expropriation or similar proceeding and (b) ensure that the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation or
expropriation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Collateral Documents.

Section 5.12Appraisals.  At any time that the Administrative Agent requests, the
Borrower Representative will cause an appraiser selected and engaged by the
Administrative Agent to provide the Administrative Agent with appraisals or
updates thereof of the Loan Parties’ Inventory, such appraisals and updates to
be prepared on a basis satisfactory to the Administrative Agent and to include,
without limitation, information required by any applicable Requirement of Law;
provided, however, that, (a) so long as at all times during the most recent
12-month period then ending no Revolving Loans are outstanding and the LC
Exposure is less than $35,000,000, the Loan Parties shall not be required to pay
the fees and expenses with respect to any such appraisals conducted during such
12-month period and (b) otherwise, if no Event of Default has occurred and is
continuing, only one such appraisal of Inventory  per

106

--------------------------------------------------------------------------------

 

12-month period shall be at the expense of the Loan Parties; provided further
that (x) one additional appraisal of Inventory per 12-month period shall be at
the expense of the Loan Parties if Aggregate Availability is at any time during
the most recent 12-month period then ending less than the Applicable Trigger
Amount (Level V), and (y) in addition to the foregoing, an additional appraisal
of Inventory shall be at the expense of the Loan Parties if requested by the
Administrative Agent in connection with a change in the Borrowers’ inventory
costing methodology following the Effective Date. For the avoidance of doubt,
all such appraisals conducted after the occurrence and during the continuance of
an Event of Default shall be at the expense of the Loan Parties, and it is
understood that the election to conduct or not conduct any appraisals is in the
discretion of the Administrative Agent.

Section 5.13Depository Banks.  The Loan Parties will maintain, and will cause
their respective Domestic Subsidiaries to maintain, with the Administrative
Agent or one or more Lenders acceptable to the Administrative Agent in its
Permitted Discretion as their principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity,
and other Deposit Accounts for the conduct of their business; provided that the
Loan Parties and their respective Domestic Subsidiaries shall not be required to
satisfy the foregoing requirement with respect to any Deposit Account (i) that
is an Excluded Account or an Excluded Asset or (ii) with respect to which the
applicable Loan Parties have entered into a Control Agreement in accordance with
the applicable Security Agreement and Section 5.14, as applicable, in favor of
the Administrative Agent.

Section 5.14Additional Collateral; Further Assurances.  (a) Subject to (x)
applicable law and (y) satisfactory compliance with each Lender’s “know your
customer” and anti-money laundering rules and regulations and related diligence
as required by each Lender, each Borrower and each Loan Party will cause (i)
each Domestic Subsidiary that is a Designated Subsidiary formed or acquired
after the date of this Agreement or that becomes a Designated Subsidiary after
the Effective Date in accordance with the terms of this Agreement within 30 days
(in each case, as such time may be extended in the Administrative Agent’s sole
discretion) to become a U.S. Borrower (excluding, for the avoidance of doubt,
any Foreign Subsidiary) or a U.S. Guarantor pursuant to a Joinder Agreement and
take all such further actions (including the filing and recording of financing
statements and other documents) that are required under the Collateral Documents
or this Agreement to cause the Collateral and Guaranty Requirement to be
satisfied with respect to such Designated Subsidiary and (ii) each Canadian
Subsidiary that is a Designated Subsidiary formed or acquired after the date of
this Agreement or that becomes a Designated Subsidiary after the Effective Date
in accordance with the terms of this Agreement within 30 days (in each case, as
such time may be extended in the Administrative Agent’s sole discretion) to
become a Canadian Borrower or a Canadian Guarantor pursuant to a Joinder
Agreement and take all such further actions (including the filing and recording
of financing statements and other documents) that are required under the
Collateral Documents or this Agreement to cause the Collateral and Guaranty
Requirement to be satisfied with respect to such Designated Subsidiary.  Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Borrower or Guarantor, as applicable hereunder and thereupon shall have all of
the rights, benefits, duties, and obligations in such capacity under the Loan
Documents and (ii) will grant Liens to the Administrative Agent, for the benefit
of the Administrative Agent and the applicable Secured Parties, in any property
of such Loan Party which constitutes Collateral, under the applicable Security
Agreement.

(b)The Loan Parties will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
and other documents) which may be required by any Requirement of Law or which
the Administrative Agent may, from time to time, reasonably request, to cause
the Collateral and Guaranty Requirement to be and remain satisfied at all
times.  The Loan Parties also agree to provide to the Administrative Agent, from
time to time upon reasonable request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended

107

--------------------------------------------------------------------------------

 

to be created by the Collateral Documents.  For the avoidance of doubt, until an
opinion of local counsel, in form and substance satisfactory to the
Administrative Agent, is received by the Administrative Agent with respect to
the Loan Party organized in Puerto Rico, the assets of such Puerto Rican Loan
Party shall not be eligible for inclusion in any Borrowing Base.

Section 5.15Designation of Subsidiaries.  The Company may at any time designate
any Restricted Subsidiary of the Company (other than any Borrower) as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (a) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing, (b) on Pro
Forma Basis, the Payment Conditions shall be satisfied, and (c) no Restricted
Subsidiary may be designated as an Unrestricted Subsidiary if (i), after such
designation, it would be a “restricted subsidiary” under any Permitted Term Loan
Indebtedness or Subordinated Debt or (ii) any Restricted Subsidiary would be a
Subsidiary of such Unrestricted Subsidiary.  The designation of any Restricted
Subsidiary as an Unrestricted Subsidiary after the Effective Date shall
constitute an Investment by the Company therein at the date of designation in an
amount equal to the fair market value of the Company or its Restricted
Subsidiaries’ (as applicable) Investments therein as determined in good faith by
the Borrower Representative.  The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary after the Effective Date shall constitute at the time of
designation the incurrence of any Indebtedness or Liens of such Restricted
Subsidiary existing at such time.

Section 5.16Environmental Laws.  Except where the failure to do so would not
reasonably be expected to have Material Adverse Effect, the Company and each
Subsidiary shall (i) conduct its operations and keep and maintain all of its
real property in compliance with all Environmental Laws; (ii) obtain and renew
all environmental permits necessary for its operations and properties; and (iii)
implement any and all investigation, remediation, removal and response actions
that are necessary to comply with Environmental Laws pertaining to the presence,
generation, treatment, storage, use, disposal, transportation or release of any
Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate, provided, however, that neither a Loan Party nor any of its Subsidiaries
shall be required to undertake any such cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and adequate reserves have been set aside and
are being maintained by the Loan Parties with respect to such circumstances in
accordance with GAAP.

Section 5.17Credit Card Agreements and Notifications.  Each Borrower will (a)
comply in all material respects with all its obligations under each Credit Card
Agreement to which it is party and (b) maintain credit card arrangements solely
with the credit card issuers and credit card processors identified in Schedule
3.23; provided, however, that the Company may amend Schedule 3.23 to remove any
credit card issuer or credit card processor identified on such schedule or to
add additional credit card issuers and credit card processors that are
reasonably satisfactory to the Administrative Agent, and concurrently with or
promptly following the making of any such amendment the Company shall provide to
the Administrative Agent evidence that a Credit Card Notification shall have
been delivered to any credit card issuer or credit card processor added to such
Schedule 3.23.

Section 5.18Post-Closing Obligations.  The Loan Parties will execute and deliver
the documents and complete the tasks set forth on Schedule 5.18, in each case
within the time limits specified on such schedule (or such longer period as the
Administrative Agent may agree in its sole discretion).

Section 5.19Canadian Pension Plans and Canadian Benefit Plans.

(a)For each existing and hereafter Canadian Benefit Plan and Canadian Pension
Plan, if any, each Loan Party will, and will cause each Subsidiary to, in a
timely fashion comply with and perform in all material respects all of its
obligations under and in respect of such Canadian Pension Plan or Canadian

108

--------------------------------------------------------------------------------

 

Benefit Plan, including under any funding agreements and all applicable laws
(including any fiduciary, funding, investment and administration obligations),
unless any failure to so comply or perform could not reasonably be expected to
have a Material Adverse Effect.

(b)All employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each hereafter adopted Canadian Pension Plan,
if any, or Canadian Benefit Plan shall be paid or remitted by each Loan Party
and each Subsidiary of each Loan Party in a timely fashion in accordance with
the terms thereof, any funding agreements and all applicable laws, unless any
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

Article VI

NEGATIVE COVENANTS

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than contingent or indemnity obligations for which no
claim has been made) shall have been paid in full and all Letters of Credit
shall have expired or have been Cash Collateralized pursuant to the terms
hereof, or terminated, in each case without any pending draw, and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lenders that:

Section 6.01Indebtedness.  No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a)(i) the Secured Obligations (other than Specified L/C Obligations) and (ii)
Specified L/C Obligations or any other trade letter of credit facilities in
addition thereto on substantially similar terms as determined by the
Administrative Agent in its reasonable judgment, so long as, in each case, the
aggregate undrawn amount of all letters of credit issued thereunder plus the
aggregate amount of all drawn and unreimbursed obligations with respect to all
letters of credit thereunder does not exceed $150,000,000;

(b)Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals, refinancings and replacements of any such Indebtedness in
accordance with clause (f) hereof;

(c)Indebtedness of the Company to any Restricted Subsidiary and of any
Restricted Subsidiary to the Company or any other Restricted Subsidiary;
provided that (A) such Indebtedness shall not have been transferred to any
Person other than the Company or any Restricted Subsidiary, (B) any such
Indebtedness owing by a Loan Party to a Restricted Subsidiary that is not a Loan
Party shall be unsecured and subordinated in right of payment to the Secured
Obligations on terms customary for intercompany subordinated Indebtedness, as
reasonably determined by the Administrative Agent, and (C) any such Indebtedness
shall be incurred in compliance with Section 6.04(d);

(d)Guarantees by any Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not a
Loan Party, and Guarantees by any U.S. Loan Party of Indebtedness of any
Canadian Loan Party, shall be subject to Section 6.04 and (iii) Guarantees
permitted under this clause (d) shall be subordinated to the Secured Obligations
on the same terms as the Indebtedness so Guaranteed is subordinated to the
Secured Obligations;

109

--------------------------------------------------------------------------------

 

(e)Indebtedness of any Borrower or any Restricted Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets (but
excluding any real property) (whether or not constituting purchase money
Indebtedness), including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness in accordance with clause (f) below;
provided that (i) such Indebtedness is incurred prior to or within 270 days
after such acquisition or the completion of such construction or improvement and
the principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets, and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (e) together with any
Refinance Indebtedness in respect thereof permitted by clause (f) below, and
together with any Indebtedness permitted by clause (r) below, shall not exceed
$100,000,000 at any time outstanding;

(f)Indebtedness which represents amendments, restatements, supplements,
extensions, renewals, refinancing or replacements (such Indebtedness being so
amended, restated, supplemented, extended, renewed, refinanced or replaced being
referred to herein as the “Refinance Indebtedness”) of any of the Indebtedness
described in clauses (b), (e), and (m) hereof (such Indebtedness being referred
to herein as the “Original Indebtedness”); provided that (i) such Refinance
Indebtedness does not increase the principal amount of the Original
Indebtedness, (ii) any Liens securing such Refinance Indebtedness are not
extended to any additional property of any Loan Party or any Restricted
Subsidiary, (iii) no Loan Party or any Restricted Subsidiary that is not
originally obligated with respect to repayment of such Original Indebtedness is
required to become obligated with respect to such Refinance Indebtedness, (iv)
such Refinance Indebtedness does not result in a shortening of the average
weighted maturity of such Original Indebtedness, (v) the terms of such Refinance
Indebtedness are not materially less favorable to the obligor thereunder than
the original terms of such Original Indebtedness and (vi) if such Original
Indebtedness was subordinated in right of payment to any of the Secured
Obligations, then the terms and conditions of such Refinance Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to such
Original Indebtedness;

(g)Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case under this clause (g) incurred in the ordinary course of
business;

(h)Indebtedness of any Loan Party in respect of performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case under this
clause (h) provided in the ordinary course of business;

(i)Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit and checking accounts, in each case under
this clause (i), in the ordinary course of business;

(j)Indebtedness in the form of bona fide purchase price adjustments or earn-outs
incurred in connection with any Permitted Acquisition or other Investment
permitted by Section 6.04;

(k)Indebtedness in the form of Swap Agreements permitted under Section 6.07;

(l)Permitted Term Loan Indebtedness;

110

--------------------------------------------------------------------------------

 

(m)Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof; provided that such Indebtedness exists at the time such Person
becomes a Restricted Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary;

(n)Indebtedness incurred under leases of real property in respect of tenant
improvements;

(o)obligations under any agreement governing the provision of treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and other cash management services;

(p)Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition, provided that such Indebtedness is subordinated to the Secured
Obligations on terms reasonably acceptable to the Administrative Agent;

(q)so long as no Event of Default then exists or would arise immediately after
giving effect thereto, other Indebtedness not to exceed $50,000,000 in the
aggregate at any time outstanding;

(r)Indebtedness in an aggregate principal amount subject to the limitation in
amount referred to in clause 6.01(e)(ii) above incurred for the construction,
development or acquisition or improvement of, or to finance or to refinance, any
real estate owned or leased by any Loan Party (including therein any
Indebtedness incurred in connection with sale-leaseback transactions permitted
hereunder and any Off-Balance Sheet Liabilities), provided that prior to
incurrence of such Indebtedness the Loan Parties shall have caused the holders
of such Indebtedness and the lessors under any sale-leaseback or other such
transaction to enter into a Collateral Access Agreement on terms reasonably
satisfactory to the Administrative Agent unless not required in the reasonable
judgment of the Administrative Agent as confirmed in writing by the
Administrative Agent; and

(s)unsecured Indebtedness or Subordinated Indebtedness not otherwise
specifically described herein, in each case under this clause (s), with a
maturity date and an average life to maturity that is at least six (6) months
following the Maturity Date and that does not require amortization or
prepayments prior to the Maturity Date.

Anything in this Section 6.01 to the contrary notwithstanding, (a) Specified L/C
Obligations may only be created, incurred, assumed or exist pursuant to Section
6.01(a)(ii) and (b) Permitted Term Loan Indebtedness may only be created,
incurred, assumed or exist pursuant to Section 6.01(l).

Section 6.02Liens.  No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any
property, asset, income or revenue (including Accounts) now owned or hereafter
acquired by it, except:

(a)Liens in favor of the Administrative Agent created pursuant to any Loan
Document;

(b)Permitted Encumbrances;

(c)any Lien on any property or asset of any Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of such
Borrower or Restricted Subsidiary or any other Borrower or Restricted Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof, and

111

--------------------------------------------------------------------------------

 

extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(d)Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Restricted Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 270 days after such
acquisition or the completion of such construction or improvement, (iii) such
Liens shall not apply to any other property or assets of such Borrower or
Restricted Subsidiary or any other Borrower or Restricted Subsidiary and (iv)
the Indebtedness secured thereby does not exceed the cost of the property being
acquired, constructed or improved on the date of acquisition, construction or
improvement;

(e)any Lien existing on any specific tangible property or specific tangible
asset (other than Collateral) prior to the acquisition thereof by any Borrower
or any Restricted Subsidiary or existing on any property or asset (other than
Collateral) of any Person that becomes a Loan Party after the date hereof prior
to the time such Person becomes a Loan Party; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Loan Party, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Loan Party, (iii) such Lien shall secure
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Loan Party, as the case may be, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof and (iv) such Lien and the documentation governing the creation
thereof do not prohibit or interfere with (x) the Administrative Agent’s access
rights to such property or asset for purposes of Collateral rights in accordance
with Section 2.23 hereof except to the extent otherwise approved by the
Administrative Agent in its sole discretion in writing and (y) if applicable,
the intellectual property license granted to the Administrative Agent pursuant
to the Security Agreement;

(f)(i) Liens of a collecting bank arising in the ordinary course of business
under Section 4‑208 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon and (ii) Liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediary (other than as waived under any
contractual agreement or Control Agreement with the Administrative Agent);

(g)Liens arising out of Sale and Leaseback Transactions permitted by Section
6.06;

(h)Liens securing Permitted Term Loan Indebtedness; provided that, such Liens
must be and remain subject to a Permitted Term Loan Intercreditor Agreement;

(i)Liens granted by a Restricted Subsidiary that is not a Loan Party in favor of
any Borrower or another Loan Party in respect of Indebtedness owed by such
Restricted Subsidiary;

(j)Liens on Equity Interests or other assets being sold arising in connection
with the sale or transfer of such Equity Interests or such other assets in a
transaction permitted under Section 6.05, customary rights and restrictions in
respect of such Equity Interests or other assets being sold contained in
agreements relating to such sale or transfer pending the completion thereof;

(k)in the case of (i) any non-Loan Party Restricted Subsidiary that is not a
wholly-owned Restricted Subsidiary or (ii) the Equity Interests in any Person
that is not a Restricted Subsidiary, any encumbrance or restriction, including
any put and call arrangements, related to Equity Interests in such Restricted
Subsidiary or such other Person set forth in the organizational documents of
such Restricted Subsidiary or such other Person or any related joint venture,
shareholders’ or similar agreement;

112

--------------------------------------------------------------------------------

 

(l)Liens solely on any cash earnest money deposits or escrow arrangements made
by the Company or any Restricted Subsidiary in connection with any letter of
intent or purchase agreement for a Permitted Acquisition or other transaction
permitted hereunder;

(m)other Liens on specifically identified tangible personal property securing
Indebtedness or other obligations in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding so long as the Administrative Agent and the
collateral agents or other representatives for the holders of such Indebtedness
have entered into an intercreditor agreement, acknowledged by the Loan Parties,
in form and substance reasonably satisfactory to the Administrative Agent (it
being understood that in the event any such Liens extend to Accounts, Credit
Card Accounts or Inventory, such Accounts, Credit Card Accounts or Inventory, to
the extent otherwise included therein, will not constitute or will cease to be
Eligible Trade Accounts, Eligible Credit Card Accounts or Eligible Inventory, as
applicable);

(n)Liens in favor of landlords on leasehold improvements financed by allowances
or advances pursuant to lease arrangements in the ordinary course of business
(subject to the terms of the applicable Collateral Access Agreement to the
extent otherwise required hereunder to be entered into with the Administrative
Agent);

(o)Liens in favor of insurance companies or their affiliates on the unearned
portion of the premium financed in connection with insurance premium financing
in the ordinary course of business;

(p)[reserved];

(q)Liens on Real Estate, provided that such Liens only secure Indebtedness
permitted by clause (r) of Section 6.01;

(r)Secured Inventory Liens; and

(s)Liens on motor vehicles, aircraft, avionics, vessels and property related
thereto and other property the subject of certificates of title or other
certificates of registration and operation, provided that the Indebtedness
secured by any such Lien does not exceed the cost of such motor vehicle,
aircraft, avionic, vessel or other property, as applicable.

Notwithstanding the foregoing, (A) none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts or Credit
Card Accounts, other than those permitted under clauses (a) and (m) of the
definition of Permitted Encumbrances and clauses (a), (h) and (m) above and (2)
Inventory, other than those permitted under clauses (a) and (c) of the
definition of Permitted Encumbrances and clauses (a) and (h) above and (B) none
of the Specified L/C Obligations may be cash collateralized unless such cash
collateral constitutes Collateral hereunder for the benefit of all of the
Secured Parties in accordance with, and subject to, Section 2.18 of the Loan
Documents.

Section 6.03Fundamental Changes; Changes in Name, Location.  (a)  No Loan Party
will, nor will it permit any Restricted Subsidiary to, merge into or consolidate
or amalgamate with any other Person, or permit any other Person to merge into or
consolidate or amalgamate with it, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default or Event
of Default shall have occurred and be continuing (i) any Subsidiary of any
Borrower may merge into or amalgamate with a Borrower in a transaction in which
such Borrower is the surviving or continuing entity, (ii) any Borrower may merge
into or amalgamate with another Borrower, (iii) any Person (other than a
Borrower) may merge into, amalgamate with or consolidate with any Restricted
Subsidiary in a transaction in which the surviving or continuing entity is a
Restricted Subsidiary and, if any party to such merger, amalgamation or
consolidation is a Loan Party, a Loan Party, (iv) any Restricted Subsidiary

113

--------------------------------------------------------------------------------

 

(other than a Loan Party) may merge into, amalgamate with or consolidate with
any Person (other than a Loan Party) in a transaction permitted under Section
6.05 in which, after giving effect to such transaction, the surviving or
continuing entity is not a Restricted Subsidiary, and (v) any Restricted
Subsidiary that is not a Loan Party may liquidate or dissolve if the Borrower
which owns such Restricted Subsidiary determines in good faith that such
liquidation or dissolution is in the best interests of such Borrower and is not
materially disadvantageous to the Lenders; provided that (x) any merger,
amalgamation or consolidation that is in connection with an Acquisition must be
a Permitted Acquisition, (y) any such merger, amalgamation or consolidation
involving a Person that is not a wholly-owned Restricted Subsidiary immediately
prior to such merger, amalgamation or consolidation shall not be permitted
unless also permitted by Section 6.04, and (z) in all circumstances, such
merging, amalgamating or consolidating entities are from the same jurisdiction
of domicile except that the terms of this clause (z) shall not apply in respect
of entities that are all non-Loan Parties.

(b)No Loan Party will, nor will it permit any Subsidiary to, engage in any
business other than businesses (i) of the type conducted by the Borrowers and
their Restricted Subsidiaries on the date hereof and businesses reasonably
similar, related, complementary or ancillary thereto and extensions thereof, so
long as the core business of the Loan Parties and Restricted Subsidiaries on the
Effective Date, after giving effect to any of the foregoing, does not change in
any material way and (ii) in respect of Unrestricted Subsidiaries, consistent
with the definition of such term.

(c)No Loan Party shall (a) change its name as it appears in official filings in
the jurisdiction of incorporation or organization, (b) change its registered
office, chief executive office or any distribution centers at which Collateral
is held or stored, (c) change the type of entity that it is, (d) change its
organization identification number, if any, issued by its jurisdiction of
incorporation or other organization, or (e) change its jurisdiction of
incorporation or organization, in each case under this Section 6.03(c), unless
the Administrative Agent shall have received at least thirty (30) days’ prior
written notice of such change and the Administrative Agent shall have
acknowledged in writing that either (1) such change will not adversely affect
the validity, perfection or priority of the Administrative Agent’s security
interest in or Lien on the Collateral, or (2) any reasonable action requested by
the Administrative Agent in connection therewith has been completed or taken
(including any action to continue the perfection of any Liens in favor of the
Administrative Agent, on behalf of the Secured Parties, in any Collateral).

(d)No Loan Party will, nor will it permit any Restricted Subsidiary to, change
its fiscal year from the basis in effect on the Effective Date without first
providing thirty (30) days’ prior written notice thereof to the Administrative
Agent, in which case the Loan Parties and the Administrative Agent shall, prior
to the effectiveness of such change, and are hereby authorized by the Lenders
to, make any adjustments to this Agreement that are reasonably necessary in the
judgment of the Administrative Agent to reflect such change in fiscal year.

(e)No Loan Party will change the accounting basis upon which its financial
statements are prepared, other than immaterial changes to comply with changes in
GAAP, without first having provided to the Administrative Agent 30 days’ prior
written notice thereof, in which case, the Loan Parties and the Administrative
Agent shall, prior to the effectiveness of such change, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
reasonably necessary in the judgment of the Administrative Agent to reflect such
change; it being acknowledged that with respect to calculations of any Borrowing
Base such change must be approved in writing by the Administrative Agent.

Section 6.04Investments, Loans, Advances, Guarantees and Acquisitions.  No Loan
Party will, nor will it permit any Restricted Subsidiary to, purchase, hold or
acquire (including pursuant to any merger or amalgamation with any Person that
was not a Loan Party and a wholly-owned Subsidiary prior to such merger or
amalgamation) any evidences of Indebtedness or Equity Interests or other
securities

114

--------------------------------------------------------------------------------

 

(including any option, warrant or other right to acquire any of the foregoing),
make or permit to exist any loans or advances to, Guarantee any obligations of,
or make or permit to exist any investment or any other interest in, any other
Person, or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person constituting a business unit
(whether through purchase of assets, merger, amalgamation or otherwise) or enter
into any other Acquisition (each of the foregoing, an “Investment”), except:

(a)Investments in cash and Cash Equivalents;

(b)Investments in existence on the date hereof and described in Schedule 6.04;

(c)Investments in existence on the Effective Date by the Company and its
Restricted Subsidiaries in their respective Subsidiaries;

(d)Investments by the Company and the Restricted Subsidiaries in their
respective Subsidiaries made after the Effective Date; provided that (i) the
aggregate amount of such Investments by the Loan Parties in Subsidiaries that
are not Loan Parties shall not exceed $20,000,000 at any time outstanding
(determined without regard to any write-downs or write-offs) and (ii) any such
Investments that are loans and advances made by a Loan Party shall be evidenced
by a promissory note pledged pursuant to the applicable Security Agreement to
the extent required to be so pledged by the applicable Security Agreement;

(e)loans or advances made by a Loan Party or a Restricted Subsidiary to its
employees, officers, or directors on an arm’s-length basis in the ordinary
course of business consistent with past practices for travel and entertainment
expenses, relocation costs and similar purposes;

(f)accounts receivable, notes payable, or stock or other securities issued by
Account Debtors to a Loan Party pursuant to negotiated agreements with respect
to settlement of such Account Debtor’s Accounts obligations in the ordinary
course of business, consistent with past practices, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled Account
Debtors to the extent reasonably necessary in order to prevent or limit loss or
received in connection with the bankruptcy or reorganization of customers or
suppliers, or settlement of disputes with suppliers, in each case in the
ordinary course of business;

(g)Investments in the form of Swap Agreements permitted by Section 6.07;

(h)Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary of a Borrower or consolidates or merges or amalgamates
with a Borrower or any of the Restricted Subsidiaries (including in connection
with a Permitted Acquisition) so long as such investments were not made in
contemplation of such Person becoming a Restricted Subsidiary or of such merger
or amalgamation;

(i)Investments made as a result of receipt of non-cash consideration from a
sale, transfer or other disposition of assets permitted under Section 6.05;

(j)Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(k)Permitted Acquisitions;

115

--------------------------------------------------------------------------------

 

(l)Investments (excluding Acquisitions but including Investments in
Subsidiaries) not otherwise permitted by this Section 6.04 so long as the
Payment Conditions are satisfied before and immediately after giving effect to
each such Investment and so long as no such Investment requires the incurrence
of any Indebtedness, contingent obligation (including any capital call) or other
liability not otherwise permitted under this Agreement by any Loan Party or
otherwise enables a creditor to have recourse to any Loan Party not otherwise
permitted under this Agreement;

(m)deposits, prepayments, advances and other credits to suppliers, vendors,
customers, lessors and landlords or in connection with marketing promotions, in
each instance, made in the ordinary course of business;

(n)Investments the sole payment for which is common stock of the Company and
which do not constitute Indebtedness;

(o)any earn-out or customary indemnity, purchase price adjustment, or similar
obligation payable to the Company or any of its Restricted Subsidiaries pursuant
to a Permitted Acquisition or a disposition permitted under Section 6.05;

(p)so long as no Default or Event of Default has occurred and is continuing
before or after giving effect to such Investments and so long as no such
Investment requires the incurrence of any Indebtedness or contingent obligation
(including any capital call) or other liability by any Loan Party or otherwise
enables a creditor to have recourse to any Loan Party, in each case not
otherwise permitted to exist under another Section of this Agreement, other
Investments (excluding Acquisitions) in an aggregate amount not to exceed
$15,000,000 at any time outstanding;

(q)Investments (excluding Acquisitions) made pursuant to the Company’s
Investment Policy and otherwise consistent with the other provisions of this
Agreement; and

(r)Restricted Payments permitted by Section 6.08.

For the purposes of this Section 6.04, any unreimbursed payment by the Company
or any Restricted Subsidiary for goods or services delivered to any Restricted
Subsidiary shall be deemed to be an Investment in such Restricted Subsidiary.

Section 6.05Asset Sales.  No Loan Party will, nor will it permit any Restricted
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it or any assignment (whether
non-recourse, recourse, or otherwise) of income or revenue (including Accounts),
nor will any Borrower permit any Restricted Subsidiary to issue any additional
Equity Interest in such Restricted Subsidiary (other than to another Borrower or
another Restricted Subsidiary in compliance with Section 6.04 and other than
directors’ qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable law), excluding
therefrom the payment of advances, customer deposits, trade payables and other
accrued expenses and liabilities incurred in the ordinary course of business,
and the transfer and sale of Cash Equivalents and other marketable securities,
except:

(a)(i) sales of inventory, (ii) sales, transfers and other dispositions of used,
damaged, surplus, obsolete or outmoded machinery or equipment and (iii)
dispositions of Investments in Cash Equivalents so long as the proceeds of such
disposition are invested in an Investment permitted under Section 6.04, applied
as Restricted Payments permitted by Section 6.08 or otherwise used in a manner
not expressly prohibited by this Agreement, in each case (other than in the case
of clause (iii)) in the ordinary course of business;

116

--------------------------------------------------------------------------------

 

(b)sales, transfers, leases and other dispositions to the Company or any
Restricted Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Loan Party and a Restricted Subsidiary that is not a
Loan Party shall be made in compliance with Section 6.04(d) and Section 6.09 and
shall exclude assets of the type included in any Borrowing Base and related
assets evidencing or supporting such assets, and Equity Interests in
Subsidiaries (other than (x) Equity Interests in Foreign Subsidiaries, (y)
Equity Interests in Subsidiaries (other than Borrowers) having assets with an
aggregate value not to exceed $10,000,000 at such date the disposition of which
shall not change the core operations of the Borrowers (as in existence on the
Effective Date) in any material respect and (z) transfers of Inventory by a
Borrower directly to the retail locations (for sale therein) of a Canadian
Subsidiary of the Company on arms-length terms applicable to an unaffiliated
third party and that are consistent with past practice of the Loan Parties);

(c)the sale or discount of accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof and
not in connection with any financing transaction;

(d)Sale and Leaseback Transactions permitted by Section 6.06;

(e)dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Subsidiary;

(f)leases or subleases of real property granted by the Company or any Restricted
Subsidiary to third Persons not interfering in any material respect with the
business of the Company or any Restricted Subsidiary, including, without
limitation, retail store lease assignments and surrenders;

(g)other dispositions of assets (other than assets of the type included in any
Borrowing Base and related assets evidencing or supporting such assets,
including, without limitation, patents, trademarks, copyrights, industrial
designs and other intellectual property) of the Company and its Restricted
Subsidiaries not otherwise permitted under this Section 6.05, provided that
before and after giving effect to such disposition, the Payment Conditions are
satisfied; provided further that, with respect to any disposition of Equity
Interests in Subsidiaries, such disposition shall only be permitted pursuant to
this clause (g) so long as (i) at the time of such disposition, no Default or
Event of Default shall exist or shall result from such disposition; (ii) the
consideration received for such disposition shall be in an amount at least equal
to the fair market value of the Equity Interests sold, transferred, licensed or
otherwise disposed of; (iii) at least seventy-five percent (75%) of the
consideration received for such disposition shall be cash; and (iv) the
aggregate fair market value of all Equity Interests so sold, transferred,
licensed or otherwise so disposed of shall not exceed $10,000,000 during the
term of this Agreement and shall not include Equity Interests of any Loan Party
(x) if such disposition changes any Borrower’s core business as in effect on the
Effective Date or (y) if such Loan Party owns patents, trademarks, copyrights,
industrial designs and other intellectual property relating to any Borrower’s
core business as in effect on the Effective Date;

(h)other dispositions of assets (whether or not of the type included in any
Borrowing Base) of the Company and its Restricted Subsidiaries not otherwise
permitted under this Section 6.05, the aggregate fair market value of assets
disposed of pursuant to this clause (h) not to exceed $10,000,000 during the
term of this Agreement;

(i)the sale, transfer or other disposition of patents, trademarks, copyrights,
industrial designs and other intellectual property or the granting of franchises
and similar rights, in each case (i) in the ordinary course of business,
including pursuant to non-exclusive licenses of intellectual property;

117

--------------------------------------------------------------------------------

 

provided that no such sale, transfer or other disposition shall adversely affect
in any material respect the fair value of any Eligible Inventory or the ability
of the Administrative Agent to dispose of or otherwise realize upon any Eligible
Inventory after an Event of Default; provided that, this clause (i) shall not
permit the sale, transfer or other disposition (other than non-exclusive
licenses) of any such intellectual property of a Loan Party to any Foreign
Subsidiary that is not a Loan Party or any other non-Loan Party, or (ii) which,
in the reasonable judgment of the Company or any Subsidiary, are determined to
be uneconomical, negligible or obsolete in the conduct of business;

(j)Restricted Payments permitted by Section 6.08;

(k)dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such disposition are reasonably
promptly applied to the purchase price of similar replacement property; and

(l)as long as no Event of Default then exists or would arise therefrom, sales of
real property of any Loan Party or Restricted Subsidiary;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (a)(ii), (b), (f), (j) or (k)
above) shall be made for fair value and for at least 75% cash consideration (or,
in the case of a sale, transfer, lease or other disposition of assets included
in any Borrowing Base, 100% cash consideration).

Section 6.06Sale and Leaseback Transactions.  No Loan Party will, nor will it
permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (a “Sale and Leaseback Transaction”), except for any such sale of
any fixed or capital assets by any Borrower or any Restricted Subsidiary that is
made for cash consideration in an amount not less than the fair value of such
fixed or capital asset.

Section 6.07Swap Agreements.  No Loan Party will, nor will it permit any
Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of any Borrower or any of its Restricted Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from floating to fixed rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of any Borrower or any Restricted Subsidiary.

Section 6.08Restricted Payments; Certain Payments of Indebtedness.

(a)No Loan Party will, nor will it permit any Restricted Subsidiary to, declare
or make, or agree to declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except:

(i)the Company may declare and pay dividends with respect to its Equity
Interests payable solely in common stock;

(ii)any Restricted Subsidiary of the Company may declare and pay dividends or
make other distributions with respect to its Equity Interests, or make other
Restricted Payments in

118

--------------------------------------------------------------------------------

 

respect of its Equity Interests, in each case ratably to the holders of such
Equity Interests (or, if not ratably, on a basis more favorable to the Company
and the Restricted Subsidiaries);

(iii)the Company may repurchase Equity Interests upon the exercise of stock
options, deferred stock units and restricted shares to the extent such Equity
Interests represent a portion of the exercise price of such stock options,
deferred stock units or restricted shares;

(iv)the Company may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Company in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for shares of common stock in the Company; and

(v)the Company may declare and make Restricted Payments including dividends or
share repurchases so long as before and immediately after giving effect to such
Restricted Payments the Payment Conditions are satisfied.  

(b)No Loan Party will, nor will it permit any Restricted Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i)payment of Indebtedness created under the Loan Documents;

(ii)payment of regularly scheduled interest and principal payments or
reimbursement obligations under letters of credit, in each case, as and when due
in respect of any Indebtedness permitted under Section 6.01, other than payments
in respect of the Subordinated Indebtedness prohibited by the subordination
provisions thereof and subject in the case of the Specified L/C Obligations to
any other provisions applicable thereto as provided in this Agreement or any
other Loan Document (including the provisions of Section 2.18); and

(iii)refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv)payment of secured Indebtedness that becomes due as a result of (A) any
voluntary sale or transfer of any assets (other than assets included in any
Borrowing Base) securing such Indebtedness or (B) any casualty or condemnation
proceeding (including a disposition in lieu thereof) of any assets (other than
assets included in any Borrowing Base) securing such Indebtedness;

(v)payments of or in respect of Indebtedness solely by issuance of the common
stock of the Company;

(vi)payments of intercompany Indebtedness owed to any Loan Party; and

(vii)other payments of or in respect of Indebtedness; provided that at the time
of and immediately after giving effect thereto the Payment Conditions have been
satisfied.

Section 6.09Transactions with Affiliates.  No Loan Party will, nor will it
permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of

119

--------------------------------------------------------------------------------

 

its Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to such Loan Party or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among any Loan Parties not involving any other Affiliate, (c) any Investment
permitted by Section 6.04, (d) any Indebtedness permitted under Section 6.01(c),
provided that Indebtedness owed to non-Loan Parties must be on terms and
conditions not less favorable to such Loan Party than could be obtained on an
arm’s length basis from unrelated third parties, (e) any Restricted Payment
permitted by Section 6.08, (f) loans or advances to officers, directors and
employees permitted under Section 6.04, (g) the payment of reasonable fees to
directors of any Borrower or any Restricted Subsidiary who are not employees of
such Borrower or Restricted Subsidiary, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Borrowers or their Restricted Subsidiaries in the
ordinary course of business, and (h) any issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans
approved by a Borrower’s board of directors.

Section 6.10Restrictive Agreements.  No Loan Party will, nor will it permit any
Restricted Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to any Borrower or any other Restricted Subsidiary or to
Guarantee Indebtedness of any Borrower or any other Restricted Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by any Requirement of Law or by any Loan Document or any agreement
governing the Permitted Term Loan Indebtedness, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof.

Section 6.11Amendment of Material Documents.  No Loan Party will, nor will it
permit any Restricted Subsidiary to, amend, modify or waive any of its rights
under (a) any agreement relating to any Subordinated Indebtedness except as
permitted in accordance with the subordination terms thereof, (b) its charter,
articles or certificate of incorporation or organization, by-laws, operating,
management or partnership agreement or other organizational documents if such
amendments, modifications, or waivers, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, (c) Material
Indebtedness (other than on account of any refinancing thereof otherwise
permitted hereunder, or with respect to any Permitted Term Loan Indebtedness) to
the extent any such amendment, modification or waiver would result in a Default
or Event of Default under any of the Loan Documents, would increase materially
the obligations of the Loan Parties thereunder, confer any additional material
rights on the holders of such Material Indebtedness, or otherwise materially and
adversely affect the rights or interests of the Lenders or (d) Permitted Term
Loan Indebtedness, except as permitted by the applicable Permitted Term Loan
Intercreditor Agreement with respect thereto; provided that in each case under
this Section 6.11 the Administrative Agent shall have received a copy, certified
as true and complete, of any proposed amendment at least five (5) Business Days
(or as such time may be extended in writing in the Administrative Agent’s sole
discretion) prior to the intended effectiveness thereof.

120

--------------------------------------------------------------------------------

 

Section 6.12Fixed Charge Coverage Ratio.  The Company will not permit the Fixed
Charge Coverage Ratio, as of the end of any fiscal quarter, commencing with the
fiscal quarter ending immediately preceding the date on which Aggregate
Availability is less than the Applicable Trigger Amount (Level I), to be less
than 1.0 to 1.0.  Once such covenant is in effect, compliance with the covenant
will be discontinued: (i) on the first date thereafter that (A) no Default or
Event of Default exists and (B) Aggregate Availability is greater than or equal
to the Applicable Trigger Amount (Level I) for a period of 90 consecutive days
and (ii) no more than once in any period of 12 consecutive months.

Section 6.13Disqualified Stock.  The Company will not, and will not permit any
Restricted Subsidiary to, issue any Disqualified Stock, other than, in the case
of the Restricted Subsidiaries, to the Company or a Restricted Subsidiary;
provided that any issuance of Equity Interests of any Restricted Subsidiary that
is not a Loan Party to any Loan Party shall be subject to Section 6.04.

Section 6.14Canadian Pension Plans. The Loan Parties shall not (a) contribute to
or assume an obligation to contribute to any Canadian Defined Benefit Plan
without the prior written consent of the Administrative Agent, or (b) acquire an
interest in any Person if such Person sponsors, administers, maintains or
contributes to or has any liability in respect of any Canadian Defined Benefit
Plan, or at any time in the five-year period preceding such acquisition has
sponsored, administered, maintained, or contributed to a Canadian Defined
Benefit Plan, without the prior written consent of the Administrative Agent.

Article VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a)the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; or

(b)the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days; or

(c)any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Restricted Subsidiary in, or in connection with, this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, shall prove to have been
materially incorrect when made or deemed made (it being understood and agreed
that any representation or warranty which is subject to any materiality
qualifier shall be required to be true and correct in all respects); or

(d)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.03 (with respect to a Loan
Party’s existence), 5.08, 5.18 or in Article VI of this Agreement; or

(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this

121

--------------------------------------------------------------------------------

 

Article), and such failure shall continue unremedied for a period of (i) five
(5) days after the earlier of knowledge of a Responsible Officer of the Borrower
Representative of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of Section 5.01, Section 5.02 (other than Section
5.02(a)), Section 5.03 (other than with respect to a Loan Party’s existence)
through Section 5.07, Section 5.10, Section 5.11 or Section 5.13 of this
Agreement or Article VII of the Security Agreement, or (ii) 30 days after the
earlier of knowledge of a Responsible Officer of the Borrower Representative of
such breach or notice thereof from the Administrative Agent (which notice will
be given at the request of any Lender) if such breach relates to terms or
provisions of any other Section of this Agreement; or

(f)any Loan Party or Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness (other than Specified L/C Obligations) or Permitted Term Loan
Indebtedness, when and as the same shall become due and payable; or

(g)(i) any event or condition occurs that results in any Material Indebtedness
(other than Specified L/C Obligations) or Permitted Term Loan Indebtedness of
any Loan Party or Subsidiary becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness (other than
Specified L/C Obligations) or Permitted Term Loan Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness or Permitted
Term Loan Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness to the extent such sale or transfer is permitted by Section 6.05,
and (ii) any event or condition occurs that results in Specified L/C Obligations
that constitute Material Indebtedness becoming due or requiring cash
collateralization of any Specified L/C Obligation prior to its scheduled
maturity or termination date; or

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization, arrangement, a proposal or
other relief in respect of a Loan Party or Subsidiary or its debts, or of a
substantial part of its assets, under any federal, state, provincial or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, interim receiver, monitor, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered; or

(i)any Loan Party or Subsidiary shall (i) voluntarily commence any proceeding or
proposal or file any petition seeking liquidation, reorganization, arrangement
or other relief under any federal, state, provincial or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, interim receiver, monitor,
trustee, custodian, sequestrator, conservator or similar official for such Loan
Party or Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing; or

(j)any Loan Party or Subsidiary shall become unable, admit in writing its
inability, or publicly declare its intention not to, or fail generally to pay
its debts as they become due; or

122

--------------------------------------------------------------------------------

 

(k)(i) one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer has been notified of such judgment and has not
denied coverage) shall be rendered against any Loan Party, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Loan Party or Subsidiary to enforce any such judgment; or (ii)
any Loan Party or Subsidiary  shall fail within thirty (30) days to discharge
one or more non-monetary judgments or orders which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgments or orders, in any such case, are not stayed on appeal or otherwise
being appropriately contested in good faith by proper proceedings diligently
pursued; or

(l)(i) an ERISA Event or any event with respect to an employee benefit plan,
including a Foreign Plan, shall have occurred that, in the reasonable opinion of
the Required Lenders, when taken together with all other ERISA Events and events
related to an employee benefit plan, including a Foreign Plan, that have
occurred, could reasonably be expected to result in a Material Adverse Effect or
in the imposition of Liens securing an aggregate amount in excess of $5,000,000;
or (ii) any Lien arises (except for contribution amounts not yet due) in
connection with any Canadian Pension Plan which may reasonably be expected to
have a Material Adverse Effect; or

(m)a Change in Control shall occur; or

(n)the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of notice or grace therein provided; or

(o)the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Party shall deny that it has any further
liability under the Loan Guaranty to which it is a party, or shall give notice
to such effect, including, but not limited to notice of termination delivered
pursuant to Section 10.08; or

(p)except as permitted by the terms of any Collateral Document or an
Intercreditor Agreement, (i) any Collateral Document shall for any reason fail
to create a valid security interest in any Collateral purported to be covered
thereby having an aggregate value in excess of $5,000,000, or (ii) any Lien
securing any Secured Obligation shall cease to be perfected and have the
priority required by the applicable Collateral Document; or

(q)any Collateral Document covering a portion of the Collateral having a value
in excess of $5,000,000 or any material provision of this Agreement or any other
Loan Document for any reason ceases to be valid, binding and enforceable in
accordance with its terms (or any Loan Party shall challenge the enforceability
of this Agreement or any other Loan Document or shall assert in writing, or
engage in any action that evidences its assertion, that any provision of any of
this Agreement or any other Loan Document has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

(r)(i) the subordination provisions of the documents evidencing or governing any
Subordinated Indebtedness in excess of the principal sum of $10,000,000, or
provisions of any Intercreditor Agreement (such provisions being referred to as
the “Intercreditor Provisions”), shall, in whole or in part, terminate, cease to
be effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Indebtedness; or (ii) any Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of

123

--------------------------------------------------------------------------------

 

such Intercreditor Provisions, (B) that the Intercreditor Provisions exist for
the benefit of the Secured Parties, or (C) in the case of Subordinated
Indebtedness, that all payments of principal of or premium and interest on the
applicable Subordinated Indebtedness, or realized from the liquidation of any
property of any Loan Party, shall be subject to any of the Intercreditor
Provisions;

then, and in every such Event of Default (other than an Event of Default with
respect to the Loan Parties or any Subsidiary described in clause (h) or (i) of
this Article), and at any time thereafter during the continuance of such event,
the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Borrower Representative, take either or both of the following
actions, at the same or different times:  (i) terminate the Commitments
(including the Swingline Commitment), whereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall become due and payable immediately, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties and (iii) require cash collateral for the LC
Exposure in accordance with Section 2.06(j) hereof; and in the case of any event
with respect to the Loan Parties and Subsidiaries described in clause (h) or (i)
of this Article, the Commitments (including the Swingline Commitment) shall
automatically terminate and the principal of the Loans then outstanding and cash
collateral for the LC Exposure, together with accrued interest thereon and all
fees and other obligations of the Loan Parties accrued hereunder, shall
automatically become due and payable, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers.  Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, increase the rate of interest applicable to the Loans and other
Obligations to the extent set forth in this Agreement and exercise any rights
and remedies provided to the Administrative Agent under the Loan Documents or at
law or equity, including all remedies provided under the UCC, the PPSA and other
applicable laws.

Article VIII

THE ADMINISTRATIVE AGENT

Section 8.01Appointment.  Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties and the Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.  In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf.  The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders
(including the Swingline Lender and the Issuing Bank), and the Loan Parties
shall not have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” as
used herein or in any other Loan Documents (or any similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law.  Instead, such term is used as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.  Without limiting the powers of the Administrative Agent,
for the purposes of holding any hypothec granted to the Administrative Agent
pursuant to the laws of the Province of Quebec to secure the prompt payment and
performance of any and all Secured Obligations by any Loan Party, each of the
Secured Parties hereby irrevocably appoints and authorizes the Administrative

124

--------------------------------------------------------------------------------

 

Agent and, to the extent necessary, ratifies the appointment and authorization
of the Administrative Agent, to act as the hypothecary representative of the
creditors as contemplated under Article 2692 of the Civil Code of Quebec, and to
enter into, to take and to hold on their behalf, and for their benefit, any
hypothec, and to exercise such powers and duties that are conferred upon the
Attorney under any related deed of hypothec.  The Administrative Agent shall:
(a) have the sole and exclusive right and authority to exercise, except as may
be otherwise specifically restricted by the terms hereof, all rights and
remedies given to the Administrative Agent pursuant to any such deed of hypothec
and applicable law, and (b) benefit from and be subject to all provisions hereof
with respect to the Administrative Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Secured Parties and Loan Parties.  Any person who
becomes a Secured Party shall, by its execution of an Assignment and Assumption,
be deemed to have consented to and confirmed the Administrative Agent as the
person acting as hypothecary representative holding the aforesaid hypothecs as
aforesaid and to have ratified, as of the date it becomes a Secured Party, all
actions taken by the Administrative Agent in such capacity.  The substitution of
the Administrative Agent pursuant to the provisions of this Article VIII shall
also constitute the substitution of the Administrative Agent as hypothecary
representative as aforesaid.

Section 8.02Rights as a Lender.  The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.

Section 8.03Duties and Obligations.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth in the Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), (c) neither the Administrative Agent
nor any other agents hereunder or under any other Loan Document shall owe any
duties to any Secured Party in such Secured Parties’ capacity as a non-Lender,
and the Administrative Agent will no longer act as an agent in any capacity
under the Loan Documents for the Secured Parties after payment in full of the
Obligations and termination of the Commitments, and (d) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction.  The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower Representative or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the

125

--------------------------------------------------------------------------------

 

satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

Section 8.04Reliance.  The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 8.05Actions through Sub-Agents.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties, including through its Toronto or London branches as applicable.  The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent.

Section 8.06Resignation.  Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower Representative.  Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower Representative and with the
consent of the Borrower Representative (unless an Event of Default shall have
occurred and be continuing or unless such successor is an existing Lender), to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by its
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents.  The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor, unless otherwise agreed by the Borrowers and such
successor.  Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrowers, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duly or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the

126

--------------------------------------------------------------------------------

 

rights, powers, privileges and duties of the retiring Administrative Agent,
provided that (i) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (ii) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank.  Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article, Section
2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub‑agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.

Section 8.07Non-Reliance.

(a)Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities.  Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent, any arranger of this credit facility or any amendment
thereto or any other Lender and their respective Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder.  Each Lender shall, independently and without
reliance upon the Administrative Agent, any arranger of this credit facility or
any amendment thereto or any other Lender and their respective Related Parties
and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrowers and their Affiliates) as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a Lender or assign or
otherwise transfer its rights, interests and obligations hereunder.

(b)Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent

127

--------------------------------------------------------------------------------

 

or any such other Person as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

Section 8.08Other Agency Titles.  The joint bookrunners, joint lead arrangers,
co-syndication agents and documentation agent shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.  Without limiting the foregoing, none
of such Lenders shall have or be deemed to have a fiduciary relationship with
any Lender.  Each Lender hereby makes the same acknowledgments with respect to
the relevant Lenders in their respective capacities a joint bookrunner, joint
lead arranger, syndication agent or documentation agent, as applicable, as it
makes with respect to the Administrative Agent in the preceding paragraph.

Section 8.09Not Partners or Co-Venturers; Administrative Agent as Representative
of the Secured Parties.  (a)  The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender.  The Administrative Agent shall have the exclusive right on behalf
of the Lenders to enforce the payment of the principal of and interest on any
Loan after the date such principal or interest has become due and payable
pursuant to the terms of this Agreement.

(b)In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code.  Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents.  Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents.  In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.

Section 8.10Flood Laws.  JPMCB has adopted internal policies and procedures that
address requirements placed on federally regulated lenders under the National
Flood Insurance Reform Act of 1994 and related legislation (the “Flood
Laws”).  JPMCB, as administrative agent or collateral agent on a syndicated
facility, will post on the applicable electronic platform (or otherwise
distribute to each Lender in the syndicate) documents that it receives in
connection with the Flood Laws.  However, JPMCB reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.

Section 8.11Additional Secured Parties.  The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender or Issuing Bank party hereto as long as, by accepting such benefits, such
Secured Party agrees, as among Administrative Agent and all other Secured
Parties, that such Secured Party is bound by (and, if requested by
Administrative Agent, shall confirm such agreement in a writing in form and
substance acceptable to Administrative Agent) this Article VIII and Sections
2.17, 2.18(d), 9.01, 9.03(c), 9.04, 9.06, 9.08, 9.12, 9.16 and 9.18 (and, solely
with respect to Issuing Banks, Section 2.06) and the decisions and actions of
Administrative Agent and the Required Lenders (or, where expressly required by
the terms of this Agreement, a greater proportion of the Lenders or other
parties hereto as required herein) to the same extent a Lender is bound;
provided, however, that, notwithstanding the foregoing, (a) such Secured Party
shall be bound by Sections 2.17(e), 8.06, 8.07 and 9.03(c) only to

128

--------------------------------------------------------------------------------

 

the extent of all claims, actions, suits, judgments, damages, losses, liability,
obligations, responsibilities, fines, penalties, sanctions, costs, fees, Taxes,
commissions, charges, disbursements and expenses (including, without limitation,
those incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise, costs and
expenses with respect to or otherwise relating to the Collateral held for the
benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of pro rata share or
similar concept, (b) each of Administrative Agent, the Lenders and the Issuing
Banks party hereto shall be entitled to act at its sole discretion, without
regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (c) except as otherwise set forth herein, such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Loan Document.

Section 8.12Certain ERISA Matters.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Joint Leader Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR
§2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-4 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

129

--------------------------------------------------------------------------------

 

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Joint Leader Arrangers, and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:

(i)none of the Administrative Agent or the Joint Leader Arrangers or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto);

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)no fee or other compensation is being paid directly to the Administrative
Agent or the Joint Leader Arrangers or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

(c)The Administrative Agent and the Joint Leader Arrangers hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency

130

--------------------------------------------------------------------------------

 

fees, administrative agent or collateral agent fees, utilization fees, minimum
usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

Article IX

MISCELLANEOUS

Section 9.01Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject in each case to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile (where a fax number is indicated below), as follows:

(i)if to any Loan Party, to the Borrower Representative at:

Urban Outfitters, Inc.
5000 South Broad Street
Philadelphia, PA 19112
Attention: Chief Financial Officer

Email: fconforti@urbn.com

With a copy to:

Urban Outfitters, Inc.

5000 South Broad Street
Philadelphia, PA 19112
Attention: General Counsel

Email: azhayne@urbn.com

With a copy to (which shall not constitute notice):

Drinker Biddle & Reath LLP

105 College Road East

P.O. Box 627

Princeton, NJ 08542-0627

Attention:  Judith E. Reich

Facsimile No: (609) 799-7000

Email: judith.reich@dbr.com

(ii)if to the Administrative Agent, JPMCB in its capacity as an Issuing Bank or
the Swingline Lender, to JPMorgan Chase Bank, N.A. at:

JPMorgan Chase Bank, N.A.

925 Westchester Avenue, 3rd Floor

White Plains, NY 10604

Attention: Account Executive – Urban Outfitters
Facsimile No: (914) 949-4871

Email: DONNA.DIFORIO@jpmorgan.com

131

--------------------------------------------------------------------------------

 

With a copy to (which shall not constitute notice):

Winston & Strawn LLP

300 South Tryon Street
Charlotte, NC 28202
Attention:  Jason E. Bennett
Facsimile No: (704) 350-7800
Email: jbennett@winston.com

(iii)in addition to notices pursuant to clause (ii) above, with respect to any
Borrowing in any currency (other than U.S. Dollars), to the Persons at the
address or facsimile number set forth on Schedule 9.01.

(iv)if to any other Lender or Issuing Bank, to it at its address or facsimile
number set forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or (iii)
delivered through Electronic Systems to the extent provided in paragraph (b)
below shall be effective as provided in such paragraph.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by Electronic Systems pursuant to procedures approved by the
Administrative Agent.  Each of the Administrative Agent and the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by Electronic Systems
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  In the case of notices
from the Borrower Representative to the Administrative Agent or from the
Administrative Agent to the Borrower Representative, such acceptable and
approved Electronic Systems include email to the Administrative Agent and the
Borrower Representative at the email addresses identified above or as otherwise
designated in writing pursuant to Section 9.01(c) below.  Unless the
Administrative Agent otherwise proscribes, all such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day of the recipient.

(c)Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

132

--------------------------------------------------------------------------------

 

(d)Electronic Systems.

(i)Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii)Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrowers or the other Loan Parties, any Lender, the Issuing
Bank or any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through an
Electronic System.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or the
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.

Section 9.02Waivers; Amendments.  (a)  No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under any other Loan Document are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of any Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b)Except as provided in the first sentence of Section 2.09(f) (with respect to
any commitment increase) and subject to Section 2.14(c), neither this Agreement
nor any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except (x) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or (y) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender (including
any such Lender that is a Defaulting Lender), (ii) reduce or forgive the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce or forgive any interest or fees payable hereunder, without
the written consent of each Lender (including any such Lender that is a
Defaulting

133

--------------------------------------------------------------------------------

 

Lender) directly affected thereby (except (1) in connection with the waiver of
applicability of any post-default increase in interest rates, which waiver shall
be effective with the consent of the Required Lenders and (2) that any amendment
or modification of defined terms used in the determination of any Borrowing Base
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (ii)), (iii) postpone any scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any date for the payment of any
interest, fees or other Obligations payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby (except (1)
in connection with the waiver of applicability of any post-default increase in
interest rates, which waiver shall be effective with the consent of the Required
Lenders and (2) that any amendment or modification of defined terms used in the
determination of any Borrowing Base shall not constitute a reduction in the rate
of interest or fees for purposes of this clause (iii)), (iv) change Section
2.18(b) or (d) in a manner that would alter the manner in which payments are
shared, without the written consent of each Lender (other than any Defaulting
Lender), (v) increase the advance rates set forth in the definition of any
Borrowing Base or add new categories of eligible assets, without the written
consent of each Revolving Lender (other than any Defaulting Lender), (vi) change
any of the provisions of this Section or the definition of “Required Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (other than any Defaulting Lender) directly affected thereby, (vii)
change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender), (viii) release any Borrower from the Obligations or Loan
Party from its obligation under its Loan Guaranty (except as otherwise permitted
herein or in the other Loan Documents), without the written consent of each
Lender (other than any Defaulting Lender), or (ix) except as provided in clause
(c) of this Section or in any Collateral Document, release all or substantially
all of the Collateral, without the written consent of each Lender (other than
any Defaulting Lender); provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be (it being understood that any amendment to Section 2.20 shall
require the consent of the Administrative Agent, the Issuing Banks and the
Swingline Lender).  The Administrative Agent may also amend the Commitment
Schedule to reflect assignments entered into pursuant to Section 9.04, and this
Agreement may be amended without any additional consents to provide for
increased Commitments in the manner contemplated by Section 2.09. Any amendment,
waiver or other modification of this Agreement or any other Loan Document that
by its terms affects the rights or duties under this Agreement of  (i) the U.S.
Lenders (but not the Canadian Lenders) or (ii) the Canadian Lenders (but not the
U.S. Lenders), in each case, may be effected by an agreement or agreements in
writing entered into by the Borrower Representative and the requisite number or
percentage in interest of each such affected Lenders that would be required to
consent thereto under this Section if such affected Lenders were the only
Lenders hereunder at the time.

(c)The Secured Parties hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, (i) to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (A) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Obligations (other than Unliquidated Obligations) and the Cash
Collateralization (or, at the discretion of the Administrative Agent, the
providing of a backup standby letter of credit satisfactory to the
Administrative Agent and the Issuing Banks) of all outstanding Letters of
Credit, (B) constituting property being sold or disposed of if the Loan Party
disposing of such property certifies to the Administrative Agent that the sale
or disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), and to the extent that the property being sold or disposed of
constitutes 100% of the Equity Interest of a Subsidiary, the Administrative
Agent is authorized to release any Loan Guaranty provided by such

134

--------------------------------------------------------------------------------

 

Subsidiary, (C) constituting property leased to a Loan Party under a lease which
has expired or been terminated in a transaction not prohibited under this
Agreement, (D) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII, and (E) constituting property of
a Loan Party that is being released as a Loan Party as provided below, and (ii)
to release any Loan Guaranty provided by any Loan Party that is (A) dissolved
pursuant to Section 6.03(a)(v) in connection with a voluntary liquidation or
dissolution thereof permitted by such Section or (B) upon the disposition of all
of the outstanding Equity Interests of a Subsidiary of the Borrower to a Person
other than a Borrower or a Subsidiary in a transaction permitted by Section 6.05
and, in connection therewith, to release any Liens granted to the Administrative
Agent by such Subsidiary on any Collateral, if the Company certifies to the
Administrative Agent that such liquidation or dissolution is made in compliance
with the terms of this Agreement (and the Administrative Agent may rely
conclusively on any such certificate, without further inquiry).  The Lenders and
the Issuing Banks hereby further irrevocably authorize the Administrative Agent
to enter into a Permitted Term Loan Intercreditor Agreement in connection with
the incurrence by the Company of any Permitted Term Loan Indebtedness and
pursuant to such Permitted Term Loan Intercreditor Agreement, to establish,
maintain and subordinate any Lien, for the benefit of the Lenders and the other
Secured Parties, on real property, Equity Interests and intellectual property of
the Loan Parties; provided that, for the avoidance of doubt, nothing in this
sentence shall authorize the Administrative Agent to release or subordinate any
Lien on assets of the type included in any Borrowing Base (other than real
property) or assets related thereto described in any Security Agreement as of
the date hereof.  Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.  Any execution and delivery by
the Administrative Agent of documents in connection with any such release shall
be without recourse to or warranty by the Administrative Agent.

(d)If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but has not been
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers, the
Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrowers shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement (1)
all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Section 2.15 and Section 2.17, and (2) an amount, if any, equal to
the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

(e)Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrower Representative only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.

Section 9.03Expenses; Indemnity; Damage Waiver.  (a)  Except as otherwise
provided in this Agreement, the Loan Parties shall, jointly and severally, pay
all (i) reasonable and documented out‑of‑pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable

135

--------------------------------------------------------------------------------

 

and documented fees, charges and disbursements of counsel (in each case limited
to one primary law firm and one law firm in each relevant jurisdiction, except
in the case of actual or perceived conflicts of interest, in which case, such
additional counsel for the affected persons) for the Administrative Agent, in
connection with the syndication and distribution (including, without limitation,
via the internet or through an Electronic System) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents
and any amendments, modifications or waivers of the provisions of the Loan
Documents (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) reasonable and documented out-of-pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel (in
each case limited to one primary law firm and one law firm in each relevant
jurisdiction, except in the case of actual or perceived conflicts of interest,
in which case, such additional counsel for the affected persons) for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit (in each case limited
to one primary law firm and one law firm in each relevant jurisdiction, except
in the case of actual or perceived conflicts of interest, in which case, such
additional counsel for the affected persons).  Such reasonable and documented
(if applicable) out-of-pocket expenses being reimbursed by the Loan Parties
under this Section include, without limiting the generality of the foregoing,
fees, costs and expenses incurred in connection with:

(i)appraisals and insurance reviews;

(ii)field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

(iii)background checks regarding senior management, as deemed necessary or
appropriate in the sole discretion of the Administrative Agent;

(iv)Taxes, fees and other charges for (A) lien searches and (B) filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Administrative Agent’s Liens;

(v)sums paid or incurred to take any action required of any Loan Party under the
Loan Documents that such Loan Party fails to pay or take; and

(vi)forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing fees, costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in Section
2.18(c).  Notwithstanding the foregoing, no Loan Party that is a Foreign
Subsidiary or a CFC Holdco shall be obligated to make any payment in respect of
the amount of any Loans made to a U.S. Borrower or any other obligations of a
U.S. Loan Party.

(b)The Loan Parties shall, jointly and severally, indemnify the Administrative
Agent, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses,

136

--------------------------------------------------------------------------------

 

claims, damages, penalties, incremental taxes, liabilities and related expenses,
including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee (in each case limited to one primary law firm and one
law firm in each relevant jurisdiction, except in the case of actual or
perceived conflicts of interest, in which case, such additional counsel for the
affected persons), incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of the
Loan Documents or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by a Loan Party or a Subsidiary, or any Environmental
Liability related in any way to a Loan Party or a Subsidiary, (iv) the failure
of a Loan Party to deliver to the Administrative Agent the required receipts or
other required documentary evidence with respect to a payment made by a Loan
Party for Taxes pursuant to Section 2.17, or (v) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
any Loan Party or their respective equity holders, Affiliates, creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.  This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.  Notwithstanding the foregoing, no Loan Party that is a Foreign
Subsidiary or a CFC Holdco shall be obligated to make any payment in respect of
the amount of any Loans made to a U.S. Borrower or any other obligations of a
U.S. Loan Party.

(c)To the extent that any Loan Party fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent thereof), the Swingline
Lender or the Issuing Bank (or any Related Party of any of the foregoing) under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Swingline Lender or the Issuing Bank (or any Related
Party of any of the foregoing), as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
any such payment by the Lenders shall not relieve any Loan Party of any default
in the payment thereof); provided that the unreimbursed expense or indemnified
loss, claim, damage, penalty, liability or related expense, as the case may be,
was incurred by or asserted against the Administrative Agent, the Swingline
Lender or the Issuing Bank in its capacity as such.

(d)To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph (d)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.

(e)All amounts due under this Section shall be payable promptly after written
demand therefor.

137

--------------------------------------------------------------------------------

 

Section 9.04Successors and Assigns.  (a)  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)(i)     Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

(A)the Borrower Representative, provided that the Borrower Representative shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof, and provided further that no consent of
the Borrower Representative shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee;

(B)the Administrative Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of the Revolving Loans if
such assignment is to a Person that is not a Lender with a Commitment in respect
of such Revolving Loan, an Affiliate of such Lender or an Approved Fund with
respect to such Lender;

(C)each Issuing Bank; and

(D)the Swingline Lender.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate or branch of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower Representative and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower Representative shall be
required if an Event of Default has occurred and is continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this

138

--------------------------------------------------------------------------------

 

Agreement (including its obligations to fund the Loans and other products under
the Foreign Currency Sublimit);

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption or to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500 and the tax forms required by Section 2.17(f); and

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal, state
and provincial securities laws; and

(E)each assignee Lender shall acquire an equal proportionate share (as
determined by the assigned Commitments in relation to all other Commitments of
other Lenders), either directly, or through an Affiliate or a branch, of the
Foreign Currency Sublimit and Canadian Sublimit.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate or branch of an entity that administers or manages a Lender.

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its Parent, (c) holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, such holding company, investment vehicle or trust shall not
constitute an Ineligible Institution if it (x) has not been established for the
primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business; provided that upon
the occurrence of an Event of Default, any Person (other than a Lender) shall be
an Ineligible Institution if after giving effect to any proposed assignment to
such Person, such Person would hold more than 25% of the then outstanding
Aggregate Credit Exposure or Commitments, as the case may be or (d) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and

139

--------------------------------------------------------------------------------

 

obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Section 2.15, Section 2.16,
Section 2.17 and Section 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of and
stated interest on the Loans and LC Disbursements owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and the Borrowers, the Administrative Agent, the
Issuing Bank and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Borrowers, the Issuing Bank and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, Section 2.06(d) or
(e), Section 2.07(b), Section 2.18(d) or Section 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c)Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) other than an Ineligible
Institution in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  The Borrowers agree that each Participant shall be entitled to the
benefits of Section 2.15, Section 2.16 and Section 2.17 (subject to the
requirements and limitations therein, including the requirements under Section
2.17(f) and Section 2.17(g) (it being understood that the documentation

140

--------------------------------------------------------------------------------

 

required under Section 2.17(f) shall be delivered to the participating Lender
and the information and documentation required under Section 2.17(g) will be
delivered to the Borrowers and the Administrative Agent)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 2.18 and Section 2.19 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.15 or Section 2.17, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.05Survival.  All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Section 2.15, Section 2.16, Section 2.17 and Section 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any other Loan Document or any provision hereof or thereof.

141

--------------------------------------------------------------------------------

 

Section 9.06Counterparts; Integration; Effectiveness; Electronic
Execution.  (a)  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement, the other Loan Documents and any separate
letter agreements with respect to (i) fees payable to the Administrative Agent
and (ii) increases or reductions of the Issuing Bank Sublimit of the Issuing
Bank constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(b)Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.

Section 9.07Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 9.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the Obligations held by such Lender, irrespective of
whether or not such Lender shall have made any demand under the Loan Documents
and although such obligations may be unmatured; provided that the foregoing
authorization shall not entitle any Lender to apply any deposits to the extent
that such deposit constitutes an Excluded Asset.  The applicable Lender shall
notify the Borrower Representative and the Administrative Agent of such set-off
or application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.  NOTWITHSTANDING THE FOREGOING, NO LENDER, NO ISSUING BANK AND NO
PARTICIPANT SHALL EXERCISE ANY RIGHT OF SETOFF, BANKER’S LIEN, OR THE LIKE
AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF ANY LOAN PARTY HELD OR MAINTAINED BY
SUCH LENDER WITHOUT THE WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT.

142

--------------------------------------------------------------------------------

 

Section 9.09Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  The Loan Documents (other than those containing a contrary
express choice of law provision) shall be governed by and construed in
accordance with the internal laws of the State of New York, but giving effect to
federal laws applicable to national banks; provided, however, that if the laws
of any jurisdiction other than New York shall govern in regard to the validity,
perfection or effect of perfection of any lien or in regard to procedural
matters affecting enforcement of any liens in collateral, such laws of such
other jurisdictions shall continue to apply to that extent.

(b)Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in New York, New York in any action or proceeding arising
out of or relating to any Loan Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

(c)Each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 9.10WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

Section 9.11Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12Confidentiality.  Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that

143

--------------------------------------------------------------------------------

 

Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
Governmental Authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
any Requirement of Law or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Loan Parties and their obligations, (g) with the consent of the
Borrower Representative or (h) to the extent such Information (i) becomes
publicly available or (ii) becomes available to the Administrative Agent, the
Issuing Bank or any Lender on a non-confidential basis from a source other than
any Loan Party other than as a result of a breach of this Section or of, as far
as such recipient is aware, a breach of an obligation of confidentiality of such
source with respect to such information.  For the purposes of this Section,
“Information” means all information received from the Borrowers relating to the
Borrowers or their business, other than any such information that is available
to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrowers and other than
information pertaining to this Agreement provided by arrangers to date service
providers, including league table providers, that serve the lending industry;
provided that, in the case of information received from the Borrowers after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY, AND ITS AFFILIATES, THE OTHER LOAN PARTIES AND  THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
LOAN PARTIES OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE LOAN PARTIES AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

144

--------------------------------------------------------------------------------

 

Section 9.13Several Obligations; Nonreliance; Violation of Law.  The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder.  Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein.  Anything contained in this Agreement to the contrary
notwithstanding, neither the Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrowers in violation of any Requirement of Law.

Section 9.14USA PATRIOT Act.  Each Lender that is subject to the requirements of
the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

Section 9.15Disclosure.  Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

Section 9.16Appointment for Perfection.  Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC, the PPSA or any other applicable law can
be perfected only by possession or control.  Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

Section 9.17Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.  Without limiting the
generality of the foregoing provisions of Section 9.17, if any provision of any
of the Loan Documents would obligate any Canadian Loan Party to make any payment
of interest with respect to the Canadian Secured Obligations in an amount or
calculated at a rate which would be prohibited by any Requirement of Law or
would result in the receipt of interest with respect to the Canadian Secured
Obligations at a criminal rate (as such terms are construed under the Criminal
Code (Canada)), then notwithstanding such provision, such amount or rates shall
be deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by the applicable recipient of interest with respect to the
Canadian Secured Obligations at a criminal rate, such adjustment to be effected,
to the extent necessary, as follows: (i) first, by reducing the amount or rates
of interest required to be paid by the Canadian Loan Parties to the applicable
recipient under the Loan Documents; and (ii) thereafter, by reducing any fees,
commissions, premiums and other amounts required to be paid by the Canadian Loan

145

--------------------------------------------------------------------------------

 

Parties to the applicable recipient which would constitute interest with respect
to the Canadian Secured Obligations for purposes of Section 347 of the Criminal
Code (Canada).  Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if the applicable recipient shall have
received an amount in excess of the maximum permitted by that section of the
Criminal Code (Canada), then Canadian Loan Parties shall be entitled, by notice
in writing to the Administrative Agent, to obtain reimbursement from the
applicable recipient in an amount equal to such excess, and pending such
reimbursement, such amount shall be deemed to be an amount payable by the
applicable recipient to the applicable Canadian Loan Party.  Any amount or rate
of interest with respect to the Canadian Secured Obligations referred to in this
Section 9.17 shall be determined in accordance with generally accepted actuarial
practices and principles as an effective annual rate of interest over the term
that any Canadian Revolver Loans to Canadian Borrower remains outstanding on the
assumption that any charges, fees or expenses that fall within the meaning of
“interest” (as defined in the Criminal Code (Canada)) shall, if they relate to a
specific period of time, be prorated over that period of time and otherwise be
prorated over the period from the Effective Date to the date of full payment of
the Canadian Secured Obligations, and, in the event of a dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent shall be conclusive for the purposes of such determination.

Section 9.18No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees that:  (i) (A) the arranging
and other services regarding this Agreement provided by the Lenders are
arm’s-length commercial transactions between such Borrower and its Affiliates,
on the one hand, and the Lenders and their Affiliates, on the other hand, (B)
such Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) such Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for such Loan Party or any of its Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to such
Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except, in the case of a Lender, those obligations expressly
set forth herein and in the other Loan Documents; and (iii) each of the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of such Loan Party and its
Affiliates, and no Lender or any of its Affiliates has any obligation to
disclose any of such interests to such Loan Party or its Affiliates.  To the
fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it may have against each of the Lenders and their Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 9.19Marketing Consent.  The Borrowers hereby authorize JPMCB, Wells
Fargo, Bank of America, N.A., and HSBC Bank USA, National Association, and each
of their respective affiliates (including without limitation J.P. Morgan
Securities LLC and Wells Fargo Securities, LLC), at their respective sole
expense, but without any prior approval by the Borrowers, to publish such
tombstones and give such other customary publicity to this Agreement as each may
from time to time determine in its sole discretion provided that no non-public,
sensitive or trade information shall be included in any such tombstone,
publication, press release or other form of publicity and no consent is hereby
given to the release of non-public, sensitive or trade information.  The
foregoing authorization shall remain in effect unless and until the Borrower
Representative notifies each of the foregoing parties in writing that such
authorization is revoked.

146

--------------------------------------------------------------------------------

 

Section 9.20Authorization to Distribute Certain Materials to Public-Siders.

(a)If the Borrowers do not file this Agreement with the SEC, then the Borrowers
hereby authorize the Administrative Agent to distribute the execution version of
this Agreement and the Loan Documents to all Lenders, including their
Public-Siders.  Each Borrower acknowledges its understanding that Public-Siders
and their firms may be trading in any of the Loan Parties’ respective securities
while in possession of the Loan Documents.

(b)Each Borrower represents and warrants that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of federal and state securities laws.  To the extent that any of the
executed Loan Documents constitutes at any time material non-public information
within the meaning of the federal and state securities laws after the date
hereof, each Borrower agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.

Section 9.21Judgment Currency.  If for the purpose of obtaining judgment in any
court it is necessary to convert an amount due hereunder in the currency in
which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be that at which, in accordance
with normal banking procedures, the Administrative Agent could purchase the
Original Currency with the Second Currency at the Spot Rate on the date two
Business Days preceding that on which judgment is given.  Each Loan Party agrees
that its obligation in respect of any Original Currency due from it hereunder
shall, notwithstanding any judgment or payment in such other currency, be
discharged only to the extent that, on the Business Day following the date the
Administrative Agent receives payment of any sum so adjudged to be due hereunder
in the Second Currency, the Administrative Agent may, in accordance with normal
banking procedures, purchase, in the New York foreign exchange market, the
Original Currency with the amount of the Second Currency so paid; and if the
amount of the Original Currency so purchased or could have been so purchased is
less than the amount originally due in the Original Currency, each Loan Party
agrees as a separate obligation and notwithstanding any such payment or judgment
to indemnify the Administrative Agent against such loss. The term “rate of
exchange” in this Section means the Spot Rate at which the Administrative Agent,
in accordance with normal practices, is able on the relevant date to purchase
the Original Currency with the Second Currency, and includes any premium and
costs of exchange payable in connection with such purchase.

Section 9.22Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership

147

--------------------------------------------------------------------------------

 

will be accepted by it in lieu of any rights with respect to any such liability
under this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.23Canadian Anti-Money Laundering Legislation.

(a)Each Loan Party acknowledges that, pursuant to the Proceeds of Crime Act and
other applicable Canadian anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws (collectively, including any
guidelines or orders thereunder, “AML Legislation”), the Secured Parties may be
required to obtain, verify and record information regarding the Loan Parties and
their respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of the Loan Parties, and the
transactions contemplated hereby.  Each Loan Party shall promptly provide all
such information, including supporting documentation and other evidence, as may
be reasonably requested by any Secured Party or any prospective assignee or
participant of a Secured Party, in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.

(c)If the Administrative Agent has ascertained the identity of any Loan Party or
any authorized signatories of the Loan Parties for the purposes of applicable
AML Legislation, then the Administrative Agent:

 

(i)

shall be deemed to have done so as an agent for each Secured Party, and this
Agreement shall constitute a “written agreement” in such regard between each
Secured Party and the Administrative Agent within the meaning of the applicable
AML Legislation; and

 

(ii)

shall provide to each Secured Party copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of the Loan Parties or any authorized
signatories of the Loan Parties on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from any Loan Party or
any such authorized signatory in doing so.

Section 9.24Amendment and Restatement.  This Agreement amends, restates and
supersedes in full the terms and provisions of the Existing Credit
Agreement.  The execution and delivery of this Agreement, the U.S. Security
Agreement and the other Loan Documents are not intended and should not be
construed to (a) deem the Borrowers to have repaid or otherwise discharged any
amount of principal of or interest of the Existing Loans or the Existing Letters
of Credit, (b) effect (with respect to the Collateral in which the
Administrative Agent retains a security interest or lien previously granted to
the Administrative Agent under the Existing Credit Agreement, the Existing
Security Agreement or any other document, agreement or instrument executed in
connection therewith) a novation or otherwise to release such security interests
or liens or (c) effect a novation or otherwise release the obligations and
liabilities under, or extinguish such obligations and liabilities evidenced by,
the Existing Credit Agreement, the Existing Letters of Credit or any other
document, agreement or instrument executed in connection therewith.

148

--------------------------------------------------------------------------------

 

Article X

LOAN GUARANTY OF U.S. LOAN PARTIES

Section 10.01Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Guaranty) that is a U.S. Loan Party (each reference to Loan
Guarantors in this Article X being limited to U.S. Loan Parties) hereby agrees
that it is jointly and severally liable for, and, as a primary obligor and not
merely as surety, absolutely, unconditionally and irrevocably guarantees to the
Secured Parties, the prompt payment and performance when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of the
Secured Obligations and all costs and expenses, including, without limitation,
all court costs and attorneys’ and paralegals’ fees (including allocated costs
of in-house counsel and paralegals) and expenses paid or incurred by the
Administrative Agent, the Issuing Bank and the Lenders in endeavoring to collect
all or any part of the Secured Obligations from, or in prosecuting any action
against, any Borrower, any other Loan Guarantor or any other guarantor of all or
any part of the Secured Obligations (such costs and expenses, together with the
Secured Obligations, collectively the “Guaranteed Obligations”; provided,
however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Loan Guarantor of (or grant of security interest by any Loan
Guarantor to support, as applicable) any Excluded Swap Obligations of such Loan
Guarantor for purposes of determining any obligations of any Loan
Guarantor).  Each Loan Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed in whole or in part without notice to or further
assent from it, and that it remains bound upon its guarantee notwithstanding any
such extension or renewal.  All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender or Issuing Bank that extended any portion of the Guaranteed Obligations.

Section 10.02Guaranty of Payment.  This Loan Guaranty is a guaranty of payment
and not of collection.  Each Loan Guarantor waives any right to require the
Administrative Agent, the Issuing Bank or any Lender to sue any Borrower, any
other Loan Guarantor, any other guarantor of, or any other Person obligated for,
all or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
to enforce its rights against any collateral securing all or any part of the
Guaranteed Obligations.

Section 10.03No Discharge or Diminishment of Loan Guaranty.  (a)  Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including:  (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Loan Party or any other Obligated Party liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Obligated Party or their assets or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff or other rights which any Loan Guarantor may have
at any time against any Obligated Party, the Administrative Agent, the Issuing
Bank, any Lender or any other Person, whether in connection herewith or in any
unrelated transaction.

(b)The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

149

--------------------------------------------------------------------------------

 

(c)Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of any Loan Party for all or any part of the Guaranteed Obligations
or any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).

Section 10.04Defenses Waived.  To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Loan Guarantor or the unenforceability of all or any part of
the Guaranteed Obligations from any cause, or the cessation from any cause of
the liability of any Loan Guarantor or any other Obligated Party, other than the
indefeasible payment in full in cash of the Guaranteed Obligations.  Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party
or any other Person.  Each Loan Guarantor confirms that it is not a surety under
any state law and shall not raise any such law as a defense to its obligations
hereunder.  The Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash.  To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

Section 10.05Rights of Subrogation.  No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party or any
Collateral, until the Loan Parties have fully performed all their obligations to
the Administrative Agent, the Issuing Bank, the Lenders, and the other Secured
Parties.

Section 10.06Reinstatement; Stay of Acceleration.  If at any time any payment of
any portion of the Guaranteed Obligations (including a payment effected through
exercise of a right of setoff) is rescinded, or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of any Loan Guarantor
or otherwise (including pursuant to any settlement entered into by a Secured
Party in its discretion), each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Administrative Agent, the
Issuing Bank, the Lenders, or the other Secured Parties are in possession of
this Loan Guaranty. If acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Loan Party, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Administrative Agent.

150

--------------------------------------------------------------------------------

 

Section 10.07Information.  Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Loan Parties’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, the Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

Section 10.08Termination.  Each of the Lenders and the Issuing Bank may continue
to make loans or extend credit to the Borrowers based on this Loan Guaranty
until five (5) days after it receives written notice of termination from any
Loan Guarantor.  Notwithstanding receipt of any such notice, each Loan Guarantor
will continue to be liable to the Lenders for any Guaranteed Obligations
created, assumed or committed to prior to the fifth day after receipt of the
notice, and all subsequent renewals, extensions, modifications and amendments
with respect to, or substitutions for, all or any part of such Guaranteed
Obligations.  Nothing in this Section 10.08 shall be deemed to constitute a
waiver of, or eliminate, limit, reduce or otherwise impair any rights or
remedies the Administrative Agent or any Lender may have in respect of, any
Default or Event of Default that shall exist under Article VII hereof as a
result of any such notice of termination.

Section 10.09Taxes.  Each payment of the Guaranteed Obligations will be made by
each Loan Guarantor without withholding for any Taxes, unless such withholding
is required by law.  If any Loan Guarantor determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Loan Guarantor may so withhold and shall timely pay the full amount of withheld
Taxes to the relevant Governmental Authority in accordance with applicable
law.  If such Taxes are Indemnified Taxes, then the amount payable by such Loan
Guarantor shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the Administrative Agent, Lender or Issuing Bank (as the case may be)
receives the amount it would have received had no such withholding been made,
and Section 2.17(g) shall apply to the extent relevant.

Section 10.10Maximum Liability.  Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act, Uniform Voidable Transaction Act or similar statute or common
law.  In determining the limitations, if any, on the amount of any Loan
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.

Section 10.11Contribution.

(a)To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Parties as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all

151

--------------------------------------------------------------------------------

 

Letters of Credit, are fully collateralized on terms reasonably acceptable to
the Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.

(b)As of any date of determination, the “Allocable Amount” of any Loan Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Loan Guarantor over the total liabilities of such Loan Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Loan Guarantor
that is also liable for such contingent liability pays its ratable share
thereof), giving effect to all payments made by other Loan Parties as of such
date in a manner to maximize the amount of such contributions.

(c)This Section 10.11 is intended only to define the relative rights of the Loan
Guarantors, and nothing set forth in this Section 10.11 is intended to or shall
impair the obligations of the Loan Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Article X.

(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e)The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon the full and indefeasible
payment of the Guaranteed Obligations in cash (other than Unliquidated
Obligations that have not yet arisen) and the termination or expiry (or, in the
case of all Letters of Credit, full cash collateralization), on terms reasonably
acceptable to the Administrative Agent and the Issuing Bank, of the Commitments
and all Letters of Credit issued hereunder and the termination of this
Agreement, the Swap Agreement Obligations and the Banking Services Obligations.

Section 10.12Liability Cumulative.  The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

Section 10.13Keepwell.  Each Qualified ECP Guarantor that is a Loan Guarantor
under this Article X hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each other Loan Party to honor all of its
obligations under this Loan Guaranty in respect of a Swap Obligation (provided,
however, that each such Qualified ECP Guarantor shall only be liable under this
Section 10.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.13 or otherwise
under this Loan Guaranty voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  Except as
otherwise provided herein, the obligations of each such Qualified ECP Guarantor
under this Section 10.13 shall remain in full force and effect until the
termination of all Swap Obligations.  Each such Qualified ECP Guarantor intends
that this Section 10.13 constitute, and this Section 10.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

152

--------------------------------------------------------------------------------

 

Section 10.14Limitation on Canadian Loan Party Obligations.  Notwithstanding
anything to the contrary herein or in any other Loan Document (including
provisions that may override any other provision), in no event shall the
Canadian Borrowers or any other Canadian Loan Party guarantee or be deemed to
have guaranteed or become liable or obligated on a joint or several basis or
otherwise for, or to have pledged any of its assets to secure, any Obligation of
any U.S. Borrower or other U.S. Loan Party under this Agreement or under any of
the other Loan Documents.  All provisions contained in any Loan Document shall
be interpreted consistently with this Section 10.14 to the extent possible, and
where such other provisions conflict with the provisions of this Section 10.14,
the provisions of this Section 10.14 shall govern.

Article XI

LOAN GUARANTY OF CANADIAN LOAN PARTIES

Section 11.01Guaranty.Each Loan Guarantor (other than those that have delivered
a separate Guaranty) that is a Canadian Loan Party (each reference to Loan
Guarantors in this Article XI being limited to such Canadian Loan Parties),
hereby agrees that it is jointly and severally liable for, and, as a primary
obligor and not merely as surety, absolutely, unconditionally and irrevocably
guarantees to the Secured Parties, the prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
the Canadian Secured Obligations and all costs and expenses, including, without
limitation, all court costs and attorneys’ and paralegals’ fees (including
allocated costs of in-house counsel and paralegals) and expenses paid or
incurred by the Administrative Agent and the Lenders in endeavoring to collect
all or any part of the Canadian Secured Obligations from, or in prosecuting any
action against, any Canadian Borrower, any Loan Guarantor or any other guarantor
of all or any part of the Canadian Secured Obligations (such costs and expenses,
together with the Canadian Secured Obligations, collectively the “Canadian
Guaranteed Obligations”; provided, however, that the definition of “Canadian
Guaranteed Obligations” shall not create any guarantee by any Loan Guarantor of
(or grant of security interest by any Loan Guarantor to support, as applicable)
any Excluded Swap Obligations of such Loan Guarantor for purposes of determining
any obligations of any Loan Guarantor).  Each Loan Guarantor further agrees that
the Canadian Guaranteed Obligations may be extended or renewed in whole or in
part without notice to or further assent from it (in each case other than any
consent of such Loan Guarantor expressly required by the applicable Loan
Document), and that it remains bound upon its guarantee notwithstanding any such
extension or renewal.  All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Canadian Guaranteed Obligations.

Section 11.02Guaranty of Payment.This Loan Guaranty is a guaranty of payment and
not of collection.  Each Loan Guarantor waives any right to require the
Administrative Agent or any Lender to sue any Canadian Borrower, any Loan
Guarantor, any other guarantor of, or any other Person obligated for, all or any
part of the Canadian Guaranteed Obligations (each, a “Canadian Obligated
Party”), or otherwise to enforce its payment against any collateral securing all
or any part of the Canadian Guaranteed Obligations.

Section 11.03No Discharge or Diminishment of Loan Guaranty.  

(a)Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Canadian Guaranteed Obligations),
including: (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration or compromise of any of the Canadian Guaranteed
Obligations, by operation of law

153

--------------------------------------------------------------------------------

 

or otherwise; (ii) any change in the corporate existence, structure or ownership
of any Canadian  Borrower or any other Canadian Obligated Party liable for any
of the Canadian Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization, receivership, arrangement or other similar proceeding affecting
any Canadian Obligated Party or its assets or any resulting release or discharge
of any obligation of any Canadian Obligated Party; or (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Canadian Obligated Party, the Administrative Agent, the Issuing
Bank, any Lender or any other Person, whether in connection herewith or in any
unrelated transactions.

(b)The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Canadian
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Canadian Obligated Party, of
the Canadian Guaranteed Obligations or any part thereof.

(c)Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Canadian Guaranteed Obligations; (ii) any
waiver or modification of or supplement to any provision of any agreement
relating to the Canadian Guaranteed Obligations other than waivers,
modifications or amendments to the Loan Documents effected in accordance
therewith; (iii) any release, non-perfection or invalidity of any indirect or
direct security for the obligations of any Canadian Borrower for all or any part
of the Canadian Guaranteed Obligations or any obligations of any other Canadian
Obligated Party liable for any of the Canadian Guaranteed Obligations; (iv) any
action or failure to act by the Administrative Agent or any Lender with respect
to any collateral securing any part of the Canadian Guaranteed Obligations; or
(v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Canadian Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Loan Guarantor or that would otherwise operate as a
discharge of any Loan Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of the Canadian Guaranteed Obligations).

Section 11.04Defenses Waived. To the fullest extent permitted by applicable law,
each Loan Guarantor hereby waives any defense based on or arising out of any
defense of any Borrower or any Loan Guarantor or the unenforceability of all or
any part of the Canadian Guaranteed Obligations from any cause, or the cessation
from any cause of the liability of any Borrower, any Loan Guarantor or any other
Canadian Obligated Party, other than the indefeasible payment in full in cash of
the Canadian Guaranteed Obligations.  Without limiting the generality of the
foregoing, each Loan Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Canadian Obligated Party or any other
Person.  Each Loan Guarantor confirms that it is not a surety under any federal,
provincial or other applicable law and shall not raise any such law as a defense
to its obligations hereunder.  The Administrative Agent may, at its election,
foreclose on any Collateral held by it by one or more judicial or nonjudicial
sales, accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any collateral securing all or a
part of the Canadian Guaranteed Obligations, compromise or adjust any part of
the Canadian Guaranteed Obligations, make any other accommodation with any
Canadian Obligated Party or exercise any other right or remedy available to it
against any Canadian Obligated Party, without affecting or impairing in any way
the liability of such Loan Guarantor under this Loan Guaranty except to the
extent the Canadian Guaranteed Obligations have been fully and indefeasibly paid
in cash.  To the fullest extent

154

--------------------------------------------------------------------------------

 

permitted by applicable law, each Loan Guarantor waives any defense arising out
of any such election even though that election may operate, pursuant to
applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Canadian
Obligated Party or any security.

Section 11.05Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including a claim of subrogation, contribution or
indemnification, that it has against any Canadian Obligated Party or any
collateral, until the Loan Parties have fully performed all their obligations to
the Administrative Agent, the Issuing Banks and the Lenders.

Section 11.06Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Canadian Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Canadian Borrower or otherwise (including pursuant to any settlement entered
into by a Secured Party in its discretion), each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made and whether or not the
Administrative Agent, the Issuing Banks and the Lenders are in possession of
this Loan Guaranty.  If acceleration of the time for payment of any of the
Canadian Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Canadian Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Canadian
Guaranteed Obligations shall nonetheless be payable by the Loan Guarantors
forthwith on demand by the Administrative Agent.

Section 11.07Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Canadian Borrowers’ financial condition
and assets, and of all other circumstances bearing upon the risk of nonpayment
of the Canadian Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and
agrees that none of the Administrative Agent or any Lender shall have any duty
to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

Section 11.08Termination.Each of the Canadian Lenders may continue to make loans
or extend credit to the Canadian Borrowers based on this Loan Guaranty until 5
days after it receives written notice of termination from any Loan
Guarantor.  Notwithstanding receipt of any such notice, each Loan Guarantor will
continue to be liable to the Canadian Lenders for any Canadian Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Canadian Guaranteed Obligations.  Nothing in this Section 11.08 shall be deemed
to constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under clause (o) of Article
VII hereof as a result of any such notice of termination.

Section 11.09Taxes. Each payment of the Canadian Guaranteed Obligations will be
made by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law.  If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law.  If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable

155

--------------------------------------------------------------------------------

 

under this Section), the Administrative Agent or a Canadian Lender (as the case
may be) receives the amount it would have received had no such withholding been
made, and Section 2.17(g) shall apply to the extent relevant.

Section 11.10Maximum Liability. Notwithstanding any other provision of this Loan
Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under the BIA, Section 548 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar federal, state or provincial or other statute or
common law.  In determining the limitations, if any, on the amount of any Loan
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.

Section 11.11Liability Cumulative.The liability of each Canadian Loan Party as a
Loan Guarantor under this Article XI is in addition to and shall be cumulative
with all liabilities of each Canadian Loan Party to the Administrative Agent and
the Canadian Lenders under this Agreement and the other Loan Documents to which
such Canadian Loan Party is a party or in respect of any obligations or
liabilities of the other Canadian Loan Parties, without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

Section 11.12Keepwell. Each Qualified ECP Guarantor that is a Loan Guarantor
under this Article XI hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each other Loan Party to honor all of its
obligations under this Guarantee in respect of a Swap Obligation (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 11.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 11.13 or otherwise
under this Loan Guaranty voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  Except as
otherwise provided herein, the obligations of each Qualified ECP Guarantor under
this Section 11.13 shall remain in full force and effect until the termination
of all Swap Obligations.  Each Qualified ECP Guarantor intends that this Section
11.13 constitute, and this Section 11.13 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.  Notwithstanding the foregoing, Canadian Borrower shall have no joint and
several or keepwell liability hereunder.

Article XII

THE BORROWER REPRESENTATIVE

Section 12.01Appointment; Nature of Relationship.  The Borrower Representative
is hereby appointed by each of the Borrowers as its contractual representative
hereunder and under each other Loan Document, and each of the Borrowers
irrevocably authorizes the Borrower Representative to act as the contractual
representative of such Borrower with the rights and duties expressly set forth
herein and in the other Loan Documents.  The Borrower Representative agrees to
act as such contractual representative upon the express conditions contained in
this Article XII.  Additionally, (a) the U.S. Borrowers hereby appoint the
Borrower Representative as their agent to receive all of the proceeds of the
Loans in the Funding Account(s) of the U.S. Borrowers, at which time the
Borrower Representative shall

156

--------------------------------------------------------------------------------

 

promptly disburse such Loans to the appropriate U.S. Borrower(s), provided that,
in the case of a Revolving Loan, such amount shall not exceed the lesser of
Aggregate Availability or U.S. Availability, and (b) the Canadian Borrowers
hereby appoint URBN Canada as their agent to receive all of the proceeds of the
Loans in the Funding Account(s) of the Canadian Borrowers, at which time URBN
Canada shall promptly disburse such Loans to the appropriate Canadian
Borrower(s), provided that, in the case of a Revolving Loan, such amount shall
not exceed the lesser of Aggregate Availability or Canadian Availability.  The
Administrative Agent and the Lenders, and their respective officers, directors,
agents or employees, shall not be liable to the Borrower Representative or any
Borrower for any action taken or omitted to be taken by the Borrower
Representative or the Borrowers pursuant to this Section 12.01.

Section 12.02Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto.  The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

Section 12.03Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

Section 12.04Notices.  Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Event of Default hereunder
referring to this Agreement describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the
Lenders.  Any notice provided to the Borrower Representative hereunder shall
constitute notice to each Borrower on the date received by the Borrower
Representative.

Section 12.05Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative.  The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.

Section 12.06Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including, without limitation, the Borrowing Base
Certificates and the Compliance Certificates.  Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.

Section 12.07Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Borrowing Base Certificates and
Compliance Certificate required pursuant to the provisions of this Agreement.

(Signature Pages Follow)

 

157

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

U.S. BORROWERS:

 

URBAN OUTFITTERS, INC.

 

 

 

By:

 

/s/ Frank Conforti

 

 

Name:

Frank Conforti

 

 

Title:

Chief Financial Officer

 

J. FRANKLIN STYER NURSERIES, INC.

 

By:

 

/s/ Frank Conforti

 

 

Name:

Frank Conforti

 

 

Title:

Chief Financial Officer

 

ANTHROPOLOGIE, INC.

 

By:

 

/s/ Frank Conforti

 

 

Name:

Frank Conforti

 

 

Title:

Chief Financial Officer

 

URBAN OUTFITTERS WHOLESALE, INC.

 

By:

 

/s/ Frank Conforti

 

 

Name:

Frank Conforti

 

 

Title:

Chief Financial Officer

 

 

 

URBAN OUTFITTERS WEST LLC

 

 

 

By:

 

/s/ Frank Conforti

 

 

Name:

Frank Conforti

 

 

Title:

Chief Financial Officer

 

 

 

FREE PEOPLE OF PA LLC

 

By:

 

/s/ Frank Conforti

 

 

Name:

Frank Conforti

 

 

Title:

Chief Financial Officer

 

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

URBN PUERTO RICO RETAIL LLC

 

 

 

By:

 

/s/ Frank Conforti

 

 

Name:

Frank Conforti

 

 

Title:

Chief Financial Officer

 

CANADIAN BORROWER:

 

URBN CANADA RETAIL, INC.

 

By:

 

/s/ Frank Conforti

 

 

Name:

Frank Conforti

 

 

Title:

Chief Financial Officer

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

OTHER LOAN PARTIES:

 

U. O. REAL ESTATE HOLDING I LLC

 

 

 

By:

 

/s/ Frank Conforti

 

 

Name:

Frank Conforti

 

 

Title:

Chief Financial Officer

 

U. O. REAL ESTATE HOLDING II LLC

 

By:

 

/s/ Frank Conforti

 

 

Name:

Frank Conforti

 

 

Title:

Chief Financial Officer

 

U. O. REAL ESTATE LLC

 

By:

 

/s/ Frank Conforti

 

 

Name:

Frank Conforti

 

 

Title:

Chief Financial Officer

 

UO FENWICK, INC.

 

By:

 

/s/ Frank Conforti

 

 

Name:

Frank Conforti

 

 

Title:

Chief Financial Officer

 

 

 

URBN PR HOLDING, INC.

 

 

 

By:

 

/s/ Frank Conforti

 

 

Name:

Frank Conforti

 

 

Title:

Chief Financial Officer

 

 

 

URBN HOLDING LLC

 

By:

 

/s/ Frank Conforti

 

 

Name:

Frank Conforti

 

 

Title:

Chief Financial Officer

 

UO US LLC

 

By:

 

/s/ Frank Conforti

 

 

Name:

Frank Conforti

 

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A.,
individually as a U.S. Lender and as Administrative Agent, an Issuing Bank and a
Swingline Lender

 

By:

 

/s/ Donna DiForio

 

 

Name:

Donna DiForio

 

 

Title:

Authorized Officer

 

 

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A. TORONTO BRANCH,
individually as a Canadian Lender and a Swingline Lender

 

By:

 

/s/ Auggie Marchetti

 

 

Name:

Auggie Marchetti

 

 

Title:

Authorized Officer

 

 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
individually as a Lender and as an Issuing Bank

 

By:

 

/s/ Michael Stavrakos

Name:

 

Michael Stavrakos

Title:

 

Vice President

 

 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK NA, LONDON BRANCH,
individually as a Lender and as an Issuing Bank

 

By:

 

/s/ T. Saldanha

Name:

 

T. Saldanha

Title:

 

Authorised Signatory

 

 

--------------------------------------------------------------------------------

 

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA,
individually as a Lender and as an Issuing Bank

 

By:

 

/s/ David G. Phillips

Name:

 

David G. Phillips

Title:

 

Senior Vice President, Credit Officer, Canada Wells Fargo Capital Finance
Corporation Canada

 

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,
individually as a Lender and as an Issuing Bank

 

By:

 

/s/ Peter M. Walther

Name:

 

Peter M. Walther

Title:

 

Senior Vice President

 

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A. (acting through its Canada branch), individually as a
Lender

 

By:

 

/s/ Sylwia Durkiewicz

Name:

 

Sylwia Durkiewicz

Title:

 

Vice President

 

 

--------------------------------------------------------------------------------

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, individually as a Lender

 

By:

 

/s/ Ashley Brenner

Name:

 

Ashley Brenner

 

 

 



 

--------------------------------------------------------------------------------

 

SCHEDULES

to the

CREDIT AGREEMENT

dated as of

June 29, 2018

among

URBAN OUTFITTERS, INC.,
and the other U.S. Borrowers from time to time party hereto,

URBN CANADA RETAIL, INC.,
and the other Canadian Borrowers from time to time party hereto,

The other LOAN PARTIES party hereto,

The LENDERS party hereto,

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

___________________________

JPMORGAN CHASE BANK, N.A and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Joint Bookrunners and Joint Lead Arrangers,

BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Documentation Agent

 

 

 

--------------------------------------------------------------------------------

 

The following schedules (the “Schedules”) are delivered pursuant to that Credit
Agreement dated as of the date hereof by and among the parties listed above (the
“Agreement”). The sections of the Schedules correspond to the principal sections
of the Agreement to which such schedule relates.  

The following Schedules are qualified in their entirety by reference to the
specific provisions of the Agreement, and are not intended to constitute, and
shall not be construed as constituting, representations or warranties of the
Loan Parties, except as and to the extent provided in the Agreement.  

Matters reflected in the following Schedules are not necessarily limited to
matters required by the Agreement to be reflected in the Schedules.  Such
additional matters are set forth for informational purposes only.  In no event
shall any disclosure of such additional matters be deemed or interpreted to
broaden or otherwise amend any of the covenants or representations and
warranties in the Agreement.

Headings have been inserted on the Sections of the Schedules for convenience of
reference only and shall to no extent have the effect of amending or changing
the express description of the Sections as set forth in the Agreement.
Capitalized terms used but not otherwise defined herein shall have the
respective meanings set forth in the Agreement.  

 

Commitment Schedule

 

Schedule 3.06

 

–

 

Disclosed Matters

Schedule 3.10

 

–

 

Canadian Pension Plans and Canadian Benefit Plans

Schedule 3.15

 

–

 

Capitalization and Subsidiaries

Schedule 3.23

 

–

 

Credit Card Agreements

Schedule 5.18

 

–

 

Post-Closing Matters

Schedule 6.01

 

–

 

Existing Indebtedness

Schedule 6.02

 

–

 

Existing Liens

Schedule 6.04

 

–

 

Existing Investments

Schedule 6.10

 

–

 

Existing Restrictions

Schedule 9.01

 

–

 

Foreign Currency Notice Address

 

 

--------------------------------------------------------------------------------

 

COMMITMENT SCHEDULE

 

Lender

 

 

Aggregate
Commitment

 

 

LC Individual Sublimit

 

 

Canadian
Sublimit1

JPMorgan Chase Bank, N.A.

 

$

153,125,000

 

$

15,312,500

 

$

0

JPMorgan Chase Bank, N.A.,  Toronto Branch

 

$

0

 

$

0

 

$

15,312,500

Wells Fargo Bank, National Association

 

$

87,500,000

 

$

21,000,000

 

$

0

Wells Fargo Capital Finance Corporation Canada

 

$

0

 

$

0

 

$

8,750,000

Bank of America, N.A.

 

$

65,625,000

 

$

6,562,500

 

$

0

Bank of America, N.A. (acting through its Canada branch)

 

$

0

 

$

0

 

$

6,562,500

HSBC Bank USA, National Association

 

$

43,750,000

 

$

4,375,000

 

$

4,375,000

Total

 

$

350,000,000

 

$

35,000,000

 

$

35,000,000

 

 

1 

The Canadian Sublimit is a sub-facility of the Aggregate Commitment and is not
in addition to the Aggregate Commitment.

 

--------------------------------------------------------------------------------

 

SCHEDULE 3.06

DISCLOSED MATTERS

None.

 

--------------------------------------------------------------------------------

 

SCHEDULE 3.10

CANADIAN PENSION PLANS AND CANADIAN BENEFIT PLANS

None.

 

--------------------------------------------------------------------------------

 

SCHEDULE 3.15

CAPITALIZATION AND SUBSIDIARIES

(a) List of the Company’s Subsidiaries:

 

Subsidiary Legal Names

 

Relationship to Company

 

 

 

DOMESTIC SUBSIDIARIES:

 

 

 

 

 

J. Franklin Styer Nurseries, Inc.

 

Indirect Wholly Owned Subsidiary (through Anthropologie, Inc.)

 

 

 

U. O. Real Estate Holding I LLC

 

Direct Wholly Owned Subsidiary

 

 

 

U. O. Real Estate Holding II LLC

 

Indirect Wholly Owned Subsidiary (through U. O. Real Estate Holding I LLC)

 

 

 

U. O. Real Estate LLC

 

Indirect Wholly Owned Subsidiary (through U. O. Real Estate Holding II LLC)

 

 

 

URBN Holding LLC

 

Indirect Wholly Owned Subsidiary (through UO Fenwick, Inc.)

 

 

 

UO US LLC

 

Indirect Wholly Owned Subsidiary (through URBN Holding LLC)

 

 

 

Anthropologie, Inc.

 

Direct Wholly Owned Subsidiary

 

 

 

Urban Outfitters Wholesale, Inc.

 

Indirect Wholly Owned Subsidiary (through Anthropologie, Inc.)

 

 

 

UO Fenwick, Inc.

 

Indirect Wholly Owned Subsidiary (through Urban Outfitters Wholesale, Inc.)

 

 

 

Urban Outfitters West LLC

 

Indirect Wholly Owned Subsidiary (through Urban Outfitters Wholesale, Inc.)

 

 

 

Free People of PA LLC

 

Indirect Wholly Owned Subsidiary (through Urban Outfitters Wholesale, Inc.)

 

 

 

URBN FNB Holdings LLC

 

Direct Wholly Owned Subsidiary

 

 

 

URBN Church Lane Amis LLC

 

Indirect Wholly Owned Subsidiary (through URBN FNB Holdings LLC)

 

 

 

URBN Mt. Vernon AS LLC

 

Indirect Wholly Owned Subsidiary (through URBN FNB Holdings LLC)

 

 

 

URBN Waverly Amis LLC

 

Indirect Wholly Owned Subsidiary (through URBN FNB Holdings LLC)

 

 

 

URBN NVY LoSp LLC

 

Indirect Wholly Owned Subsidiary (through URBN FNB Holdings LLC)

 

 

 

URBN VP Holdings LLC

 

Indirect Wholly Owned Subsidiary (through URBN FNB Holdings LLC)

 

 

 

URBN KOP Pavilion LLC

 

Indirect Wholly Owned Subsidiary (through URBN VP Holdings LLC)

 

 

 

URBN Callowhill LLC

 

Indirect Wholly Owned Subsidiary (through URBN VP Holdings LLC)

 

 

 

URBN Chancellor LLC

 

Indirect Wholly Owned Subsidiary (through URBN VP Holdings LLC)

 

 

 

URBN Guadalupe LLC

 

Indirect Wholly Owned Subsidiary (through URBN VP Holdings LLC)

 

 

 

URBN 14th Street LLC

 

Indirect Wholly Owned Subsidiary (through URBN VP Holdings LLC)

 

 

 

URBN Devon Yard LLC

 

Indirect Wholly Owned Subsidiary (through Anthropologie, Inc.)

 

 

 

URBN Bethesda Row LLC

 

Indirect Wholly Owned Subsidiary (through Anthropologie, Inc.)

 

 

 

URBN PR Holding, Inc.

 

Direct Wholly Owned Subsidiary

 

 

 

URBN Puerto Rico Retail LLC

 

Indirect Wholly Owned Subsidiary (through URBN PR Holding, Inc.)

 

 

 

NON-US SUBSIDIARIES:

 

 

 

 

 

UO Bermuda Limited

 

Indirect Wholly Owned Subsidiary (95% owned through URBN Holdings UK Limited)  

 

 

 

 

--------------------------------------------------------------------------------

 

Subsidiary Legal Names

 

Relationship to Company

 

 

 

HK Sourcing Limited

 

Indirect Wholly Owned Subsidiary (through UO Bermuda Limited)

 

 

 

URBN Bermuda Holding Ltd

 

Indirect Wholly Owned Subsidiary (through URBN Holdings UK Limited)

 

 

 

URBN Bermuda Holding Partners LP

 

Indirect Wholly Owned Subsidiary (99.5% through URBN Holdings UK Limited and
0.5% through URBN Bermuda Holding Ltd.)

 

 

 

URBN UK Limited

 

Indirect Wholly Owned Subsidiary (through URBN International Operations Limited)

 

 

 

Urban Outfitters Ireland Limited

 

Indirect Wholly Owned Subsidiary (through URBN International Operations Limited)

 

 

 

Urban Outfitters Belgium BVBA

 

Indirect Wholly Owned Subsidiary (through URBN International Operations Limited)

 

 

 

Urban Outfitters Germany GmbH

 

Indirect Wholly Owned Subsidiary (through URBN International Operations Limited)

 

 

 

URBN Japan GK

 

Indirect Wholly Owned Subsidiary (through URBN International Operations Limited)

 

 

 

URBN France Retail SARL

 

Indirect Wholly Owned Subsidiary (through URBN International Operations Limited)

 

 

 

URBN Italy Retail SRL

 

Indirect Wholly Owned Subsidiary (through URBN International Operations Limited)

 

 

 

URBN HK Trading Limited

 

Indirect Wholly Owned Subsidiary (through URBN Bermuda Holding Partners LP)

 

 

 

Urban Outfitters Denmark

 

Indirect Wholly Owned Subsidiary (through URBN UK Limited)

 

 

 

Urban Outfitters i Sverige AB

 

Indirect Wholly Owned Subsidiary (through Urban Outfitters Ireland Limited)

 

 

 

URBN Ireland Retail Ltd

 

Indirect Wholly Owned Subsidiary (through Urban Outfitters Ireland Limited)

 

 

 

URBN Netherlands Retail BV

 

Indirect Wholly Owned Subsidiary (through URBN International Operations Limited)

 

 

 

URBN Spain Retail S.L.

 

Indirect Wholly Owned Subsidiary (through URBN International Operations Limited)

 

 

 

URBN Hong Kong Retail Limited

 

Indirect Wholly Owned Subsidiary (through URBN International Operations Limited)

 

 

 

URBN Spain Retail S.L.

 

Indirect Wholly Owned Subsidiary (through URBN International Operations Limited)

 

 

 

URBN Hong Kong Retail Limited

 

Indirect Wholly Owned Subsidiary (through URBN International Operations Limited)

 

 

 

Anthropologie UK Limited

 

Indirect Wholly Owned Subsidiary (through URBN UK Limited)

 

 

 

Urban Outfitters UK Limited

 

Indirect Wholly Owned Subsidiary (through URBN UK Limited)

 

 

 

URBN Trading (Shanghai) Co. Ltd

 

Indirect Wholly Owned Subsidiary (through URBN UK Limited)

 

 

 

URBN India Sourcing & Design Solutions Private   Limited

 

Indirect Wholly Owned Subsidiary (99.0% through URBN Netherlands Retail BV and
1.0% through URBN UK Limited)

 

 

 

URBN Austria GmbH

 

Indirect Wholly Owned Subsidiary (through URBN International Operations Limited)

 

 

 

 

--------------------------------------------------------------------------------

 

Subsidiary Legal Names

 

Relationship to Company

 

 

 

URBN Turkey Sourcing & Design Solutions Private Limited

 

Indirect Wholly Owned Subsidiary (through URBN International Operations Limited)

 

 

 

URBN Group Holdings LP

 

Indirect Wholly Owned Subsidiary (through UO Fenwick, Inc.)

 

 

 

URBN Finance BB SRL

 

Indirect Wholly Owned Subsidiary (through URBN Group Holdings LP)

 

 

 

UK Group Finance Holdco Limited

 

Indirect Wholly Owned Subsidiary (through URBN Group Holdings LP)

 

 

 

URBN Finance UK Limited

 

Indirect Wholly Owned Subsidiary (through UK Group Finance Holdco Limited)

 

 

 

URBN Holdings UK Limited

 

Indirect Wholly Owned Subsidiary (through UK Group Finance Holdco Limited)

 

 

 

URBN International Operations Limited

 

Indirect Wholly Owned Subsidiary (through URBN Holdings UK Limited)

 

 

 

URBN Canada Retail, Inc.

 

Indirect Wholly Owned Subsidiary (through UO US LLC)

 

 

 

 

--------------------------------------------------------------------------------

 

(b) List of each class of authorized Equity Interests owned by the Company or
any Subsidiary in each Subsidiary:

 

Corporation

 

Wholly Owned By (or %)

 

Shares (Common)

 

 

Par Value

 

Anthropologie, Inc.

 

Urban Outfitters, Inc.

 

100

 

$

0.10

 

Urban Outfitters Wholesale, Inc.

 

Anthropologie, Inc.

 

1,000

 

$

0.10

 

UO Fenwick, Inc.

 

Urban Outfitters Wholesale, Inc.

 

1,000

 

$

1.00

 

URBN Holding LLC

 

UO Fenwick, Inc.

 

100

 

$

0.01

 

URBN PR Holding, Inc.

 

Urban Outfitters, Inc.

 

100

 

$

0.01

 

J. Franklin Styer Nurseries, Inc.

 

Anthropologie, Inc.

 

5,000

 

 

None

 

URBN Canada Retail, Inc.

 

UO US LLC

 

48,785,026

 

$

1.18

 

 

Limited Liability Company

 

Member Corporation

 

Ownership %

 

Urban Outfitters West, LLC

 

Urban Outfitters Wholesale, Inc.

 

100%

 

Free People of PA, LLC

 

Urban Outfitters Wholesale, Inc.

 

100%

 

URBN Holding  LLC

 

UO Fenwick Inc, Inc.

 

100%

 

UO US LLC

 

URBN Holding LLC

 

100%

 

U. O. Real Estate Holding I LLC

 

Urban Outfitters, Inc.

 

100%

 

U. O. Real Estate Holding II LLC

 

U. O. Real Estate Holding I LLC

 

100%

 

U. O. Real Estate LLC

 

U. O. Real Estate Holding II LLC

 

100%

 

URBN Puerto Rico Retail LLC

 

URBN PR Holding, Inc.

 

100%

 

URBN Bethesda Row LLC*

 

Anthropologie, Inc.

 

100%

 

URBN Devon Yard LLC*

 

Anthropologie, Inc.

 

100%

 

URBN FNB Holdings LLC*

 

Urban Outfitters, Inc.

 

100%

 

URBN Church Lane Amis LLC*

 

URBN FNB Holdings LLC

 

100%

 

URBN Mt. Vernon AS LLC*

 

URBN FNB Holdings LLC

 

100%

 

URBN Waverly Amis LLC*

 

URBN FNB Holdings LLC

 

100%

 

URBN NVY LoSp LLC*

 

URBN FNB Holdings LLC

 

100%

 

URBN VP Holdings LLC*

 

URBN FNB Holdings LLC

 

100%

 

URBN KOP Pavilion LLC*

 

URBN VP Holdings LLC

 

100%

 

URBN Callowhill LLC*

 

URBN VP Holdings LLC

 

100%

 

URBN Chancellor LLC*

 

URBN VP Holdings LLC

 

100%

 

URBN Guadalupe LLC*

 

URBN VP Holdings LLC

 

100%

 

URBN 14th Street LLC*

 

URBN VP Holdings LLC

 

100%

 

 

* Immaterial Subsidiary.

(continued on next page)

 

--------------------------------------------------------------------------------

 

(b) List of each class of authorized Equity Interests owned by the Company or a
Subsidiary in each Subsidiary (continued):

 

Non-US Subsidiaries

 

Wholly-owned by (or %)

 

Ownership %/Shares/Par Value (if applicable)

URBN Canada Retail, Inc.

 

UO US LLC

 

100%/48,785,026 shares of common stock/$1.18

 

 

 

 

 

UO Bermuda Limited

 

URBN Holdings UK Limited  

 

95% owned by URBN Holdings UK Limited /9,500 Shares/$1.00. Remaining 5% owned by
Coddy BV/5,000 shares/$1.00  

 

 

 

 

 

HK Sourcing Limited

 

UO Bermuda Limited

 

100%/185,299,507 Shares/HKD1.00

 

 

 

 

 

URBN Bermuda Holding Ltd

 

URBN Holdings UK Limited

 

100%/1 Share/$0.01

 

 

 

 

 

URBN UK Limited

 

URBN International Operations Limited

 

100%/78,875,977 Shares/£1.00

 

 

 

 

 

Urban Outfitters Ireland Limited

 

URBN International Operations Limited

 

100%/2 Shares/€2.54

 

 

 

 

 

Urban Outfitters Belgium BVBA

 

URBN International Operations Limited

 

100%/302 Shares/none.

 

 

 

 

 

Urban Outfitters Germany GmbH

 

URBN International Operations Limited

 

100%/1 Share//€25,000

 

 

 

 

 

URBN Japan GK

 

URBN International Operations Limited

 

100%/none/none

 

 

 

 

 

URBN France Retail SARL

 

URBN International Operations Limited

 

100%/943,500/€1.00

 

 

 

 

 

URBN Italy Retail SRL

 

URBN International Operations Limited

 

100%/100,000 Shares//€1.00

 

 

 

 

 

URBN HK Trading Limited

 

URBN Bermuda Holding Partners LP

 

100%/775,100 Shares/HKD1.00

 

 

 

 

 

Urban Outfitters Denmark (branch)

 

URBN UK Limited

 

100%/n.a./n.a.

 

 

 

 

 

Urban Outfitters i Sverige AB

 

Urban Outfitters Ireland Limited

 

100%/1,000 shares/KR10

 

 

 

 

 

URBN Ireland Retail Ltd

 

Urban Outfitters Ireland Limited

 

100%/2 Shares/€2.00

 

 

 

 

 

URBN Netherlands Retail BV

 

URBN International Operations Limited

 

100%/180 Shares/€100

 

 

 

 

 

URBN Spain Retail S.L.

 

URBN International Operations Limited

 

100%/300 Shares/€10

 

 

 

 

 

URBN Hong Kong Retail Limited

 

URBN International Operations Limited

 

100%/1,472,000/HKD1.00

 

 

 

 

 

URBN Trading (Shanghai) Co. Ltd

 

URBN UK Limited

 

100%/n.a./n.a.

 

 

 

 

 

URBN India Sourcing & Design Solutions Private Limited

 

URBN Netherlands Retail BV

 

99%/10,000/INR10.00 owned by URBN Netherlands Retail BV. Remaining 1% owned by
URBN UK Limited.

 



 

--------------------------------------------------------------------------------

 

Non-US Subsidiaries (Continued)

 

Wholly-owned by (or %)

(Continued)

 

Ownership %/Shares/Par Value

(if applicable)

(Continued)

URBN Austria GmbH

 

URBN International Operations Limited

 

100%/35,000 Shares//€1.00

 

 

 

 

 

URBN Turkey Sourcing & Design Solutions Private Limted

 

URBN International Operations Limited

 

100%/448,000 Shares/TRY1.00

 

 

 

 

 

URBN Finance BB SRL

 

URBN Group Holdings LP

 

100%/100 Shares/$1.00

 

 

 

 

 

UK Group Finance Holdco Limited

 

URBN Group Holdings LP

 

100%/306 Shares/$1.00

 

 

 

 

 

URBN Finance UK Limited

 

UK Group Finance Holdco Limited

 

100%/204 Shares/$1.00

 

 

 

 

 

URBN Holdings UK Limited

 

UK Group Finance Holdco Limited

 

100%/104 Shares/$1.00

 

 

 

 

 

URBN Fenwick International Limited

 

URBN Finance UK Limited

 

100%/1 Share/$1.00

 

 

 

 

 

URBN International Operations Limited

 

URBN Holdings UK Limited

 

100%/106 Shares/$1.00

 

 

 

 

 

Urban Outfitters UK Limited

 

URBN UK Limited

 

100%/1 Share/£1.00

 

 

 

 

 

Anthropologie UK Limited

 

URBN UK Limited URBN UK Limited

 

100%/1 Share/£1.00 100%/1 Share/£1.00

 

 

 

 

 

Urban Outfitters UK Limited

 

 

 

 

 

 

 

 

 

Anthropologie UK Limited

 

URBN UK Limited

 

100%/1 Share/£1.00

 

 

Partnership

 

Partners

 

Partnership %

URBN Group Holdings LP

 

URBN Holding, LLCand UO Fenwick, Inc.

 

90% owned by URBN Holding LLC and 10% owned by UO Fenwick, Inc.

 

 

 

 

 

URBN Bermuda Holding Partners LP

 

URBN Holdings UK Limited and URBN Holding Bermuda Holding Ltd.

 

99.5% through URBN Holdings UK Limited and 0.5% through URBN Bermuda Holding
Ltd.

 

 

--------------------------------------------------------------------------------

 

(c) Type of entity of the Company and each of its Subsidiaries:

 

Domestic Entities

 

Type of Entity

Urban Outfitters, Inc.

 

Pennsylvania Corporation

 

 

 

URBN FNB Holdings LLC

 

Pennsylvania Limited Liability Company

 

 

 

URBN Church Lane Amis LLC

 

Pennsylvania Limited Liability Company

 

 

 

J. Franklin Styer Nurseries, Inc.

 

Pennsylvania Corporation

 

 

 

U. O. Real Estate Holding I LLC

 

Pennsylvania Limited Liability Company

 

 

 

U. O. Real Estate Holding II LLC

 

Pennsylvania Limited Liability Company

 

 

 

U. O. Real Estate LLC

 

Pennsylvania Limited Liability Company

 

 

 

URBN Holding LLC

 

Delaware Limited Liability Company

 

 

 

UO US LLC

 

Delaware Limited Liability Company

 

 

 

Anthropologie, Inc.

 

Pennsylvania Corporation

 

 

 

Urban Outfitters Wholesale, Inc.

 

Pennsylvania Corporation

 

 

 

UO Fenwick, Inc.

 

Delaware Corporation

 

 

 

Urban Outfitters West LLC

 

California Limited Liability Company

 

 

 

Free People of PA LLC

 

Pennsylvania Limited Liability Company

 

 

 

URBN Mt. Vernon AS LLC

 

Pennsylvania Limited Liability Company

 

 

 

URBN Waverly Amis LLC

 

Pennsylvania Limited Liability Company

 

 

 

URBN NVY LoSp LLC

 

Pennsylvania Limited Liability Company

 

 

 

URBN VP Holdings LLC

 

Pennsylvania Limited Liability Company

 

 

 

URBN KOP Pavilion LLC

 

Pennsylvania Limited Liability Company

 

 

 

URBN Callowhill LLC

 

Pennsylvania Limited Liability Company

 

 

 

URBN Chancellor LLC

 

Pennsylvania Limited Liability Company

 

 

 

URBN Guadalupe LLC

 

Texas Limited Liability Company

 

 

 

URBN 14th Street LLC

 

District of Columbia Limited Liability Company

 

 

 

URBN Devon Yard LLC

 

Pennsylvania Limited Liability Company

 

 

 

URBN Bethesda Row LLC

 

Maryland Limited Liability Company

 

 

 

URBN PR Holding, Inc.

 

Delaware Corporation

 

 

 

URBN Puerto Rico Retail LLC

 

Puerto Rican Limited Liability Company

 

 

 

Foreign Entities

 

Type of Entity

URBN Canada Retail, Inc.

 

British Columbia Corporation

 

 

 

URBN Finance BB SRL

 

Barbados Society with Restricted Liability

 

 

 

UK Group Finance Holdco Limited

 

United Kingdom Company

 

 

 

URBN Finance UK Limited

 

United Kingdom Company

 

 

 

URBN Holdings UK Limited

 

United Kingdom Company

 

 

 

 

--------------------------------------------------------------------------------

 

URBN Fenwick International Limited

 

United Kingdom Company

 

 

 

URBN International Operations Limited

 

United Kingdom Company

 

 

 

UO Bermuda Limited

 

Bermuda Exempted Company

 

 

 

HK Sourcing Limited

 

Hong Kong Private Limited Company

 

 

 

URBN Bermuda Holding Ltd

 

Bermuda Exempted Company

 

 

 

URBN Bermuda Holding Partners LP

 

Bermuda Limited Partnership

 

 

 

URBN Group Holdings LP

 

English Partnership

 

 

 

URBN Trading (Shanghai) Co. Ltd.

 

Chinese Wholly Foreign Owned Enterprise

 

 

 

URBN India Sourcing & Design Solutions Private  Limited

 

India Company

 

 

 

URBN Austria GmbH

 

Austria Company

 

 

 

URBN Turkey Sourcing & Design Solutions Private Limited

 

Turkey Company

 

 

 

URBN UK Limited

 

United Kingdom Private Limited Company

 

 

 

Urban Outfitters Ireland Limited

 

Irish Company

 

 

 

Urban Outfitters Belgium BVBA

 

Belgian Company

 

 

 

Urban Outfitters Germany GmbH

 

German Company

 

 

 

URBN Japan GK

 

Japanese Limited Liability Company

 

 

 

URBN France Retail SARL

 

French Limited Liability Company

 

 

 

URBN Italy Retail SRL

 

Italian Limited Liability Company

 

 

 

Urban Outfitters Denmark

 

Danish Branch

 

 

 

URBN HK Trading Limited

 

Hong Kong Company

 

 

 

Urban Outfitters i Sverige AB

 

Swedish Limited Company

 

 

 

URBN Spain Retail S.L.

 

Spanish Limited Liability Company

 

 

 

URBN Hong Kong Retail Limited

 

Hong Kong Private Limited Company

 

 

 

Urban Outfitters UK Limited

 

United Kingdom Private Limited Company

 

 

 

Anthropologie UK Limited

 

United Kingdom Private Limited Company

 

 

 

URBN Ireland Retail Ltd

 

Irish Company

 

 

 

URBN Netherlands Retail BV

 

Netherlands Company

 

(d) Designation of Subsidiaries as Restricted or Unrestricted.

All Subsidiaries are Restricted Subsidiaries.

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 3.23

CREDIT CARD AGREEMENTS

 

1.

Agreement for American Express® Card Acceptance, dated as of July 1, 2003, by
and between American Express Travel Related Services Company, Inc. and Urban
Outfitters, Inc., as amended by that certain Addendum to American Express Card
Acceptance Agreement, dated as of July 1, 2008.

 

2.

Merchant Services Agreement by and between Discover Financial Services LLC and
Urban Outfitters, Inc.

 

3.

Merchant Agreement, dated as of August 10, 2010, by and among Urban Outfitters,
Inc., Paypal, Inc. and Bill Me Later, Inc., including all schedules and exhibits
thereto (which are incorporated herein by reference).

 

4.

Bank Card Merchant Agreement, dated as of November 1, 2000, by and among The
Fifth Third Bank, its processing agent Midwest Payment Systems, Inc., and Urban
Outfitters, Inc., as amended by that certain Amendment No. 1 to the Bank Card
Merchant Agreement, dated as of August 3, 2001, as further amended by that
certain Amendment No. 2 to the Bank Card Merchant Agreement, dated as of
September 20, 2005, as further amended by that Amendment No. 3 to the Bank Card
Merchant Agreement, dated as of September 7, 2006, as further amended by that
certain Amendment No. 4 to the Bank Card Merchant Agreement, dated as of October
28, 2011, as further amended by that certain Amendment No. 5 to the Bank Card
Merchant Agreement, dated as of May 14, 2012, as further amended by that certain
Amendment No. 6 to the Bank Card Merchant Agreement, dated as of November 14,
2015, and as further amended by that certain Amendment No. 7 to the Bank Card
Merchant Agreement, dated as of November 7, 2017 (which acknowledged the
assignment of the agreement to Vantiv, LLC).

 

5.

Moneris VISA National Account Merchant Agreement by and between URBN Canada
Retail, Inc. and Moneris Solutions Corporation, dated as of April 1, 2014.

 

6.

American Express Merchant Card Acceptance Agreement by and between URBN Canada
Retail, Inc. and Amex Bank of Canada, dated as of March 2018.

 

--------------------------------------------------------------------------------

 

SCHEDULE 5.18

POST-CLOSING MATTERS

a)

Control Agreements. No later than the 30th day following the Effective Date (or
such later date as may be agreed to by the Administrative Agent in its sole
discretion), the Borrowers shall provide to the Administrative Agent fully
executed Control Agreements with respect to each of the following deposit,
securities, commodity or similar accounts:

 

Credit Party

 

Financial Institution

 

Account Number

Urban Outfitters, Inc.

 

Wells Fargo Bank, N.A.

 

############# (deposit account)

########## (deposit account)

########## (deposit account)

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

######### (deposit account)

 

 

 

 

 

 

 

Bank of America, N.A.

 

########## (deposit account)

########## (deposit account)

 

 

 

 

 

URBN Canada Retail, Inc.

 

Wells Fargo Bank, N.A.

 

########## (deposit account)

 

 

 

 

 

 

 

Royal Bank of Canada

 

####### (deposit account)

####### (deposit account)

####### (deposit account)

 

 

 

 

 

 

 

HSBC

 

###-######-### (deposit account)

 

 

 

 

 

UO Fenwick, Inc.

 

Oppenheimer & Co.

 

###-####### (securities account)

 

 

 

 

 

URBN Canada Retail, Inc.

 

Oppenheimer & Co.

 

###-####### (securities account)

###-####### (securities account)

 

b)

Pledged Intercompany Notes. No later than the 30th day following the Effective
Date (or such later date as may be agreed to by the Administrative Agent in its
sole discretion), the Borrowers shall provide to the Administrative Agent fully
executed originals of each promissory note (or replacement notes thereof)
pledged and required to be delivered to the Collateral Agent pursuant to the
Security Agreements endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

c)

Credit Card Notifications. No later than the 30th day following the Effective
Date (or such later date as may be agreed to by the Administrative Agent in its
sole discretion), the Borrowers shall provide to the Administrative Agent fully
executed copies of the duly executed Credit Card Notifications with respect to
all Eligible Credit Card Accounts.

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.01

EXISTING INDEBTEDNESS

 

1.

Promissory Note of URBN Canada Retail, Inc. (as successor to 0930395 B.C.
Unlimited Liability Company), dated as of February 29, 2012, in favor of URBN
Holding LLC in the amount of $62,500,000.

 

2.

Promissory Note of U. O. Real Estate LLC, dated as of April 13, 2006, in favor
of UO Fenwick, Inc. in the amount of $70,000,000.

 

3.

Promissory Note of Urban Outfitters, Inc., Anthropologie, Inc. and Urban
Outfitters Wholesale, Inc., dated as of December 19, 2002, in favor of UO
Fenwick, Inc. in the amount of $800,000,000.

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.02

EXISTING LIENS

None.

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.04

EXISTING INVESTMENTS

None.

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.10

EXISTING RESTRICTIONS

 

1.

Shareholder Agreement of UO (Bermuda) Limited (“UO Bermuda”), dated as of July
15, 2009, by and between Urban Outfitters, Inc. or its assignee and Coddy BVI,
which contains prohibitions on UO Bermuda’s ability to (a) pledge its assets;
(b) incur debt; or (c) guarantee or become obligated for the debts of any other
Person (as defined therein).

 

2.

Bye-Laws of UO (Bermuda) Limited, dated as of July 28, 2009, which contains
prohibitions on UO Bermuda’s ability to give any financial assistance, whether
directly or indirectly, for the purpose of the acquisition or proposed
acquisition by any person of any Shares in the Company, whether by means of
loan, guarantee, provision or security or otherwise.

 

--------------------------------------------------------------------------------

 

SCHEDULE 9.01

FOREIGN CURRENCY NOTICE ADDRESS

Same Notice Address as set forth in Section 9.01(i) of the Credit Agreement.

 

--------------------------------------------------------------------------------

 

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender]1]

 

 

 

 

3.

Borrowers:

 

 

 

 

 

 

 

4.

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

 

5.

Credit Agreement:

 

The $350,000,000 Amended and Restated Credit Agreement dated as of June 29, 2018
among Urban Outfitters, Inc., URBN Canada Retail, Inc. and certain of their
respective subsidiaries (collectively, the “Borrowers”), the other Loan Parties
party thereto, the Lenders parties thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent

 



 

1 Select as applicable.



 

--------------------------------------------------------------------------------

 

6.

Assigned Interest:

 

 

 

Facility Assigned2

 

Aggregate Amount of Commitment/Loans for all Lenders

 

Amount of Commitment/Loans Assigned

 

Percentage Assigned of Commitment/Loans3

 

 

$

 

$

 

%

 

 

$

 

$

 

%

 

 

$

 

$

 

%

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including federal, state and provincial
securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” etc.)



3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



 

--------------------------------------------------------------------------------

 

Consented to and Accepted:

 

JPMorgan Chase Bank, N.A., as

Administrative Agent, Issuing Bank and Swingline Lender

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

[Consented to and Accepted:

 

 

 

[____________________________], as

Issuing Bank

 

 

 

 

 

 

By:

 

 

Title:]4

 

 

 

 

 

 

 

 

[Consented to:]5

 

 

 

 

 

 

 

 

 

 

URBAN OUTFITTERS, INC., as Borrower Representative

 

 

By:

 

 

Title:

 

 

 

 

 

 

4 To be added only if there are additional Issuing Banks under the Credit
Agreement



5 To be added only if the consent of the Borrower Representative is required by
the terms of the Credit Agreement.



 

--------------------------------------------------------------------------------

 

ANNEX 1

ASSIGNMENT AND ASSUMPTION

$350,000,000 Amended and Restated Credit Agreement dated as of June 29, 2018
among Urban Outfitters, Inc. URBN Canada Retail, Inc. and certain of their
respective subsidiaries, the other Loan Parties party thereto, the Lenders
parties thereto and JPMorgan Chase Bank, N.A., as Administrative Agent

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.  

1.1Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.Payments.    From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

AmericasActive:12165346.5

--------------------------------------------------------------------------------

 

 

3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.

Acceptance of the terms of this Assignment and Assumption by the Assignee and
the Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption.  This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

[FORM OF] BORROWING BASE CERTIFICATE

 

[gxkixprwylmf000002.jpg]

 

--------------------------------------------------------------------------------

 

 

[gxkixprwylmf000003.jpg]

 

 

--------------------------------------------------------------------------------

 

[gxkixprwylmf000004.jpg]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

RESERVED

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

[FORM OF] COMPLIANCE CERTIFICATE

To:

The Lenders parties to the

Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of June 29, 2018 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among Urban Outfitters,
Inc. (the “Company”), URBN Canada Retail, Inc. and certain of their respective
subsidiaries (collectively, the “Borrowers”), the other Loan Parties, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent for
the Lenders.  Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES, ON ITS BEHALF AND ON BEHALF OF THE BORROWERS,
THAT:

1.I am the duly elected                      of the Borrower Representative;

2.I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];

3.The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during the accounting period covered by the
attached financial statements or as of the date of this Compliance Certificate
or (ii) any change in GAAP or in the application thereof that has occurred since
the date of the audited financial statements referred to in Section 3.04 of the
Agreement;

4.I hereby certify that the full legal name of each Loan Party and its
jurisdiction of organization is:

 

Loan Party

 

Jurisdiction

 

 

 

 

 

 

 

 

 

 

and further hereby certify that no Loan Party has changed (i) its name, (ii) its
chief executive office, (iii) the type of entity it is, (iv) its organization
identification number or (v) its state of incorporation or organization without
having given the Administrative Agent the notice required by Section 6.03(c) of
the Agreement;

5. Schedule I attached hereto sets forth financial data and computations
evidencing [when Availability is equal to or greater than the Applicable Trigger
Amount (Level I) add: the Fixed Charge Coverage Ratio] [when Availability is
less than the Applicable Trigger Amount (Level I) add: the Borrowers’ compliance
with the covenant set forth in Section 6.12 of the Agreement], all of which data
and computations are true, complete and correct; and

 

--------------------------------------------------------------------------------

 

6.Schedule II hereto sets forth the financial data and computations necessary to
determine the Applicable Rate for the Determination Date to which the financial
statements attached hereto relate, all of which data and computations are true,
complete and correct.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or (ii) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this        day of
           ,       .

 

Urban Outfitters, Inc., as

Borrower Representative

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I

Fixed Charge Coverage Ratio Calculation

 

For the period of four fiscal quarters ended [         ]:

 

 

 

 

 

 

 

Net Income:

 

 

 

 

 

 

 

 

 

Consolidated net income (or loss) in accordance with GAAP

Excluding :

 

$[    ,    ,    ]

 

 

 

 

 

 

 

 

(a)  Extraordinary gains and extraordinary losses

 

$[    ,    ,    ]

 

 

 

 

 

 

 

(b)  Income (or deficit) accrued prior to date it becomes a Subsidiary or is
consolidated or amalgamated with Company or any Subsidiary

 

$[    ,    ,    ]

 

 

 

 

 

 

 

(c)  Income (or deficit) of any Person (other than a Subsidiary) in which the
Company or any Subsidiaries has an ownership interest, except to the extent
that  income is received by the Company or such Subsidiary as dividends or
similar distributions

 

$[    ,    ,    ]

 

 

 

 

 

 

 

(d)  undistributed earnings of any Subsidiary to the extent that the declaration
or payment of dividends or similar distributions  is not at the time permitted
by the terms of any contractual obligation (other than under any Loan Document)
or Requirement of Law applicable to such Subsidiary

 

$[    ,    ,    ]

 

 

 

 

 

 

 

(e)  any cancellation of Indebtedness income for such period:

 

$[    ,    ,    ]

 

 

 

 

 

1.

 

Net Income

 

$[    ,    ,    ]

 

 

 

 

 

Plus:

 

 

 

 

 

 

(i)  Interest Expense7

 

$[    ,    ,    ]

 

 

 

 

 

 

 

(ii)  federal, state, provincial, local and foreign income taxes (excluding
federal, state, provincial, local and foreign income tax credits)

 

$[    ,    ,    ]

 

 

 

 

 

 

 

(iii)  depreciation and amortization expense

 

$[    ,    ,    ]

 

 

 

 

 

 

 

(iv)  non-cash compensation expenses

 

$[    ,    ,    ]

 

 

 

 

 

 

 

(v)  non-recurring non-cash charges (including asset impairment charges,
unrealized foreign currency losses or other unrealized hedge agreement losses,
but excluding non-recurring non-cash charges that relate to the write down/write
off of inventory  

 

$[    ,    ,    ]

 

 

 

 

 

 

 

(vi)   other non-recurring losses, costs, charges or cash expenses (including
without limitation, restructuring, business optimization costs, charges or
reserves (including any unusual or non-recurring operating expenses directly
attributable to implementation of cost savings initiatives), and non-recurring
severance, relocation, consolidation, transition, integration or other similar
charges and expenses in an amount not to exceed $25,000,000 in the aggregate  

 

$[    ,    ,    ]

 

 

 

 

 

 

2 

total interest expense (including that attributable to Capital Lease
Obligations) for such period with respect to all outstanding Indebtedness
(including all commissions, discounts and other fees and charges owed by the
Company or any Subsidiary with respect to letters of credit and bankers’
acceptances and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated on a consolidated basis for the Company and its Subsidiaries for such
period in accordance with GAAP.

 

--------------------------------------------------------------------------------

 

 

 

(vii)   costs, fees, expenses, premiums or penalties in connection with
Acquisitions (whether or not consummated) and permitted asset sales (whether or
not consummated) in an amount not to exceed $5,000,000 in the aggregate (other
than asset sales effected in the ordinary course of business)

 

$[    ,    ,    ]

 

 

 

 

 

 

 

(viii)  Costs, fees and expenses incurred in connection with the Transactions

 

$[    ,    ,    ]

 

 

 

 

 

Minus:

 

 

 

 

 

 

(i)  federal, state, provincial, local and foreign income tax credits

 

$[    ,    ,    ]

 

 

 

 

 

 

 

(ii)  non-recurring non-cash items increasing Net Income (including without
limitation foreign currency gains but excluding normal accruals in the ordinary
course of business)

 

$[    ,    ,    ]

 

 

 

 

 

 

 

(iii)  non-recurring cash gains of the Company and its Subsidiaries increasing
Net Income for such period:

 

$[    ,    ,    ]

 

 

 

 

 

 

 

(iv)  Interest income

 

$[    ,    ,    ]

 

 

 

 

 

 

 

(v)  Cash payments that were deducted from Net Income and added back in
determining EBITDA in the testing period or a previous testing period shown
above

 

$[    ,    ,    ]

 

 

 

 

 

2.

 

EBITDA

 

$[    ,    ,    ]

 

 

 

 

 

Plus:

 

Rentals

 

 

 

 

 

 

 

 

 

The aggregate fixed amounts payable under any operating leases

 

$[    ,    ,    ]

 

 

 

 

 

3.

 

EBITDAR

 

$[    ,    ,    ]

 

 

 

 

 

4.

 

Unfinanced Capital Expenditures

 

$[    ,    ,    ]

 

 

 

 

 

5.

 

EBITDAR less Unfinanced Capital Expenditures

 

$[    ,    ,    ]

 

 

 

 

 

6.

 

Fixed Charges:

 

 

 

 

 

 

 

 

 

(i) cash Interest Expense, plus

 

$[    ,    ,    ]

 

 

 

 

 

 

 

(ii)  Rentals [See line item above], plus

 

$[    ,    ,    ]

 

 

 

 

 

 

 

(iii)  scheduled principal payments on Indebtedness, actually made, plus

 

$[    ,    ,    ]

 

 

 

 

 

 

 

(iv)  expenses for taxes paid in cash, plus

 

$[    ,    ,    ]

 

 

 

 

 

 

 

(v)  Restricted Payments paid in cash during such period (other than pursuant to
Section 6.08(a)(ii) of the Agreement) plus

 

$[    ,    ,    ]

 

 

 

 

 

 

 

(vi)  Capital Lease Obligations paid in cash for such period

 

$[    ,    ,    ]

 

 

 

 

 

 

 

Total Fixed Charges

 

$[    ,    ,    ]

 

 

 

 

 

7.

 

Fixed Charge Coverage Ratio: (5/6) =

 

[  ] to [  ]

 

 

 

 

 

 

 

Fixed Charge Coverage Covenant

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE II

Applicable Rate Calculation

 

1.

 

Average Quarterly Availability:

 

 

 

 

 

 

 

 

 

(i) Lesser of:

 

 

 

 

 

 

 

 

 

Aggregate Commitments at such time:

 

$[    ,    ,    ]

 

 

 

 

 

 

 

Aggregate Borrowing Base at such time:

 

$[    ,    ,    ]

 

 

 

 

 

 

 

(ii) the Aggregate Credit Exposure at such time:

 

$[    ,    ,    ]

 

 

 

 

 

 

 

(iii)  days in applicable fiscal quarter:

 

[    ]

 

 

 

 

 

 

 

Average Quarterly Availability = [(i) minus (ii)] divided by (iii):

 

$[    ,    ,    ]

 

 

 

 

 

2.

 

Applicable Rate Level:

 

[    ]3

 

 

 

 

 

3.

 

Applicable Rates:

 

 

 

 

 

 

 

 

 

(i) LIBOR / CDOR / EURIBOR Margin:

 

[    ]%

 

 

 

 

 

 

 

(ii) ABR / Canadian Prime Rate Margin:

 

[    ]%

 

 

 

 

 

 

 

(iii) Commitment Fee:

 

[    ]%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3 If Average Quarterly Availability is > 66% of the Aggregate Commitments,
indicate “Level I”.  If Average Quarterly Availability is < 66% of the Aggregate
Commitments but ≥ 33% of the Aggregate Commitments, indicate “Level II”.  If
Average Quarterly Availability is < 33% of the Aggregate Commitments, indicate
“Level III”.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

RESERVED

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

[FORM OF] JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of ____________, 20__, is
entered into between ________________________________, a _________________ (the
“New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Amended and
Restated Credit Agreement dated as of June 29, 2018 (as the same may be amended,
modified, extended or restated from time to time, the “Credit Agreement”) among
Urban Outfitters, Inc., URBN Canada Retail, Inc. and certain of their respective
subsidiaries (collectively, the “Borrowers”), the other Loan Parties party
thereto, the Lenders party thereto and the Administrative Agent for the
Lenders.  All capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1.

The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Guarantor” pursuant to the Loan Guaranty
contained therein for all purposes of the Credit Agreement and shall have all of
the obligations of a Loan Party and a Guarantor thereunder as if it had executed
the Credit Agreement.  The New Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Credit Agreement, including without limitation (a) all of the
representations and warranties of the Loan Parties set forth in Article III of
the Credit Agreement, (b) all of the covenants set forth in Articles V and VI of
the Credit Agreement, (c) to the extent the New Subsidiary is a U.S. Loan Party,
all of the guaranty obligations set forth in Article X of the Credit Agreement
and (d) to the extent the New Subsidiary is a Canadian Loan Party, all of the
guaranty obligations set forth in Article XI of the Credit Agreement.

2.

Without limiting the generality of the foregoing terms of paragraph 1, to the
extent the New Subsidiary is a U.S. Loan Party, the New Subsidiary, subject to
the limitations set forth in Sections 10.10 and 10.13 of the Credit Agreement,
hereby guarantees, jointly and severally with the other U.S. Loan Parties, to
the Administrative Agent and the Lenders, as provided in Article X of the Credit
Agreement, the prompt payment and performance of the Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Guaranteed Obligations are not paid or performed in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise), the New Subsidiary will, jointly and severally
together with the other U.S. Loan Parties, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.  

3.

Without limiting the generality of the foregoing terms of paragraph 1, to the
extent the New Subsidiary is a Canadian Loan Party, the New Subsidiary, subject
to the limitations set forth in Sections 11.10 and 11.12 of the Credit
Agreement, hereby guarantees, jointly and severally with the other Canadian Loan
Parties, to the Administrative Agent and the Lenders, as provided in Article XI
of the Credit Agreement, the prompt payment and performance of the Canadian
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment,

 

--------------------------------------------------------------------------------

 

by acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Canadian Guaranteed Obligations are not paid or
performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Canadian Loan Parties, promptly pay and
perform the same, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Canadian Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.  

4.

If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

5.

The New Subsidiary hereby waives acceptance by the Administrative Agent and the
Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

6.

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

7.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY],

as a [U.S. Loan Party] [Canadian Loan Party]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and accepted:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 29, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Urban Outfitters, Inc., URBN Canada Retail,
Inc., and certain of their respective subsidiaries (collectively, the
“Borrowers”), the other Loan Parties party thereto, the Lenders party thereto
and JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for the
Lenders.    

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BEN or W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower Representative and the Administrative
Agent, and (2) the undersigned shall have at all times furnished the Borrower
Representative and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date: ________, __, 20[  ]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 29, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Urban Outfitters, Inc., URBN Canada Retail,
Inc., and certain of their respective subsidiaries (collectively, the
“Borrowers”), the other Loan Parties party thereto, the Lenders party thereto
and JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for the
Lenders.     

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date: ________, __, 20[  ]

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 29, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Urban Outfitters, Inc., URBN Canada Retail,
Inc., and certain of their respective subsidiaries (collectively, the
“Borrowers”), the other Loan Parties party thereto, the Lenders party thereto
and JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for the
Lenders.    

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date: ________, __, 20[  ]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 29, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Urban Outfitters, Inc., URBN Canada Retail,
Inc., and certain of their respective subsidiaries (collectively, the
“Borrowers”), the other Loan Parties party thereto, the Lenders party thereto
and JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for the
Lenders.    

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to any Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower Representative and the Administrative Agent, and
(2) the undersigned shall have at all times furnished the Borrower
Representative and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date: ________, __, 20[  ]

 

 